 

Exhibit 10.1

1019 MARKET STREET

LEASE AGREEMENT

1019 MARKET ST. PROPERTY, LLC,

a Delaware limited liability company,

as Landlord,

and

ZENDESK, INC.,

a Delaware corporation,

as Tenant




 

--------------------------------------------------------------------------------

 

SUMMARY OF BASIC LEASE INFORMATION

This Summary of Basic Lease Information (“Summary”) is hereby incorporated into
and made a part of the attached Lease Agreement. Each reference in the Lease
Agreement to any term of this Summary shall have the meaning as set forth in
this Summary for such term. In the event of a conflict between the terms of this
Summary and the Lease Agreement, the terms of the Lease Agreement shall prevail.
Any capitalized terms used herein and not otherwise defined herein shall have
the meaning as set forth in the Lease Agreement.

 

TERMS OF LEASE

(References are to

the Lease Agreement)

  

DESCRIPTION

 

 

1. Lease Date:

  

September 6, 2013

 

 

2. Landlord:

  

1019 MARKET ST. PROPERTY, LLC,

a Delaware limited liability company

 

 

3. Address of Landlord

    (Section 24.17):

  

c/o Westport Capital Partners LLC

2121 Rosecrans Ave., Suite 4325

El Segundo, California 90245

Attn: Wm. Gregory Geiger

 

and

 

c/o Cannae Partners

703 Market Street, Suite 400

San Francisco, California 94103

Attn: Jay Atkinson

 

And an additional copies to:

 

c/o Westport Capital Partners LLC

40 Danbury Rd.

Wilton, Connecticut 06897

Attn: Marc Porosoff

 

and

 

Kennerly, Lamishaw & Rossi LLP

707 Wilshire Boulevard, Suite 1400

Los Angles, California 90017

Attn: William J. Birney, Esq.

 

 

4. Tenant:

  

ZENDESK, INC.,

a Delaware corporation

 

(i)




 

--------------------------------------------------------------------------------

 

 

5. Address of Tenant

    (Section 24.17):

  

989 Market Street, Suite 300

San Francisco, California 94103

Attn: Ainsley Hill

 

with a copy to:

 

989 Market Street, Suite 300

San Francisco, California 94103

Attn: Alan Black

 

and a copy to:

 

Goodwin Procter LLP

601 S. Figueroa Street, 41st Floor

Los Angeles, California 90017

Attn: Douglas A. Praw, Esq.

(Prior to Lease Commencement Date)

 

And

 

1019 Market Street

San Francisco, California 94103

Attn: Ainsley Hill

 

with a copy to:

 

1019 Market Street

San Francisco, California 94103

Attn: Alan Black

 

and a copy to:

 

Goodwin Procter LLP

 

601 S. Figueroa Street, 41st Floor

Los Angeles, California 90017

Attn: Douglas A. Praw, Esq.

(After Lease Commencement Date)

 

 

6. Premises (Article 1):

  

Approximately 72,933 rentable square feet of space, comprising the entire office
portion of the Building located at 1019 Market Street, San Francisco,
California, as depicted in the floor plans attached hereto as Exhibit A.

 

 

7. Term (Article 2).

  

 

 

 

    7.1 Lease Term:

  

Approximately eight (8) years and five (5) months.

 

 

    7.2 Lease Commencement       Date:

  

The earliest to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises, (ii) the date upon which a certificate of
occupancy (or its legal equivalent) is issued for the Premises by the City of
San Francisco, (iii) March 5, 2014, or (iv) the date that is one hundred fifty
(150) days after the Effective Date, subject to the provisions of the Tenant
Work Letter, attached hereto as Exhibit B, including Landlord Caused Delay.

 

 

    7.3 Lease Expiration       Date:

  

The last day of the one hundred first (101st) full calendar month following the
Lease Commencement Date.

 

 

    7.4 Amendment to Lease:

  

Subject to Article 2 of the Lease Agreement, Landlord and Tenant may confirm the
Lease Commencement Date and Lease Expiration Date in an Amendment to Lease
(Exhibit C).

 

(ii)




 

--------------------------------------------------------------------------------

 

 

    7.5 Option Term:

  

One five (5) year Option Term in accordance with the Extension Option Rider
attached to the Lease.

 

 

8. Base Rent (Article 3):

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Months of Lease

Term

  

Annual Base Rent

 

  

Monthly Installment
of Base Rent

 

  

Annual Rental Rate
per Rentable Square
Foot

 

1 - 12*

  

$

3,373,151.25

  

  

$

281,095.94

  

  

$

46.25

  

13 - 24

  

$

3,474,528.12

  

  

$

289,544.01

  

  

$

47.64

  

25 - 36

  

$

3,578,822.31

  

  

$

298,235.19

  

  

$

49.07

  

37 - 48

  

$

3,686,033.82

  

  

$

307,169.49

  

  

$

50.54

  

49 - 60

  

$

3,796,162.65

  

  

$

316,346.89

  

  

$

52.05

  

61 - 72

  

$

3,910,667.46

  

  

$

325,888.96

  

  

$

53.62

  

73 - 84

  

$

4,027,360.26

  

  

$

335,613.36

  

  

$

55.22

  

85 - 96

  

$

4,148,429.04

  

  

$

345,702.42

  

  

$

56.88

  

97 - 101

  

$

4,273,144.47

  

  

$

356,095.37

  

  

$

58.59

  

 

*

Month 1 through 5 subject to abatement as provided in Section 3.2 of the Lease
Agreement

 

9. Additional Rent

    (Article 4):

  

 

 

 

    9.1 Expense Base Year

  

Calendar year 2014.

 

 

    9.2 Utilities Base Year

  

Calendar year 2014.

 

 

    9.3 Tenant’s Share of Direct Expenses and Utilities Costs

  

96.70% (i.e., 72,933 rentable square feet within the Premises / 75,423 rentable
square feet within the Building).

 

 

10. Letter of Credit Amount:

  

$3,608,344.90, subject to reduction as provided in the Letter of Credit Rider.

 

 

11. Tenant Improvement Allowance:

  

$3,537,250.50, payable in accordance with to Exhibit B.

 

 

12. Brokers

     (Section 24.23):

  

The CAC Group, representing Landlord and Cornish & Carey Commercial Newmark
Knight Frank, representing Tenant

 

 

13. Effective Date

  

The date on which the Substantial Completion of the Storefront Work occurs in
accordance with Exhibit B.

 

(iii)




 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

  

Page

 

 

 

ARTICLE 1 REAL PROPERTY, BUILDING AND PREMISES

  

 

1

  

 

 

1.1 Real Property, Building and Premises

  

 

1

  

1.2 Condition of Premises

  

 

1

  

1.3 Rentable Square Feet

  

 

1

  

 

 

ARTICLE 2 LEASE TERM

  

 

2

  

 

 

ARTICLE 3 BASE RENT

  

 

2

  

 

 

3.1 Base Rent

  

 

2

  

3.2 Conditional Abatement of Base Rent

  

 

3

  

 

 

ARTICLE 4 ADDITIONAL RENT

  

 

3

  

 

 

4.1 Additional Rent

  

 

3

  

4.2 Definitions

  

 

4

  

4.3 Calculation and Payment of Additional Rent

  

 

9

  

4.4

  

 

9

  

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible

  

 

11

  

4.6 Late Charges

  

 

11

  

4.7 Tenant’s Audit Rights

  

 

11

  

 

 

ARTICLE 5 USE OF PREMISES

  

 

12

  

 

 

ARTICLE 6 SERVICES AND UTILITIES

  

 

13

  

 

 

6.1 Standard Tenant Services

  

 

13

  

6.2 Overstandard Tenant Use

  

 

14

  

6.3 Interruption of Use

  

 

15

  

6.4 Access to Premises

  

 

15

  

6.5 Janitorial

  

 

15

  

6.6 Additional Services

  

 

16

  

 

 

ARTICLE 7 REPAIRS

  

 

16

  

 

 

7.1 Tenant’s Repairs

  

 

16

  

7.2 Landlord’s Repairs

  

 

16

  

7.3 Tenant’s Right to Repair

  

 

17

  

 

 

ARTICLE 8 ADDITIONS AND ALTERATIONS

  

 

18

  

 

 

8.1 Landlord’s Consent to Alterations

  

 

18

  

8.2 Manner of Construction

  

 

19

  

8.3 Landlord’s Property

  

 

20

  

 

(iv)






 

--------------------------------------------------------------------------------

 

ARTICLE 9 COVENANT AGAINST LIENS

  

 

20

  

 

 

ARTICLE 10 INDEMNIFICATION AND INSURANCE

  

 

21

  

 

 

10.1 Indemnification and Waiver

  

 

21

  

10.2 Tenant’s Compliance with Landlord’s Fire and Casualty Insurance

  

 

22

  

10.3 Tenant’s Insurance

  

 

22

  

10.4 Subrogation

  

 

23

  

10.5 Additional Insurance Obligations

  

 

24

  

 

 

ARTICLE 11 DAMAGE AND DESTRUCTION

  

 

24

  

 

 

11.1 Repair of Damage to Premises by Landlord

  

 

24

  

11.2 Landlord’s Option to Repair

  

 

25

  

11.3 Damage at the End of Lease Term

  

 

26

  

11.4 Waiver of Statutory Provisions

  

 

27

  

11.5 Abatement of Rent When Tenant Is Prevented From Using Premises

  

 

27

  

 

 

ARTICLE 12 CONDEMNATION

  

 

28

  

 

 

12.1 Permanent Taking

  

 

28

  

12.2 Temporary Taking

  

 

28

  

 

 

ARTICLE 13 COVENANT OF QUIET ENJOYMENT

  

 

29

  

 

 

ARTICLE 14 ASSIGNMENT AND SUBLETTING

  

 

29

  

 

 

14.1 Transfers

  

 

29

  

14.2 Landlord’s Consent

  

 

30

  

14.3 Transfer Premium

  

 

31

  

14.4 Landlord’s Option as to Subject Space

  

 

31

  

14.5 Effect of Transfer

  

 

32

  

14.6 Additional Transfers

  

 

32

  

14.7 Affiliated Companies/Restructuring of Business Organization

  

 

32

  

 

 

ARTICLE 15 SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

  

 

33

  

 

 

15.1 Surrender of Premises

  

 

33

  

15.2 Removal of Tenant Property by Tenant

  

 

33

  

 

 

ARTICLE 16 HOLDING OVER

  

 

34

  

 

 

ARTICLE 17 ESTOPPEL CERTIFICATES

  

 

34

  

 

 

ARTICLE 18 SUBORDINATION

  

 

35

  

 

(v)






 

--------------------------------------------------------------------------------

 

ARTICLE 19 TENANT’S DEFAULTS; LANDLORD’S REMEDIES; LANDLORD DEFAULTS

  

 

35

  

 

 

19.1 Events of Default by Tenant

  

 

35

  

19.2 Landlord’s Remedies Upon Default

  

 

36

  

19.3 Payment by Tenant

  

 

37

  

19.4 Security for Performance of Tenant’s Obligations

  

 

37

  

19.5 Sublessees of Tenant

  

 

38

  

19.6 Waiver of Default

  

 

38

  

19.7 Payment of Rent and Security Deposit After Default

  

 

38

  

19.8 Efforts to Relet

  

 

38

  

19.9 Waiver of Reinstatement

  

 

38

  

19.10 Default by Landlord

  

 

39

  

 

 

ARTICLE 20 SIGNS

  

 

39

  

 

 

20.1 Building Standard Signage

  

 

39

  

20.2 Exterior Signage

  

 

39

  

20.3 Transferability

  

 

40

  

20.4 Maintenance/Removal

  

 

40

  

20.5 Use of Exterior Portion of the Building

  

 

40

  

 

 

ARTICLE 21 COMPLIANCE WITH LAW

  

 

41

  

 

 

ARTICLE 22 ENTRY BY LANDLORD

  

 

41

  

 

 

ARTICLE 23 ROOFTOP RIGHTS

  

 

42

  

 

 

23.1 Telecommunications Equipment

  

 

42

  

23.2 Rooftop Deck

  

 

43

  

 

 

ARTICLE 24 MISCELLANEOUS PROVISIONS

  

 

43

  

 

 

24.1 Terms; Captions

  

 

43

  

24.2 Binding Effect

  

 

43

  

24.3 No Waiver

  

 

43

  

24.4 Modification of Lease

  

 

44

  

24.5 Transfer of Landlord’s Interest

  

 

44

  

24.6 Prohibition Against Recording

  

 

44

  

24.7 Landlord’s Title; Air Rights

  

 

44

  

24.8 Relationship of Parties

  

 

45

  

24.9 Application of Payments

  

 

45

  

24.10 Time of Essence

  

 

45

  

24.11 Partial Invalidity

  

 

45

  

24.12 No Warranty

  

 

45

  

24.13 Landlord Exculpation

  

 

45

  

 

(vi)






 

--------------------------------------------------------------------------------

 

24.14 Entire Agreement

  

 

45

  

24.15 Right to Lease

  

 

46

  

24.16 Force Majeure

  

 

46

  

24.17 Notices

  

 

46

  

24.18 Joint and Several

  

 

47

  

24.19 Authority

  

 

47

  

24.20 Attorneys’ Fees; Landlord Bankruptcy Proceedings

  

 

47

  

24.21 Governing Law

  

 

47

  

24.22 Submission of Lease

  

 

47

  

24.23 Brokers

  

 

47

  

24.24 Independent Covenants

  

 

47

  

24.25 Confidentiality

  

 

48

  

24.26 Property Management

  

 

48

  

24.27 Landlord Renovations

  

 

48

  

24.28 Prohibited Party Transactions

  

 

49

  

24.29 Certified Access Specialist (CASp) Inspection

  

 

49

  

24.30 Consent and Approvals

  

 

49

  

24.31 Counterparts

  

 

50

  

EXHIBITS

 

 

 

 

 

 

A

  

FLOOR PLANS OF THE PREMISES

 

 

B

  

TENANT WORK LETTER

 

 

C

  

AMENDMENT TO LEASE

 

 

D

  

RULES AND REGULATIONS

 

 

E

  

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

 

F-1

  

APPROXIMATE LOCATION OF TENANT’S BUILDING EXTERIOR SIGNS

 

 

F-2

  

RETAIL SIGNAGE LOCATION

 

 

G

  

JANITORIAL SCHEDULE

 

 

H

  

HVAC DEPRECIATION SCHEDULE

 

 

I

  

PROHIBITED USES

 

(vii)




 

--------------------------------------------------------------------------------

 

EXTENSION OPTION RIDER

LETTER OF CREDIT RIDER

 

(viii)




 

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS

 

 

 

 

 

 

 

  

Page

 

 

 

Abated Rent

  

 

3

  

Abatement Event

  

 

27

  

Abatement Period

  

 

3

  

Acceptable Changes

  

 

18

  

Accountant

  

 

12

  

Additional Rent

  

 

3

  

Affiliates

  

 

32

  

Alteration Supervision Fee

  

 

18

  

Alterations

  

 

18

  

Base Operating Expenses

  

 

12

  

Base Rent

  

 

2

  

Base, Shell, and Core

  

 

1

  

BOMA

  

 

1

  

Brokers

  

 

47

  

Building

  

 

1

  

Building Exterior Signs

  

 

39

  

Business Hours

  

 

15

  

Calendar Year

  

 

4

  

Claims

  

 

21

  

Codes

  

 

49

  

Comparable Buildings

  

 

1

  

Cost Pools

  

 

5

  

Damage Termination Date

  

 

26

  

Damage Termination Notice

  

 

26

  

Direct Expenses

  

 

4

  

Eligibility Period

  

 

27

  

Estimate

  

 

10

  

Estimate Statement

  

 

10

  

Estimated Excess

  

 

10

  

Estimated Repair Period

  

 

25

  

Excess

  

 

10

  

Excluded Claims

  

 

21

  

Expense Base Year

  

 

4

  

Expense Year

  

 

4

  

Force Majeure

  

 

46

  

Hazardous Material

  

 

13

  

Holidays

  

 

15

  

HVAC

  

 

13

  

Interest Rate

  

 

11

  

Landlord

  

 

1

  

Landlord Objection Notice

  

 

17

  

Landlord Parties

  

 

21

  

Landlord’s Damage Notice

  

 

25

  

 

(ix)






 

--------------------------------------------------------------------------------

 

Laws

  

 

41

  

Lease Commencement Date

  

 

2

  

Lease Expiration Date

  

 

2

  

Lease Term

  

 

2

  

Lease Year

  

 

2

  

Mortgagee

  

 

35

  

Notices

  

 

46

  

Operating Expenses

  

 

4

  

Original Tenant

  

 

40

  

Outside Repair Period

  

 

17

  

Overlap Period

  

 

28

  

Premises

  

 

1

  

Project

  

 

1

  

Proposition 13

  

 

8

  

Real Property

  

 

1

  

Recapture Notice

  

 

31

  

Renovations

  

 

48

  

Rent

  

 

2

  

Review Period

  

 

11

  

Roof Deck

  

 

43

  

Special Use Improvements

  

 

20

  

Statement

  

 

10

  

Subject Space

  

 

29

  

Subsequent Year

  

 

7

  

Systems and Equipment

  

 

7

  

Tax Expenses

  

 

7

  

Telecommunications Equipment

  

 

42

  

Tenant

  

 

1

  

Tenant Damage Event

  

 

25

  

Tenant’s Share

  

 

9

  

Transfer Notice

  

 

29

  

Transfer Premium

  

 

31

  

Transferee

  

 

29

  

Transfers

  

 

29

  

Utilities Base Year

  

 

9

  

Utilities Costs

  

 

9

  

Work Letter

  

 

1

  

 

(x)




 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

This Lease Agreement, which includes the preceding Summary attached hereto and
incorporated herein by this reference (the Lease Agreement and Summary to be
known sometimes collectively hereafter as the “Lease”), dated as of the date set
forth in Section 1 of the Summary, is made by and between 1019 MARKET ST.
PROPERTY, LLC, a Delaware limited liability company (“Landlord”), and ZENDESK,
INC., a Delaware corporation (“Tenant”).

ARTICLE 1

REAL PROPERTY, BUILDING AND PREMISES

1.1 Real Property, Building and Premises. Upon and subject to the terms,
covenants and conditions hereinafter set forth in this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the premises set forth
in Section 6 of the Summary (the “Premises”), which Premises constitutes the
entire office portion of the building (the “Building”) located at 1019 Market
Street, San Francisco, California. The outlines of the floor plans of the
Premises is set forth in Exhibit A attached hereto and incorporated herein by
this reference. The Building and the land upon which the Building is situated
are herein sometimes collectively referred to as the “Real Property” or
“Project” Tenant is hereby granted the right to the nonexclusive use of the
common corridors and hallways, stairwells, elevators, restrooms and other public
or common areas located in the Building. The common areas shall be maintained
and operated in a manner consistent with that provided by landlords of the
similarly renovated office buildings in the mid-Market corridor of the City of
San Francisco between 5th Street and 11th Street, which are institutionally
owned (the “Comparable Buildings”) by Landlord or its designated property
manager and the use thereof shall be subject to such reasonable and
non-discriminatory rules, regulations and restrictions as Landlord may make from
time to time Landlord reserves the right to make alterations or additions to or
to change the location of elements of the Real Property and the common areas
thereof. However, Landlord shall not make alterations or additions that impair
Tenant’s use of, or access to, the Premises and/or the Building.

1.2 Condition of Premises. Except as expressly set forth in this Section 1.2 and
in the Tenant Work Letter attached hereto as Exhibit B and incorporated herein
by this reference (the “Work Letter”), Landlord shall not be obligated to
provide or pay for any improvement, remodeling or refurbishment work or services
related to the improvement, remodeling or refurbishment of the Premises,
Building or Real Property, and Tenant shall accept the same in its “As Is”
condition on the Lease Commencement Date.

1.3 Rentable Square Feet. For purposes hereof, the “rentable square feet” of the
Premises and the Building have been calculated by Landlord pursuant to the
Standard Method for Measuring Floor Area in Office Buildings, ANSI Z65.1 1996
(“BOMA”). The parties hereby stipulate that the Premises contain the rentable
square feet set forth in Section 6.1 of the Summary, and such square footage
amount is not subject to adjustment or remeasurement by Landlord or Tenant.
Accordingly, there shall be no adjustment in the Base Rent or other amounts set
forth in this Lease which are determined based upon rentable square feet of the
Premises.

 

-1-




 

--------------------------------------------------------------------------------

 

ARTICLE 2

LEASE TERM

The terms and provisions of this Lease shall be effective as of the date of this
Lease except for the provisions of this Lease relating to the payment of Rent.
The term of this Lease (the “Lease Term”) shall be as set forth in Section 7.1
of the Summary and shall commence on the date (the “Lease Commencement Date”)
set forth in Section 7.2 of the Summary (subject, however, to the terms of the
Tenant Work Letter, including any Landlord Caused Delay), and shall terminate on
the date (the “Lease Expiration Date”) set forth in Section 7.3 of the Summary,
unless this Lease is sooner terminated as hereinafter provided. For purposes of
this Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Lease Term; provided, however, that the first Lease Year shall
commence on the Lease Commencement Date and end and end on the last day of the
eleventh month thereafter and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year shall end on the Lease Expiration Date. In the event that
the Lease Commencement Date is a date which is other than the date set forth in
Section 7.2(iii) of the Summary, within a reasonable period of time after the
date Tenant takes possession of the Premises or receives the certificate of
occupancy for the Premises, Landlord shall deliver to Tenant an Amendment to
Lease in the form as set forth in Exhibit C attached hereto and incorporated
herein by this reference, wherein the parties shall specify such different Lease
Commencement Date and the Lease Expiration Date, and which Amendment to Lease
Tenant shall execute and return to Landlord within ten (10) days of receipt
thereof. Notwithstanding anything herein to the contrary, in no event shall the
Lease Commencement Date be a date which is later than the date set forth in
Section 7.2(iii) of the Summary. Subject to Section 6.1 of the Work Letter,
Landlord shall give Tenant nonexclusive access to the Premises during a period
of fourteen (14) days prior to the Lease Commencement Date for the purposes of
Tenant’s installing in the Premises voice and data cabling and outlets,
telephone equipment and furniture, fixtures and equipment. During such access
period prior to the Commencement Date, (i) Tenant covenants that Tenant, its
employees, agents and contractors shall not interfere with or cause any delay in
Landlord’s completion of the Landlord Work; (ii) Tenant’s access and use of the
Premises prior to the Lease Commencement Date shall be subject to all provisions
of this Lease; and (iii) Tenant shall not conduct any business in the Premises
and none of Tenant’s employees shall office in the Premises. Such access period
shall not advance the Expiration Date of this Lease.

ARTICLE 3

BASE RENT

3.1 Base Rent. Tenant shall pay, without notice or demand, to Landlord or
Landlord’s agent at the management office of the Building, or at such other
place as Landlord may from time to time designate in writing, in currency or a
check for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, pursuant to a monthly invoice sent
to Tenant, base rent (“Base Rent”) as set forth in Section 8 of the Summary,
payable in equal monthly installments as set forth in Section 8 of the Summary
in advance on or before the first (1st) day of each and every month during the
Lease Term, without

 

-2-




 

--------------------------------------------------------------------------------

 

any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term (after the abatement period set forth in Section 3.2 below) shall
be paid at the time of Tenant’s execution of this Lease. If any rental payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first (1st) day of such month or if any rental payment is for a period
which is shorter than one month, then the rental for any such fractional month
shall be a proportionate amount of a full calendar month’s rental based on the
proportion that the number of days in such fractional month bears to the number
of days in the calendar month during which such fractional month occurs. All
other payments or adjustments required to be made under the terms of this Lease
that require proration on a time basis shall be prorated on the same basis.

3.2 Conditional Abatement of Base Rent. Notwithstanding anything to the contrary
contained in Section 3.1 above and provided that Tenant faithfully performs all
of the terms and conditions of this Lease during the Abatement Period (as
defined below), Landlord hereby agrees to abate Tenant’s obligation to pay
Tenant’s monthly Base Rent (the “Abated Rent”) for the first five (5) full
months of the Lease Term (the “Abatement Period”), which total amount of Abated
Rent is $1,405,479.70 (i.e., 5 months x $281,095.94 per month = $1,405,479.70).
During the Abatement Period, Tenant shall remain responsible for the payment of
all of its other monetary obligations under this Lease. If at any time during
the Abatement Period an uncured default by Tenant occurs, then the abatement of
Base Rent provided for in this Section 3.1 shall immediately become void, the
Base Rent payable by Tenant to Landlord shall immediately equal the amount set
forth in Section 8 of the Summary without abatement, and in the event such
default results in the early termination of this Lease pursuant to the
provisions of Section 19.1, then as a part of the recovery set forth in
Section 19.2 below, Landlord shall be entitled to the recovery of the Abated
Rent.

ARTICLE 4

ADDITIONAL RENT

4.1 Additional Rent. In addition to paying the Base Rent specified in Article 3
above, Tenant shall pay as additional rent the sum of the following:
(i) Tenant’s Share (as such term is defined below) of the annual Direct Expenses
which are in excess of the amount of Direct Expenses applicable to the Expense
Base Year; plus (ii) Tenant’s Share of the annual Utilities Costs which are in
excess of the amount of Utilities Costs applicable to the Utilities Base Year.
Such additional rent, together with any and all other amounts payable by Tenant
to Landlord pursuant to the terms of this Lease (including, without limitation,
pursuant to Article 6), shall be hereinafter collectively referred to as the
“Additional Rent.” The Base Rent and Additional Rent are herein collectively
referred to as the “Rent.” All amounts due under this Article 4 as Additional
Rent shall be payable for the same periods and in the same manner, time and
place as the Base Rent. Without limitation on other obligations of Tenant which
shall survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term.

 

-3-




 

--------------------------------------------------------------------------------

 

4.2 Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

4.2.1 “Calendar Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Expiration Date.

4.2.2 “Expense Base Year” shall mean the year set forth in Section 9.1 of the
Summary.

4.2.3 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.4 “Expense Year” shall mean each Calendar Year.

4.2.5 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord shall pay during any Expense Year because of or
in connection with the ownership, management, maintenance, repair, replacement,
restoration or operation of the Building and Real Property, including, without
limitation, any amounts paid for: (i) the cost of operating, maintaining,
repairing, renovating and managing the utility systems, mechanical systems,
sanitary and storm drainage systems, any elevator systems and all other “Systems
and Equipment” (as defined in Section 4.2.6 of this Lease), and the cost of
supplies and equipment and maintenance and service contracts in connection
therewith; (ii) the cost of licenses, certificates, permits and inspections
(except for those incurred with respect to the installation of Tenant’s or other
occupant’s improvements in the Building or incurred in renovating or otherwise
improving vacant space in the Building), and the cost of contesting the validity
or applicability of any governmental enactments which may affect Operating
Expenses, and the costs incurred in connection with implementation and operation
of a transportation system management program or similar program; (iii) the cost
of insurance carried by Landlord, in such amounts as Landlord may reasonably
determine or as may be required by any mortgagees or the lessor of any
underlying or ground lease affecting the Real Property and/or the Building;
(iv) the cost of landscaping, relamping, supplies, tools, equipment and
materials, and all fees, charges and other costs (including consulting fees,
legal fees and accounting fees) incurred in connection with the management,
operation, repair and maintenance of the Building and Real Property; (v) alarm
and security services; (vi) any equipment rental agreements or management
agreements (including the cost of any reasonable management fee and the fair
rental value of any office space provided thereunder); (vii) wages, salaries and
other compensation and benefits of all persons actually engaged in the
operation, management, maintenance or security of the Building and Real
Property, and employer’s Social Security taxes, unemployment taxes or insurance,
and any other taxes which may be levied on such wages, salaries, compensation
and benefits (but not any of Landlord’s general corporate overhead and general
administrative expenses); (viii) payments under any easement, license, operating
agreement, declaration, restrictive covenant, underlying or ground lease
(excluding rent), or instrument pertaining to the sharing of costs by the
Building or Real Property; (ix)

 

-4-




 

--------------------------------------------------------------------------------

 

the cost of janitorial service for the Project, but excluding janitorial
services for the premises, window cleaning, trash removal, replacement of wall
and floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms
and other common or public areas or facilities, maintenance and replacement of
curbs and walkways, repair to roofs and re-roofing; (x) amortization (including
interest on the unamortized cost) of the cost of acquiring or the rental expense
of personal property used in the maintenance, operation and repair of the
Building and Real Property; (xi) the cost of any capital improvements or other
costs (I) which are intended as a labor-saving device or to materially reduce
the costs associated with the operation or maintenance of the Building and Real
Property, (II) made to the Building or Real Property after the Lease
Commencement Date that are required under any governmental law or regulation, or
(III) which are reasonably determined by Landlord to be in the best interests of
the Building and/or the Real Property; provided, however, that if any such cost
described in (I), (II) or (III) above, is a capital expenditure, such cost shall
be amortized (including interest on the unamortized cost) over its useful life
as Landlord shall reasonably determine and (x) costs of pest control, if any,
undertaken by Landlord in the Common Areas, but excluding therefrom any pest
control costs to the extent such work is conducted with regard to pests and
vermin located in, or originating from, the retail space in the Building. If
Landlord is not furnishing any particular work or service (the cost of which, if
performed by Landlord, would be included in Operating Expenses) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Building is less than one
hundred percent (100%) occupied during all or a portion of any Expense Year
(including the Expense Base Year), Landlord shall make an appropriate adjustment
to the variable components of Operating Expenses for such year or applicable
portion thereof, employing sound accounting and management principles, to
determine the amount of Operating Expenses that would have been paid had the
Building been one hundred percent (100%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such year, or
applicable portion thereof. Each time Landlord provides Tenant with an actual
and/or estimated statement of Operating Expenses, such statement shall be
itemized on a line item by line item basis, showing the applicable expense of
the applicable year and the year prior to the applicable year. The parties
acknowledge that Tenant is not anticipated to be conducting business in the
entire Premises during the entirety of the Expense Base Year, so that a gross-up
of the Operating Expenses for the Expense Base Year will likely be required
pursuant to the above. Without limitation of the foregoing, for purposes of
extrapolating the Operating Expenses for the Expense Base Year (notwithstanding
the fact that Tenant did not conduct business in the entirety of the Premises
for the entire Base Expense Year) Landlord’s gross-up of the actual Operating
Expenses shall take into account the actual costs incurred for those floors of
the Premises that were fully operational during the Base Expense Year and shall,
based on discussions with Tenant and Landlord’s property manager, extrapolate
the variable components of the Operating Expenses for the Building during the
Expense Base Year based on the number of floors of the Premises that were fully
operations during the Expense Base Year. For purposes of this Section Landlord
shall consider a particular floor of the Premises to be fully operational if
Tenant is conducting any business therefrom. (The final grammatical paragraph of
Paragraph 4.7 below sets forth Tenant’s rights to audit Landlord’s calculation
of the Operating Expenses for the Base Year, including the gross-up of the same
pursuant to the above, as applicable).

Landlord shall have the right, from time to time, in its discretion, but with
prior written notice to Tenant, to equitably allocate some or all of the Direct
Expenses (and/or Utilities Costs) between the office and retail portions of the
Building for purposes of determining Direct Expenses (and/or Utilities Costs)
and/or the provision of various services and amenities thereto (the “Cost
Pools”).

 

-5-




 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary set forth in this Article 6, when
calculating Operating Expenses for the Expense Base Year, Operating Expenses
shall exclude market-wide labor-rate increases due to extraordinary
circumstances, including, but not limited to, boycotts and strikes and costs
relating to capital improvements or expenditures.

Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(A) costs of leasing commissions, attorneys’ fees and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Building; (B) costs (including permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for other tenants or vacant rentable space;
(C) costs incurred due to the violation by Landlord of the terms and conditions
of any lease of space in the Building; (D) costs of overhead or profit increment
paid to Landlord or to subsidiaries or affiliates of Landlord for services in or
in connection with the Building to the extent the same exceeds the costs of
overhead and profit increment included in the costs of such services which could
be obtained from third parties on a competitive basis; (E) except as otherwise
specifically provided in this Section 4.2.5, costs of interest on debt or
amortization on any mortgages, and rent payable under any ground lease of the
Real Property; (F) Utilities Costs; (G) contributions to operating expense
reserves and any bad debt loss, rent loss or other reserve for bad debt or rent
loss; (H) any costs incurred to test, survey, clean up, contain, abate or remove
any environmental or hazardous waste or materials, including without limitation,
asbestos containing materials, from the Building, any other building in the
Project or the common areas, or to remedy any breach or violation of any
environmental laws; (I) interest, fines or penalties for any late payments by
Landlord not due to the act or neglect of Tenant or its agents, contractors or
employees; (J) “in-house” legal and/or account fees; (K) legal fees, late
charges and penalties incurred in connection with Landlord’s noncompliance with
or violation of law; (L) costs resulting from the negligence or willful
misconduct of Landlord, its employees, agents and/or contractors and not
reimbursed by insurance; (M) advertising and promotional expenses and costs
associated with maintaining Landlord’s corporate (or other entity) existence and
other overhead and administrative costs of Landlord not directly incurred in the
operation and maintenance of the Building or the Project; (N)) any
entertainment, dining or travel expenses of Landlord for any purpose: (O) costs
incurred in connection with the making of repairs or replacements which are the
obligation of any other tenant or occupant; (P) political contributions or
contributions to charitable organizations; (Q) costs or fees relating to the
defense of Landlord’s title to or interest in the Project, or any part thereof;
(R) costs (including, without limitation, fines, penalties, interest, and costs
of repairs, replacements, alterations and/or improvements) incurred in bringing
the Real Property into compliance with building codes and other applicable Laws
in effect as of the Lease Commencement Date and as interpreted by applicable
governmental authorities as of such date, including, without limitation, any
costs to correct building code violations pertaining to the Building or any
other improvements to the Real Property, to the extent such violations exist as
of the Lease Commencement Date under any applicable building codes in effect and
as interpreted by applicable governmental authorities as of such date;
(S) depreciation or amortization of the Building or its components or the common
area; (T) any costs in connection with an expansion of the rentable area of the
Building or adding any new Building amenities, or any costs incurred in
connection with any additions to the common areas, including the purchase of
additional land or other development rights; (U) the cost of any item or service
for which Tenant separately reimburses Landlord or pays to third parties, or
that Landlord provides selectively to one or more, but not all Tenants of the
Building,

 

-6-




 

--------------------------------------------------------------------------------

 

other than Tenant, whether or not Landlord is reimbursed by such other
tenant(s), including, without limitation, the actual cost of any special
electrical, heating, ventilation or air conditioning required by any tenant that
exceeds the standard for the Building; (V) the cost of correcting defects in the
initial construction in the Building or any common area; (W) the costs of
leasing equipment or other items which if purchased would constitute a capital
expenditure; (X) the cost of Landlord in performing work expressly provided in
this Lease to be at Landlord’s expense; and (Y) any personal property taxes of
Landlord for equipment or items not used directly in the operation or
maintenance of the Building or the Common Area.

If, in any calendar year following the Base Year (a “Subsequent Year”), a new
type of expense item (e.g. earthquake insurance) is included in Operating
Expenses which was not included in the Base Year Operating Expenses, then the
cost of such new type of item shall be added to the Base Year Operating Expenses
for purposes of determining the Operating Expenses payable under this Lease for
such Subsequent Year and no additional amounts shall be paid by Tenant as a
result of the addition of the new type of expense item except to the extent of
Tenant’s Share of amounts in excess of the Base Year amount for such item.
During each Subsequent Year, the same amount shall continue to be included in
the computation of Operating Expenses for the Base Year, resulting in each such
Subsequent Year Operating Expenses only including the increase in the cost of
such new item over the Base Year, as so adjusted. However, if in any Subsequent
Year thereafter, such new item is not included in Operating Expenses, no such
addition shall be made to Base Year Operating Expenses. Conversely, as
reasonably determined by Landlord, when an expense item that was originally
included in the Base Year Operating Expenses is, in any Subsequent Year, no
longer included in Operating Expenses, then the cost of such item shall be
deleted from the Base Year Operating Expenses for purposes of determining the
Operating Expenses payable under this Lease for such Subsequent Year and Tenant
shall be entitled to a reimbursement to the extent of any over payment
pertaining to such item as provided in Section 4.3 below. The same amount shall
continue to be deleted from the Base Year Operating Expenses for each Subsequent
Year thereafter that the item is not included.

4.2.6 “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply heat, ventilation, air conditioning and humidity or any other services
or utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, or any other mechanical, electrical,
electronic, computer or other systems or equipment which serve the Building in
whole or in part.

4.2.7 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other impositions
of every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the Real Property), which
Landlord shall pay

 

-7-




 

--------------------------------------------------------------------------------

 

during any Expense Year because of or in connection with the ownership, leasing
and operation of the Real Property or Landlord’s interest therein. For purposes
of this Lease, Tax Expenses shall be calculated as if all of the renovations and
the tenant improvements in the Building were fully constructed and the Real
Property, the Building, and all renovations and tenant improvements in the
Building were fully assessed for real estate tax purposes.

4.2.7.1 Tax Expenses shall include, without limitation:

(i) Any tax on Landlord’s rent, right to rent or other income from the Real
Property or as against Landlord’s business of leasing any of the Real Property;

(ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Tax Expenses for purposes of this Lease;

(iii) Any assessment, tax, fee, levy, or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;

(iv) Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and

(v) Any reasonable expenses incurred by Landlord in attempting to protest,
reduce or minimize Tax Expenses.

4.2.7.2 In no event shall Tax Expenses for any Expense Year be less than the
component of Tax Expenses included in Direct Expenses for the Expense Base Year.

4.2.7.3 Notwithstanding anything to the contrary contained in this
Section 4.2.7, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state net income taxes, and other
taxes to the extent applicable to Landlord’s net income (as opposed to rents,
receipts or income attributable to operations at the Building or Real Property),
(ii) any items included as Operating Expenses or Utilities Costs, and (iii) any
items paid by Tenant under Section 4.4 of this Lease.

 

-8-




 

--------------------------------------------------------------------------------

 

4.2.8 “Tenant’s Share” shall mean the percentage set forth in Section 9.3 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises by 100 and dividing the product by the total
rentable square feet in the Building. In the event either the rentable square
feet of the Premises and/or the total rentable square feet of the Building is
changed, Tenant’s Share shall be appropriately adjusted, and, as to the Expense
Year in which such change occurs, Tenant’s Share for such year shall be
determined on the basis of the number of days during such Expense Year that each
such Tenant’s Share was in effect.

4.2.9 “Utilities Base Year” shall mean the calendar year set forth in
Section 9.2 of the Summary.

4.2.10 “Utilities Costs” shall mean all actual charges for utilities for the
Building and the Real Property, but excluding the utilities for the Premises
which Tenant shall pay directly to the utility provider therefor pursuant to
Article 6 below, which Landlord shall pay during any Expense Year, including,
but not limited to, the costs of water, sewer and electricity and other
utilities as well as related fees, assessments and surcharges (but excluding
those charges (if any) for which tenants directly reimburse Landlord or
otherwise pay directly to the utility company). Utilities Costs shall be
calculated assuming the Building is at least one hundred percent (100%) occupied
during all or any portion of an Expense Year (including the Utilities Base
Year). If, during all or any part of any Expense Year, Landlord does not provide
any utilities (the cost of which, if provided by Landlord, would be included in
Utilities Costs) to a tenant (including Tenant) who has undertaken to provide
the same instead of Landlord, Utilities Costs shall be deemed to be decreased by
the amount equal to the Utilities Costs which would reasonably have been
incurred during such period by Landlord if Landlord had at its own expense
provided such utilities to such tenant. Utilities Costs shall include any costs
of utilities which are allocated to the Real Property under any declaration,
restrictive covenant, or other instrument pertaining to the sharing of costs by
the Real Property or any portion thereof, including any covenants, conditions or
restrictions now or hereafter recorded against or affecting the Real Property.
For purposes of determining Utilities Costs incurred for the Utilities Base
Year, Utilities Costs for the Utilities Base Year shall not include any one time
special charges, “tap fees,” costs or fees or extraordinary charges or costs
incurred in the Utilities Base Year only, including those attributable to
deregulation, boycotts, embargoes, strikes or other shortages of services or
fuel. In addition, if in any Expense Year subsequent to the Utilities Base Year,
the amount of Utilities Costs decreases due to a reduction in the cost of
providing utilities to the Real Property for any reason, including without
limitation, because of deregulation of the utility industry and/or reduction in
rates achieved in contracts with utilities providers, then for purposes of the
Expense Year in which such decrease in Utilities Costs occurred and all
subsequent Expense Years, the Utilities Costs for the Utilities Base Year shall
be decreased by an amount equal to such decrease.

4.3 Calculation and Payment of Additional Rent.

4.4.1 Calculation of Excess. If for any Expense Year ending or commencing within
the Lease Term, (i) Tenant’s Share of Direct Expenses for such Expense Year
exceeds Tenant’s Share of Direct Expenses for the Expense Base Year and/or
(ii) Tenant’s Share of

 

-9-




 

--------------------------------------------------------------------------------

 

Utilities Costs for such Expense Year exceeds Tenant’s Share of Utilities Costs
for the Utilities Base Year, then Tenant shall pay to Landlord, in the manner
set forth in Section 4.3.2, below, and as Additional Rent, an amount equal to
such excess (the “Excess”).

4.4.2 Statement of Actual Direct Expenses and Utilities Costs and Payment by
Tenant. Landlord shall endeavor to give to Tenant on or before the first day of
April following the end of each Expense Year, a statement (the “Statement”)
which shall state the Direct Expenses and Utilities Costs incurred or accrued
for such preceding Expense Year, and which shall indicate the amount, if any, of
any Excess. Upon receipt of the Statement for each Expense Year ending during
the Lease Term, if an Excess is present, Tenant shall pay, with its next
installment of Base Rent due, the full amount of the Excess for such Expense
Year, less the amounts, if any, paid during such Expense Year as “Estimated
Excess,” as that term is defined in Section 4.3.3 of this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord from enforcing its rights under this Article 4. Even though
the Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of the Direct Expenses and Utilities
Costs for the Expense Year in which this Lease terminates, if an Excess is
present, Tenant shall immediately pay to Landlord an amount as calculated
pursuant to the provisions of Section 4.3.1 of this Lease. The provisions of
this Section 4.3.2 shall survive the expiration or earlier termination of the
Lease Term.

4.4.3 Statement of Estimated Direct Expenses and Utilities Costs. In addition,
Landlord shall endeavor to give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate” ) of what the total amount of Direct Expenses and Utilities Costs for
the then-current Expense Year shall be and the estimated Excess (the “Estimated
Excess”) as calculated by comparing (i) Tenant’s Share of Direct Expenses, which
shall be based upon the Estimate, to Tenant’s Share of Direct Expenses for the
Expense Base Year, and (ii) Tenant’s Share of Utilities Costs, which shall be
based upon the Estimate, to Tenant’s Share of Utilities Costs for the Utilities
Base Year. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Excess under this Article 4. If pursuant to the Estimate
Statement an Estimated Excess is calculated for the then-current Expense Year,
Tenant shall pay, with its next installment of Base Rent due, a fraction of the
Estimated Excess for the then-current Expense Year (reduced by any amounts paid
pursuant to the last sentence of this Section 4.3.3). Such fraction shall have
as its numerator the number of months which have elapsed in such current Expense
Year to the month of such payment, both months inclusive, and shall have twelve
(12) as its denominator. Until a new Estimate Statement is furnished, Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.

 

-10-




 

--------------------------------------------------------------------------------

 

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for any and all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when:

4.5.1 Said taxes are measured by or reasonably attributable to the cost or value
of Tenant’s equipment, furniture, fixtures and other personal property located
in the Premises, or by the cost or value of any leasehold improvements made in
or to the Premises by or for Tenant, to the extent the cost or value of such
leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;

4.5.2 Said taxes are assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Real Property; or

4.5.3 Said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.

4.6 Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord’s designee by the due date
therefor, then Tenant shall pay to Landlord a late charge equal to five percent
(5%) of the amount due plus any attorneys’ fees incurred by Landlord by reason
of Tenant’s failure to pay Rent and/or other charges when due hereunder;
provided, that the foregoing late charge shall be revised to ten percent
(10%) upon the second (2nd) time that any installment of Rent or any other sum
is delinquent in any twelve (12) month period. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord’s other rights and remedies hereunder, at law and/or in equity and
shall not be construed as liquidated damages or as limiting Landlord’s remedies
in any manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid by the date that they are due shall
thereafter bear interest until paid at a rate (the “Interest Rate”) equal to the
lesser of (i) the “Prime Rate” or “Reference Rate” announced from time to time
by the Bank of America (or such reasonable comparable national banking
institution as selected by Landlord in the event Bank of America ceases to exist
or publish a Prime Rate or Reference Rate), plus four percent (4%), or (ii) the
highest rate permitted by applicable law.

4.7 Tenant’s Audit Rights. Within one hundred twenty (120) days after receipt of
a Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not paid on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord and at reasonable
times, inspect Landlord’s records at Landlord’s offices at the location of the
Building or such other location in San Francisco County, California as may be
designated by Landlord; provided, however, that notwithstanding any such timely
objection, dispute, inspection, and/or audit, and as a condition precedent to
Tenant’s exercise of its right of objection, dispute, inspection and/or audit as
set forth in this Section 4.6, Tenant shall not be permitted to withhold payment
of, and Tenant shall timely pay to Landlord, the full amounts as required by the
provisions of this Article 4 in accordance with such Statement. However, such
payment may be made under protest pending the outcome of any audit which may be
performed by the accountant as described below. Notwithstanding the foregoing,
Tenant shall only have the right to review Landlord’s records one (1) time
during any twelve (12) month period. No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which

 

-11-




 

--------------------------------------------------------------------------------

 

such assignee was not in possession of the Premises. Tenant’s failure to dispute
and/or audit the amounts set forth in any Statement within the Review Period
shall be deemed to be Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If after such inspection, but within thirty (30) days after the
Review Period, Tenant notifies Landlord in writing that Tenant still disputes
such amounts, a certification as to the proper amount shall be made, at Tenant’s
expense (except as provided hereinbelow), by an independent certified public
accountant selected by Landlord and who is a member of a nationally or
regionally recognized accounting firm and is not paid on a contingency fee basis
(the “Accountant”). Such certification shall be binding upon Landlord and
Tenant. Landlord shall cooperate in good faith with Tenant and the Accountant to
show Tenant and the accountant the information upon which the certification is
to be based. If such certification by the Accountant proves that the Direct
Expenses and Utilities Cost set forth in the Statement were overstated by more
than five percent (5%), then the cost of the Accountant and the cost of such
certification shall be paid for by Landlord. Promptly following the parties’
receipt of such certification, the parties shall make such appropriate payments
or reimbursements, as the case may be, to each other, as are determined to be
owing pursuant to such certification. Tenant agrees to keep, and to cause all of
Tenant’s employees and consultants to keep, all of Landlord’s books and records
and the audit, and all information pertaining thereto and the results thereof,
strictly confidential, and in connection therewith, Tenant shall cause such
employees, consultants to execute such reasonable confidentiality agreements as
Landlord may require prior to conducting any such inspections and/or audits.

Upon written request by Tenant to Landlord at any time following the last day of
the Expense Base Year and after which Landlord has completed Landlord’s
calculation of Operating Expenses for the Expense Base Year (“Base Operating
Expenses” ) (and Landlord shall use reasonable efforts to complete such
calculation within one hundred fifty (150) days following the last day of the
Expense Base Year), Landlord shall deliver to Tenant for Tenant’s review a
Landlord’s Statement setting forth Landlord’s calculation of Base Operating
Expenses, and, upon receipt of such Landlord’s Statement, Tenant shall have the
right to review Landlord’s books and records related to Landlord’s statement
and, if necessary, audit Landlord’s books and records, with respect to the
calculation of Base Operating Expenses, with such review and/or audit to be in
accordance with the provisions above in this Section 4.7, as they apply to
Tenant’s review and audit of Landlord’s Statement for a particular calendar year
(including, without limitation, the procedures that apply in the event the
parties disagree regarding the results of Tenant’s review or audit of Base
Operating Expenses) and, once the foregoing review and/or audit process has been
completed as to the Base Operating Expenses, Tenant shall not be permitted to
re-evaluate the Base Operating Expenses at a later date unless additional
information pertinent to the gross-up has been obtained and requires an
adjustment to Landlord’s Statement for the Base Operating Expenses.

ARTICLE 5

USE OF PREMISES

Tenant shall use the Premises solely for general office purposes consistent with
the character of the Building as a first-class office building (and such other
incidental uses, as kitchens, dining areas, storage areas, meeting space,
including on the roof deck, and showers,

 

-12-




 

--------------------------------------------------------------------------------

 

and bicycle storage and parking contemplated under this Lease or as otherwise
approved by Landlord), and Tenant shall not use or permit the Premises to be
used for any other purpose or purposes whatsoever. By way of example and not
limitation, general office use shall not include medical office use or any
similar use, laboratory use, classroom use, an executive suite or similar use,
any use not characterized by applicable zoning and land use restrictions as
general office use, any use which would require Landlord or Tenant to obtain a
conditional use permit or variance from any federal, state or local authority,
or any other use not compatible, in Landlord’s sole judgment, with the Building.
Tenant further covenants and agrees that it shall not use, or suffer or permit
any person or persons to use, the Premises or any part thereof for any use or
purpose contrary to the provisions of Exhibit D, attached hereto and
incorporated herein by this reference, or in violation of the laws of the United
States of America, the state in which the Building is located, or the
ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the
Building. Tenant shall comply with all recorded covenants, conditions, and
restrictions, and the provisions of all ground or underlying leases, now or
hereafter affecting the Real Property. Tenant shall not use or allow another
person or entity to use any part of the Premises for the storage, use,
treatment, manufacture or sale of “Hazardous Material,” as that term is defined
below, except for ordinary and general office supplies, such as copier toner,
liquid paper, glue, ink and common household cleaning materials (some or all of
which may constitute Hazardous Materials as defined in this Lease). As used
herein, the term “Hazardous Material” means any hazardous or toxic substance,
material or waste which is or becomes regulated by any local governmental
authority, the state in which the Building is located or the United States
Government.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days during the Lease Term, in a manner consistent with that provided by
landlords of the Comparable Buildings unless otherwise stated below.

6.1.1 Subject to the terms of Section 6.2 below, Landlord shall provide heat,
ventilation and air conditioning (“HVAC”) for normal comfort for normal office
use in the Premises at Landlord’s actual cost, which may include the actual
charges of the HVAC, the depreciation of the HVAC equipment, pursuant to a
schedule agreed upon by Tenant and Landlord, and engineer time). Tenant shall
have full control over the HVAC provided to the Premises and be entitled to use
HVAC on demand at the hours and periods desired by Tenant subject to the terms
of Section 6.2 below.

6.1.2 Landlord shall provide adequate electrical wiring and facilities for
normal general office use as determined by Landlord. Tenant shall contract for
and pay directly to the utility company pursuant to the utility company’s
separate meters (or to Landlord in the event that Landlord provides submeters
instead of the utility company’s meters), the cost of all electricity provided
to and/or consumed in the Premises. Upon request, Landlord shall replace lamps,
starters and ballasts for Building standard lighting fixtures within the
Premises as part of Operating Expenses.

 

-13-




 

--------------------------------------------------------------------------------

 

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory, toilet, shower and kitchen purposes.

6.1.4 Landlord shall provide window washing services.

6.1.5 Landlord shall provide automatic passenger elevator service at all times.

6.1.6 Tenant shall be fully responsible for janitorial services for the Premises
pursuant to Section 6.5 below. Landlord shall provide trash removal from the
trash bins provided for the Building and shall provide janitorial services for
the common areas, exterior of the Building, elevators, and common area
restrooms, according to the Schedule attached hereto as Exhibit G.

6.1.7 Landlord shall, throughout the Lease Term, retain a reputable and licensed
security services firm for the provision of security for the Building seven
(7) days per week and twenty four (24) hours per day, pursuant to such security
procedures, hours, rules and scheduling; provided, however, that neither
Landlord nor any of the “Landlord Parties” (as defined in Section 10.1.1 below)
shall be liable for, and Landlord and the Landlord Parties are hereby released
from any responsibility for, any damage either to person or property or any
losses, costs, expenses or claims incurred in connection with or arising from
any acts or omissions of Landlord’s security personnel. After the fourth
(4th) Lease Year, Landlord will review the security procedures at the Comparable
Buildings. Based on this review, in Landlord’s reasonable opinion, if other
buildings are providing security services less than 24 hours a day, 7 days a
week, then Landlord will request an adjustment to the security services provided
to the Building’s and shall present the adjustment, including the proposed
hours, schedule, and procedures, in writing, for Tenant’s review and approval,
which shall not be unreasonably withheld, conditioned or delayed. Landlord will
reserve the right to modify the Building security services after the initial
Lease Term; provided, that any changes to the security services provided during
the Option Term shall be agreed to by Tenant in the lease amendment
memorializing the extension of the Lease Term. As a component of the security
services provided by Landlord, at Landlord’s expense, Landlord shall install a
card reader security system at the Building entrances, elevators and stair
corridors. Tenant shall be entitled to use the stairwells for internal
connectivity between floors.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease. If Tenant’s consumption of electricity shall exceed three (3) watts
per usable square foot of the Premises, calculated on an annualized basis for
the Business Hours (as defined below), Tenant shall pay to Landlord,
concurrently with the next payment of Base Rent due Landlord, the actual cost of
such excess consumption, the actual cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the actual cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, concurrently with

 

-14-




 

--------------------------------------------------------------------------------

 

the next payment of Base Rent due Landlord, including the cost of such
additional metering devices. If the Building is not fully occupied by Tenant
pursuant to this Lease and Tenant desires to use HVAC in the Premises during
hours other than between Monday through Friday, during the period from 7:00 a.m.
to 6:00 p.m. (the “Business Hours”), except for the date of observation of New
Year’s Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and other locally or nationally recognized
holidays as designated by Landlord (collectively, the “Holidays”): (x) Tenant
shall give Landlord such prior notice, as Landlord shall from time to time
establish as appropriate, of Tenant’s desired use thereof (Tenant can give as
little as two hours’ notice of its desired use); (y) Landlord shall supply such
after-hours HVAC to Tenant at Landlord’s actual hourly cost, determined on a per
floor basis equal the actual cost incurred by Landlord to supply such
after-hours HVAC on an hourly basis; and (z) Tenant shall pay such cost to
Landlord as Additional Rent within thirty (30) days after billing.
Notwithstanding the foregoing, in all instances where Tenant is using HVAC in
excess of eleven (11) hours per day on a floor-by-floor basis, measured weekly
on an average daily basis, or on days other as described hereinabove, Tenant
shall pay to Landlord (1) the increased wear and tear and depreciation on
equipment to provide such after-hours HVAC, based on the depreciation schedule
attached hereto as Exhibit H, and (2) any additional maintenance costs incurred
by Landlord, as Additional Rent within thirty (30) days after billing.

6.3 Interruption of Use. Except as otherwise set forth in this Lease, Tenant
agrees that Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building after reasonable effort to do so, by any accident
or casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause beyond Landlord’s reasonable control; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
(except as provided in Section 11.5 below) or performing any of its obligations
under this Lease. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.

6.4 Access to Premises. Subject to all of the terms and conditions of this
Lease, including the Rules and Regulations attached hereto as Exhibit D, and all
applicable Laws, Tenant shall have access to the Premises twenty-four (24) hours
per day, seven (7) days per week.

6.5 Janitorial. Tenant shall be fully responsible, at Tenant’s sole cost and
expense, for providing janitorial services for the Premises. Such janitorial
services shall be provided by licensed contractors selected by Tenant and
reasonably approved by Landlord (and if required by Landlord shall be union or
non-union affiliated and shall have such other labor affiliations so as to not
cause any labor disharmony at the Project, as determined by Landlord). In
addition, such janitorial services shall be consistent with the operation and
appearance of the Building and conform to the cleaning specifications reasonably
provided from time to time by Landlord,

 

-15-




 

--------------------------------------------------------------------------------

 

including, without limitation, the daily cleaning of all interior surfaces of
the Premises. Landlord’s initial minimum cleaning standards and schedule for the
Premises are set forth on Exhibit G attached hereto.

6.6 Additional Services. Landlord shall also have the exclusive right, but not
the obligation, to provide any additional services which may be requested by
Tenant, including, without limitation, locksmithing, lamp replacement,
additional janitorial service, mold removal, and additional repairs and
maintenance, provided that Tenant shall pay to Landlord upon billing, the sum of
all costs to Landlord of such additional services plus an administration fee.
Charges for any utilities or services for which Tenant is required to pay from
time to time hereunder, shall be deemed Additional Rent hereunder and shall be
billed on a monthly basis.

ARTICLE 7

REPAIRS

7.1 Tenant’s Repairs. Subject to Landlord’s repair obligations in Sections 7.2
and 11.1 below, Tenant shall, at Tenant’s own expense, keep the Premises,
including all improvements, fixtures and furnishings therein, in good order,
repair and condition at all times during the Lease Term, which repair
obligations shall include, without limitation, the obligation to promptly and
adequately repair all damage to the Premises and replace or repair all damaged
or broken fixtures and appurtenances. By way of example, and not limitation,
Tenant shall be responsible, at Tenant’s sole expense, for repairing and/or
replacing, carpet, marble, tile or other flooring, paint, wall coverings,
corridor and interior doors and door hardware, telephone and computer equipment,
interior glass, window treatments, ceiling tiles, shelving, cabinets, millwork
and other tenant improvements. In addition, Tenant shall be responsible for the
installation, maintenance and repair of all telephone, computer and related
cabling from the telephone terminal room on the floor on which the Premises is
located to and throughout the Premises, and Tenant shall be responsible for any
loss, cost, damage, liability and expense (including attorneys’ fees) arising
out of or related to the installation, maintenance, repair and replacement of
such cabling. At Landlord’s option, or if Tenant fails to make such repairs,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord’s involvement with such repairs and replacements forthwith upon being
billed for same.

7.2 Landlord’s Repairs. Anything contained in Section 7.1 above to the contrary
notwithstanding, and subject to Articles 11 and 12 below, Landlord shall repair
and maintain the structural portions of the Building, including the basic
plumbing, heating, ventilating, air conditioning and electrical systems serving
the Building and not located in the Premises; provided, however, if such
maintenance and repairs are caused in part or in whole by the act, neglect,
fault of or omission of any duty by Tenant, its agents, servants, employees or
invitees, Tenant shall pay to Landlord as additional rent, the reasonable cost
of such maintenance and repairs. Except as otherwise set forth in this Lease,
Landlord shall not be liable for any failure to make any such repairs, or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to

 

-16-




 

--------------------------------------------------------------------------------

 

Landlord by Tenant. Except as otherwise set forth in this Lease, there shall be
no abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to fixtures, appurtenances and equipment therein. Tenant hereby waives
and releases its right (if any) to make repairs at Landlord’s expense under
Section 1932, Subdivision 1, and Sections 1941 and 1942 of the California Civil
Code, Section 431.70 of the California Code of Civil Procedure, and under any
similar law, statute, or ordinance now or hereafter in effect.

7.3 Tenant’s Right to Repair. Notwithstanding anything to the contrary set forth
in this Article 7, if Tenant provides written notice to Landlord of the need for
repairs and/or maintenance which are Landlord’s obligation to perform pursuant
to Section 7.2 above, and Landlord fails to undertake such repairs and/or
maintenance within a reasonable period of time, given the circumstances, after
receipt of such notice, but in any event not later than ten (10) business days
after receipt of such notice (or such longer time as is reasonably necessary if
more than ten (10) business days are reasonably required to complete such
repairs and Landlord commences such repairs within such 10 business-day period
and thereafter diligently attempts to complete same, but in no event longer than
ninety (90) days), then Tenant may proceed to undertake such repairs and/or
maintenance upon delivery of an additional five (5) business days’ notice to
Landlord that Tenant is taking such required action (provided, however that
neither of the notices shall be required in the event of an emergency which
threatens life or where there is imminent danger to property or a possibility
that a failure to take immediate action could cause an imminent and material
disruption in Tenant’s normal and customary business activities within the
Premises). If such repairs and/or maintenance were required under the terms of
this Lease to be performed by Landlord and are not performed by Landlord prior
to the expiration of such 5-business day period (the “Outside Repair Period”),
then Tenant shall be entitled to reimbursement by Landlord of Tenant’s actual,
reasonable, and documented costs and expenses in performing such maintenance
and/or repairs. Such reimbursement shall be made within thirty (30) days after
Landlord’s receipt of invoice of such costs and expenses, and if Landlord fails
to so reimburse Tenant within such 30-day period, then Tenant shall be entitled
to offset against the Rent payable by Tenant under this Lease the amount of such
invoice, which shall have accrued on the amount of such invoice during the
period from and after Tenant’s delivery of such invoice to Landlord through and
including the earlier of the date Landlord delivers the payment to Tenant or the
date Tenant offsets such amount against the Rent; provided, however, that
notwithstanding the foregoing to the contrary, if (i) Landlord delivers to
Tenant prior to the expiration of the Outside Repair Period described above, a
written objection (the “Landlord Objection Notice”) to Tenant’s right to receive
any such reimbursement based upon Landlord’s good faith claim that such action
did not have to be taken by Landlord pursuant to the terms of this Lease, or
(ii) Landlord delivers to Tenant, within thirty (30) days after receipt of
Tenant’s invoice, a written objection to the payment of such invoice based upon
Landlord’s good faith claim that such charges are excessive (in which case,
Landlord shall reimburse Tenant, within such 30-day period, the amount Landlord
contends would not be excessive), then Tenant shall not be entitled to such
reimbursement or offset against Rent. Tenant, as its sole remedy, may require
that such disagreement be submitted by the parties to a dispute resolution
procedure mutually and reasonably agreed to by the parties, which shall be the
Expedited JAMS Procedures or another reputable dispute resolution group mutually
agreed upon by Landlord and Tenant or a mutually agreed upon expert acting
independently; provided that any expert selected for such

 

-17-




 

--------------------------------------------------------------------------------

 

procedure shall be a building manager or other building management expert with
substantial experience in first-class building operations. (If Landlord and
Tenant have not agreed upon the dispute resolution group or independent expert
within fifteen (15) days after their agreement to submit the dispute to the
dispute resolution procedure, then the parties shall be deemed to have selected
JAMS as the dispute resolution group.) If the parties engage in a dispute
resolution procedure pursuant to the immediately preceding sentence, the parties
shall be bound by the results of such procedure. Each party shall bear one-half
(1/2) of the cost of the dispute resolution procedure; provided, however, if the
resolution of the dispute includes an award of costs to one of the parties, then
the losing party shall pay the entire cost of the dispute resolution procedure
in accordance with such resolution. In the event Tenant undertakes such repairs
and/or maintenance, and such work will affect the Systems and Equipment, any
structural portions of the Building, any common areas of the Real Property
and/or the exterior appearance of the Building, Tenant shall use only those
unrelated third party contractors used by Landlord in the Building for such work
unless such contractors are unwilling or unable to perform such work at
competitive prices, in which event Tenant may utilize the services of any other
qualified contractor which normally and regularly performs similar work in the
Comparable Buildings. Tenant shall comply with the other terms and conditions of
this Lease if Tenant takes the required action, except that Tenant is not
required to obtain Landlord’s consent for such repairs.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Except as provided hereinbelow, Tenant
may not make any improvements, alterations, additions or changes to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than fifteen (15) business days prior to the commencement
thereof. Landlord shall not unreasonably withhold or delay its consent for any
Alterations, except that Landlord may withhold its consent, in its sole and
absolute discretion, with respect to such Alterations which (i) affect any area,
or which can be seen from any area, outside the Premises or the Building, and/or
(ii) affect the structural components or Systems and Equipment of the Building.
Notwithstanding anything to the contrary contained in this Section 8.1, Tenant
may make non-structural interior alterations, additions or improvements to the
interior of the Premises (collectively, the “Acceptable Changes”) without
Landlord’s consent, provided that: (a) Tenant delivers to Landlord written
notice of such Acceptable Changes at least ten (10) days prior to the
commencement thereof; (b) the aggregate cost of all such Acceptable Changes
during any twelve (12) consecutive month period does not exceed Fifty Thousand
Dollars ($50,000.00); (c) such Acceptable Changes shall be performed by or on
behalf of Tenant in compliance with the other provisions of this Article 8;
(d) such Acceptable Changes do not require the issuance of a building permit or
other governmental approval; (e) such Acceptable Changes do not affect any
Systems and Equipment, the ground floor lobby areas of the Building, pertain to
painting of the exposed brick portions of the Premises, and cannot be seen from
outside the Premises; and (f) such Acceptable Changes shall be performed by
qualified contractors and subcontractors which normally and regularly perform
similar work in the Comparable Buildings. Tenant shall pay for all overhead,
general conditions, fees, taxes and other costs and expenses of the Alterations
and except for Acceptable Changes, Tenant shall pay to Landlord the Alteration
Supervision Fee. The “Alteration Supervision Fee” shall be an

 

-18-




 

--------------------------------------------------------------------------------

 

amount equal to zero percent (0%) of the costs of the Alterations if such costs
are, in the aggregate, up to $49,999.99, six percent (6%) of the costs of such
Alterations if such costs are, in the aggregate, between $50,000.00 and
$99,999.99, five percent (5%) of the cost of the Alterations, if such costs are,
in the aggregate, between $100,000.00 and $250,000.00, or four percent (4%) of
the costs of such Alterations, if such costs are, in the aggregate, in excess of
$250,000.00. The construction of the initial improvements to the Premises (and
the Landlord supervision fee therefor) shall be governed by the terms of the
Tenant Work Letter and not the terms of this Article 8.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant provide Landlord with
detailed plans and specifications and an estimated budget for the proposed
Alteration and that Tenant utilize for such purposes only contractors,
materials, mechanics and materialmen approved by Landlord; provided, however,
Landlord may impose such requirements as Landlord may determine, in its sole and
absolute discretion, with respect to any work affecting the structural
components of the Building or Systems and Equipment (including designating
specific contractors to perform such work). Tenant shall construct such
Alterations and perform such repairs in conformance with any and all applicable
rules and regulations of any federal, state, county or municipal code or
ordinance and pursuant to a valid building permit, issued by the city in which
the Building is located, and in conformance with Landlord’s construction rules
and regulations. Landlord’s approval of the plans, specifications and working
drawings for Tenant’s Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or authorities.
All work with respect to any Alterations must be done in a good and workmanlike
manner and diligently prosecuted to completion to the end that the Premises
shall at all times be a complete unit except during the period of work. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner as not to obstruct access to the Building or the common
areas for any other tenant of the Building, and as not to obstruct the business
of Landlord or other tenants in the Building, or interfere with the labor force
working in the Building. If Tenant makes any Alterations, Tenant agrees to carry
“Builder’s All Risk” insurance in an amount approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 10 below immediately upon completion
thereof. In addition, with respect to any Alterations to be made in the Building
which cost in excess of $100,000.00, Landlord may, in its discretion, require
Tenant to obtain a lien and completion bond, or, at Tenant’s option, some
alternate form of security reasonably satisfactory to Landlord, in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee. Upon completion of any Alterations, Tenant shall
(i) cause a Notice of Completion to be recorded in the office of the Recorder of
the county in which the Building is located in accordance with Section 3093 of
the Civil Code of the State of California or any successor statute, (ii) deliver
to the Building management office a reproducible copy of the “as built” drawings
of the Alterations, and (iii) deliver to Landlord evidence of payment,
contractors’ affidavits and full and final waivers of all liens for labor,
services or materials.

 

-19-




 

--------------------------------------------------------------------------------

 

8.3 Landlord’s Property. All Alterations, improvements and/or fixtures
(excluding Tenant’s trade fixtures, moveable furniture and personal property)
which may be installed or placed in or about the Premises, from time to time,
shall be at the sole cost of Tenant and shall become the property of Landlord
upon expiration of the Lease Term or earlier termination of this Lease;
provided, however: (i) Tenant may not remove any Tenant Improvements or
Alterations paid for by Landlord with Landlord’s own funds or out of any tenant
improvement allowances provided by Landlord (except any such removal made in
connection with Alterations approved by Landlord); and (ii) Landlord may, by
written notice delivered to Tenant concurrently with Landlord’s approval of the
final working drawings for any Alterations (or for the initial tenant
improvements constructed for the Premises), identify those Alterations (or
initial tenant improvements for Tenant’s initial occupancy, as the case may be)
which Landlord will require Tenant to remove at the expiration or earlier
termination of this Lease; provided further, however, that Tenant shall in no
event be required to remove any such Alterations (or initial tenant
improvements, as the case may be) other than (a) any raised floors, internal
stairwells, vaults and other similar special use tenant improvements, (b) the
Telecommunications Equipment (as defined in Section 23.1 below) and all phone
and data cabling, (c) those other improvements or alterations which are of such
specialized nature or application that the same are not reasonably suited for
use by a successor occupant of the Premises and (d) the Rooftop Deck (as defined
in Section 23.1 below) to the extent required by the governmental approvals
permitting the installation and use of the Rooftop Deck (collectively, “Special
Use Improvements”). If Landlord requires Tenant to remove any such Alterations
(or any such initial tenant improvements which are constructed for the Premises,
Tenant, at its sole cost and expense, shall remove the identified Alterations
and improvements on or before the expiration or earlier termination of this
Lease and repair any damage to the Premises caused by such removal. If Tenant
fails to complete such removal and/or to repair any damage caused by the removal
of any Alterations or Special Use Improvements, Landlord may do so and may
charge the actual cost thereof to Tenant.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Real Property, Building or
Premises, and any and all liens and encumbrances created by Tenant shall attach
to Tenant’s interest only. Tenant may obtain leasehold financing and other
financing secured by Tenant’s leasehold interest in the Premises and Tenant’s
personal property. Any such financing obtained by Tenant shall not violate the
provisions of this Article 9 or the provisions of Article 14 below. Landlord
shall have the right at all times to post and keep posted on the Premises any
notice which it deems necessary for protection from such liens. Tenant covenants
and agrees not to suffer or permit any lien of mechanics or materialmen or
others to be placed against the Real Property, the Building or the Premises with
respect to work or services claimed to have been performed for or materials
claimed to have been furnished to Tenant or the Premises (excluding any work
performed by Landlord), and, in case of any such lien attaching or notice of any
lien (excluding any liens attached as a result of work performed by Landlord),
Tenant covenants and agrees to cause it to be released and removed of record (by
payment, statutory bond or other lawful means) within twenty (20) days after
Tenant has notice

 

-20-




 

--------------------------------------------------------------------------------

 

of such lien. Notwithstanding anything to the contrary set forth in this Lease,
in the event that such lien is not released and removed of record within such
20-day period, then Landlord, at its sole option, may immediately take all
action necessary to release and remove such lien, without any duty to
investigate the validity thereof, and all reasonable sums, costs and expenses,
including reasonable attorneys’ fees and costs, incurred by Landlord in
connection with such lien shall be deemed Additional Rent under this Lease and
shall be paid by Landlord to Tenant within thirty (30) days after written demand
by Landlord.

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1 Indemnification and Waiver.

10.1.1 Except as expressly provided in Section 10.1.2 below, Tenant hereby
assumes all risk of damage to property and injury to persons, in, on, or about
the Premises from any cause whatsoever and agrees that Landlord, and its
partners and subpartners, and their respective officers, agents, property
managers, employees, and independent contractors (collectively, “Landlord
Parties”) shall not be liable for, and are hereby released from any
responsibility for, any damage to property or injury to persons or resulting
from the loss of use thereof, which damage or injury is sustained by Tenant or
by other persons claiming through Tenant. In addition, except as expressly
provided in Section 10.1.2 below, Tenant shall indemnify, defend, protect, and
hold harmless the Landlord Parties from any and all loss, cost, damage, expense
and liability, including without limitation court costs and reasonable
attorneys’ fees (collectively, “Claims”) incurred in connection with or arising
from any cause in, on or about the Premises (including, without limitation,
Tenant’s installation, placement and removal of Alterations, improvements,
fixtures and/or equipment in, on or about the Premises), and any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, subtenants, licensees or
invitees of Tenant or any such person, in, on or about the Premises, Buildings
and Real Property; provided, however, such indemnity shall not include any lost
profit, loss of business or other consequential damages. Notwithstanding the
foregoing, prior to the Effective Date the foregoing indemnity shall apply only
to the acts, omissions or negligence of Tenant.

10.1.2 Notwithstanding the foregoing to the contrary, the assumption of risk and
release by Tenant set forth in Section 10.1.1 above, and Tenant’s indemnity of
Landlord in Section 10.1.1 above, shall not apply to: (i) any Claims to the
extent resulting from the gross negligence or willful misconduct of the Landlord
Parties (collectively, the “Excluded Claims”); or (ii) any loss of or damage to
Landlord’s property to the extent Landlord has waived such loss or damage
pursuant to Section 10.4 below. In addition, Landlord shall indemnify, defend,
protect and hold Tenant harmless from all such Excluded Claims, except for
(A) any loss or damage to Tenant’s property to the extent Tenant has waived such
loss or damage pursuant to Section 10.4 below, and (B) any lost profits, loss of
business or other consequential damages. In no event shall Tenant be liable to
Landlord for any special or consequential damages, except for damages expressly
provided for in Article 16 of this Lease with regard to Tenant’s failure to
timely surrender the Premises to Landlord as provided in Article 16. In no event
shall lost rent or other damages of Landlord provided for in Article 19 below be
deemed special or consequential damages.

 

-21-




 

--------------------------------------------------------------------------------

 

10.1.3 The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease.

10.2 Tenant’s Compliance with Landlord’s Fire and Casualty Insurance. Landlord
shall, from and after the date hereof until the expiration of the Lease Term,
maintain in effect the following insurance: (i) physical damage insurance
(including a rental loss endorsement) providing coverage in the event of fire,
vandalism, malicious mischief and all other risks normally covered under
“special form” policies in the geographical area of the Building, covering the
Building (excluding, at Landlord’s option, the property required to be insured
by Tenant pursuant to Section 10.3 below) in an amount not less than one hundred
percent (100%) of the full replacement value (less reasonable deductibles) of
the Building, together with such other risks as Landlord may from time to time
determine (provided however, that Landlord shall have the right, but not the
obligation, to obtain earthquake and/or flood insurance); and (ii) commercial
general liability insurance including a Commercial Broad Form Endorsement or the
equivalent in the amount of at least Five Million Dollars ($5,000,000.00),
against claims of bodily injury, personal injury or property damage arising out
of Landlord’s operations, assumed liabilities (including the liabilities assumed
by Landlord under this Lease), contractual liabilities, or use of the Building
and common areas. Such coverages may be carried under blanket insurance
policies. The insurers providing such insurance shall be licensed to do business
in the State of California and the policies of insurance with respect to
property loss or damage by fire or other casualty shall contain a waiver of
subrogation as provided in Section 10.4 below. Tenant shall, at Tenant’s
expense, comply as to the Premises with all insurance company requirements
pertaining to the use of the Premises. If Tenant’s conduct or use of the
Premises causes any increase in the premium for Landlord’s insurance policies,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body where applicable due to Tenant’s
Alterations or use of the Premises.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts, from and after the Effective Date.

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant’s operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, for limits of liability not
less than:

 

Bodily Injury and

  

$

5,000,000 each occurrence

  

Property Damage Liability

  

$

5,000,000 annual aggregate

  

Personal Injury Liability

  

$

5,000,000 each occurrence

  

 

  

$

5,000,000 annual aggregate

  

 

-22-




 

--------------------------------------------------------------------------------

 

10.3.2 Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant’s property
on the Premises installed by, for, or at the expense of Tenant, (ii) the Tenant
Improvements, including any Tenant Improvements which Landlord permits to be
installed above the ceiling of the Premises or below the floor of the Premises,
and (iii) all other improvements, alterations and additions to the Premises,
including any improvements, alterations or additions installed at Tenant’s
request above the ceiling of the Premises or below the floor of the Premises.
Such insurance shall be written on a “special form” of physical loss or damage
basis, for the full replacement cost value new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include a vandalism and malicious
mischief endorsement, sprinkler leakage coverage and earthquake sprinkler
leakage coverage.

10.3.3 Worker’s compensation insurance as required by law.

10.3.4 Business interruption, loss of income and extra expense insurance in
amounts sufficient to pay for Tenant’s operating income, continuing expenses and
extra expenses attributable to perils commonly insured against by prudent
tenants or attributable to prevention of access to the Premises as a result of
such perils.

10.3.5 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party it so
specifies, as an additional insured; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant’s
obligations under Section 10.1 of this Lease; (iii) be issued by an insurance
company having a rating of not less than A-VII in Best’s Insurance Guide or
which is otherwise acceptable to Landlord and licensed to do business in the
state in which the Building is located; (iv) be primary insurance as to all
claims thereunder and provide that any insurance carried by Landlord is excess
and is non-contributing with any insurance requirement of Tenant; (v) provide
that said insurance shall not be canceled, other than for non-payment, unless
thirty (30) days’ prior written notice shall have been given to Landlord and any
mortgagee or ground or underlying lessor of Landlord; and (vi) contain a
cross-liability endorsement or severability of interest clause acceptable to
Landlord. Tenant shall deliver certificates thereof to Landlord on or before the
Lease Commencement Date and within thirty (30) days of the expiration dates
thereof. If Tenant shall fail to procure such insurance, or deliver such
certificate, within such time periods, Landlord may, at its option after ten
(10) days written notice, in addition to all of its other rights and remedies
under this Lease, and without regard to any notice and cure periods set forth in
Section 19.1, procure such policies for the account of Tenant, and the cost
thereof shall be paid to Landlord as Additional Rent within ten (10) days after
delivery of bills therefor.

10.4 Subrogation. Landlord and Tenant agree to have their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be. As long
as such waivers of subrogation are contained in their respective insurance
policies, or would have been contained in such insurance policies had the
responsible party used commercially reasonable efforts to obtain such waivers
and such waivers are routinely and customarily available, Landlord and Tenant
hereby waive any right that either may have against the other on account of any
loss or damage to their respective property to the extent such loss or damage is
insurable under policies of

 

-23-




 

--------------------------------------------------------------------------------

 

insurance for fire and all risk coverage, theft, or other similar insurance. If
either party fails to carry the amounts and types of insurance required to be
carried by it pursuant to this Article 10, such failure shall be deemed to be a
covenant and agreement by such party to self-insure with respect to the type and
amount of insurance which such party so failed to carry, with full waiver of
subrogation with respect thereto. In furtherance of the foregoing, Tenant
acknowledges and agrees that notwithstanding the negligence or breach of this
Lease by Landlord or its agents, neither Landlord nor its agents shall be liable
under any circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Tenant, Tenant’s employees, contractors,
invitees, customers, or any other person in or about the Premises, from any
cause, (ii) any damages arising from any act or neglect of any other tenant of
Landlord or from the failure of Landlord or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Tenant’s business or for
any loss of income or profit therefrom. Instead, it is intended that Tenant’s
sole recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Tenant is required to maintain pursuant to the
provisions of this Article 10.

10.5 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10, and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord, but in no event shall such increased amounts of insurance
or such other reasonable types of insurance be in excess of that required by
landlords of the Comparable Buildings for tenants of comparable financial
strength and consistent with the size of the space leased by such tenants and
any new insurance shall be added to the Base Year Operating Expenses in
accordance with the provisions of Section 4.2.5 above; provided, further, that
Tenant shall only be required to obtain any types of new insurance coverage (as
opposed to increased coverage under types of insurance already required under
this Lease) if such coverage is available to Tenant at commercially reasonable
rates.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord after Tenant becomes aware of any damage to the Premises resulting from
fire or any other casualty. If the Premises or any common areas of the Building
or Real Property serving or providing access to the Premises shall be damaged by
fire or other casualty, Landlord shall promptly and diligently, subject to
reasonable delays for insurance adjustment or other matters beyond Landlord’s
reasonable control, and subject to all other terms of this Article 11, restore
the Base, Shell, and Core of the Premises and such common areas. Such
restoration shall be to substantially the same condition of the Base, Shell, and
Core of the Premises and common areas prior to the casualty, except for
modifications required by zoning and building codes and other laws, or any other
modifications to the common areas deemed reasonably desirable by Landlord
provided access to the Premises and any common restrooms serving the Premises
shall not be materially impaired thereby. Notwithstanding any other provision of
this Lease, upon the occurrence of any damage to the Premises, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance

 

-24-




 

--------------------------------------------------------------------------------

 

required under Sections 10.3.2(ii) and (iii) of this Lease, and Landlord shall
repair any injury or damage to the Tenant Improvements and Alterations installed
in the Premises and shall return such Tenant Improvements and Alterations to
their original condition; provided that if the cost of such repair by Landlord
(based on competitive pricing by all contractors and subcontractors and without
any profit mark-up or supervision fees to Landlord) exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, as
assigned by Tenant, the cost of such repairs shall be paid by Tenant to Landlord
on a progress payment basis with the first such payment being due from Tenant
after Landlord’s commencement of the repair of the damage. In connection with
such repairs and replacements, Tenant shall, prior to the commencement of
construction, submit to Landlord, for Landlord’s reasonable review and approval,
all plans, specifications and working drawings relating thereto, and Landlord
shall select the contractors to perform such improvement work pursuant to
Landlord’s standard competitive bidding procedures. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant’s business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or common areas necessary to Tenant’s occupancy to such a degree that
Tenant is prevented from using, and does not use, all or any part of the
Premises as a result thereof and such fire or other casualty is not the result
of Tenant’s gross negligence or willful misconduct, then Landlord shall allow
Tenant a proportionate abatement of Rent during the time and to the extent
Tenant is so prevented from using and does not use the Premises as a result
thereof. Landlord shall use commercially reasonable efforts to minimize any such
inconvenience, annoyance or interference to Tenant resulting from Landlord’s
repair of any damage pursuant to this Section 11.1.

11.2 Landlord’s Option to Repair. Within forty-five (45) days after Landlord
becomes aware of such damage, Landlord shall notify Tenant in writing
(“Landlord’s Damage Notice”) of the estimated time, in Landlord’s reasonable
judgment, required to substantially complete the repairs of such damage (the
“Estimated Repair Period”). Notwithstanding the terms of Section 11.1 above,
Landlord may elect not to rebuild and/or restore the Premises and/or the
Building and instead terminate this Lease by notifying Tenant in writing of such
termination within forty-five (45) days after Landlord becomes aware of such
damage, but Landlord may so elect only if the Building shall be damaged by fire
or other casualty or cause, whether or not the Premises are affected and one or
more of the following conditions is present: (i) repairs cannot in Landlord’s
opinion, as set forth in Landlord’s Damage Notice, reasonably be completed
within ten (10) months after the date of Landlord’s Damage Notice (when such
repairs are made without the payment of overtime or other premiums); or (ii) the
damage is not fully covered by Landlord’s insurance policies obtained or
required to be obtained by Landlord pursuant to Section 10.2 above. If
(a) Landlord does not elect to terminate this Lease pursuant to Landlord’s
termination right as provided above, (b) the damage constitutes a Tenant Damage
Event (as defined below), and (c) the repair of such damage cannot, in the
reasonable opinion of Landlord, as set forth in Landlord’s Damage Notice, be
completed within one year after Landlord becomes aware of such damage, then
Tenant may elect to terminate this Lease by delivering written notice thereof to
Landlord within thirty (30) days after Tenant’s receipt of Landlord’s Damage
Notice, which termination shall be effective as of the date of such termination
notice thereof to Landlord. As used herein, a “Tenant Damage Event” shall mean
damage to all or any part of the Premises or any common areas of the Building
providing access to the Premises by fire or other casualty, which damage (x) is
not the result of the gross negligence or willful misconduct of Tenant or any

 

-25-




 

--------------------------------------------------------------------------------

 

of Tenant’s employees, agents, contractors, licensees or invitees,
(y) substantially interferes with Tenant’s use of or access to the Premises and
(z) would entitle Tenant to an abatement of Rent pursuant to Section 11.1 above.
In addition, in the event of a Tenant Damage Event, and if neither Landlord nor
Tenant has elected to terminate this Lease as provided hereinabove, but Landlord
fails to substantially complete the repair and restoration of such Tenant Damage
Event within the Estimated Repair Period plus ninety (90) days, plus the number
of days of delay, if any, attributable to events of “Force Majeure,” as that
term is defined in Section 24.16 below, plus the number of days of delay, if
any, as are attributable to the acts or omissions of Tenant or Tenant’s
employees, agents, contractors, licensees or invitees, then Tenant shall have
the right to terminate this Lease during the first five (5) business days of
each calendar month following the end of such period until such time as the
repairs to be made by Landlord are complete, by notice to Landlord (the “Damage
Termination Notice”), effective as of a date set forth in the Damage Termination
Notice (the “Damage Termination Date”), which Damage Termination Date shall not
be less than ten (10) business days following the end of each such month.
Notwithstanding the foregoing, if Tenant delivers a Damage Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of the
Damage Termination Date for a period ending thirty (30) days after the Damage
Termination Date set forth in the Damage Termination Notice by delivering to
Tenant, within five (5) business days of Landlord’s receipt of the Damage
Termination Notice, a certificate of Landlord’s contractor responsible for the
repair of the damage certifying that it is such contractor’s good faith judgment
that the repairs to be made by Landlord shall be substantially completed within
thirty (30) days after the Damage Termination Date. If such repairs shall be
substantially completed prior to the expiration of such thirty-day period, then
the Damage Termination Notice shall be of no force or effect, but if such
repairs shall not be substantially completed within such 30-day period, then
this Lease shall terminate upon the expiration of such thirty-day period. At any
time, and from time to time, after the date of the damage, Tenant may request
that Landlord inform Tenant of the reasonable opinion of Landlord’s contractor
of the date of completion of Landlord’s repair work, and Landlord shall respond
to such request within ten (10) business days.

11.3 Damage at the End of Lease Term. Further, in the event that the Premises or
the Building are destroyed or damaged to any substantial extent during the last
twelve (12) months of the Lease Term (except that, in the event that Tenant
shall have exercised its option to renew pursuant to the Extension Option Rider
attached to this Lease, such twelve (12) month period shall be the last twelve
(12) months of the Option Term), then notwithstanding anything contained in this
Article 11, Landlord shall have the option to terminate this Lease, and to the
extent such destruction or damage constitutes a Tenant Damage Event and the
repair of same is reasonably expected by Landlord to require more than sixty
(60) days to substantially complete, Tenant shall have the option to terminate
this Lease, by giving written termination notice to the other party of the
exercise of such option within thirty (30) days after the date such party
becomes aware of such damage or destruction. If either Landlord or Tenant
exercises any of its options to terminate this Lease as provided above in
Section 11.2 above: (1) this Lease shall cease and terminate as of the date set
forth in such party’s termination notice, which termination date shall be no
less than thirty (30) days and no more than one hundred twenty (120) days after
such termination notice is delivered to the other party; (2) Tenant shall pay
the Base Rent and Additional Rent, properly apportioned up to such date of
termination and subject to abatement as provided in Section 11.1 above; and
(3) both parties hereto shall thereafter be freed and discharged of all further
obligations hereunder, except as provided for in provisions of this Lease which
by their terms survive the expiration or earlier termination of the Lease Term.

 

-26-




 

--------------------------------------------------------------------------------

 

11.4 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the state in which the Building is located, including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises, the
Building or any other portion of the Real Property.

11.5 Abatement of Rent When Tenant Is Prevented From Using Premises. In the
event that Tenant is prevented from using, and does not use, the Premises or any
portion thereof as a result of (i) any failure by Landlord to provide any of the
essential utilities and services to the Premises required to be provided by
Landlord under Section 6.1 of this Lease, (ii) any failure by Landlord to
provide access to the Premises (including, without limitation, as a result of
any Renovations undertaken by Landlord pursuant to Section 24.27 below), or
(iii) any failure by Landlord to perform Landlord’s repair obligations pursuant
to Section 7.2 above, and such failure is not the result of the negligence or
willful misconduct of Tenant or any of Tenant’s employees, agents, contractors,
licensees or invitees (such event shall be known as a “Abatement Event”), then
Tenant shall give Landlord notice of such Abatement Event. If such Abatement
Event continues for five (5) consecutive business days after Landlord’s receipt
of any such notice from Tenant (“Eligibility Period”), then the Rent shall be
abated or reduced, as the case may be, during such time after the Eligibility
Period that Tenant continues to be so prevented from using, and does not use,
the Premises or a portion thereof, in the proportion that the usable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total usable area of the Premises; provided, however, in the event
that Tenant is prevented from using, and does not use, a portion of the Premises
for a period of time in excess of the Eligibility Period, and the remaining
portion of the Premises is not sufficient to allow Tenant to effectively conduct
its business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, then Rent shall be abated for such time as Tenant continues to be so
prevented from using, and does not use, the Premises. If, however, Tenant
re-occupies any portion of the Premises during such period, the Rent allocable
to such re-occupied portion, based on the proportion that the usable area of
such re-occupied portion of the Premises bears to the total usable area of the
Premises, shall be payable by Tenant from the date Tenant re-occupies such
portion of the Premises. Except as expressly provided in this Section 11.5,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder. Notwithstanding the foregoing provisions of this
Section 11.5 to the contrary which limits Tenant’s right to abatement for only
those time periods which follow the Eligibility Period, (A) to the extent Tenant
is specifically entitled to abatement without regard to the Eligibility Period
because of an eminent domain taking and/or because of a casualty damage or
destruction pursuant to the provisions of this Article 11 or Article 12 below,
then the Eligibility Period shall not be applicable, and (B) the Eligibility
Period shall also not be applicable following the occurrence of any other
Abatement

 

-27-




 

--------------------------------------------------------------------------------

 

Event described above which is not an eminent domain taking or a casualty damage
or destruction, to the extent and for the number of days that Landlord is
reimbursed from the proceeds of rental interruption insurance purchased by
Landlord as part of Operating Expenses. Further, if Tenant’s right to abatement
occurs during a free rent period (for these purposes, free rent shall be deemed
to include half rent, etc.) which arises after the Lease Commencement Date,
Tenant’s free rent period shall be extended for the number of days that the
abatement period overlapped the free rent period (“Overlap Period”). Landlord
shall have the right to extend the Expiration Date for a period of time equal to
the Overlap Period if Landlord sends a notice to Tenant of such election within
ten (10) days following the end of the extended free rent period. To the extent
Tenant has prepaid Rent (as it does each month since Rent is due on the first
day of each month) and Tenant is subsequently entitled to an abatement, such
prepaid, and subsequently abated, Rent should be refunded to, and paid by
Landlord to, Tenant within thirty (30) days after the end of the appropriate
month.

ARTICLE 12

CONDEMNATION

12.1 Permanent Taking. If the whole or any part of the Premises or Building
shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises or Building, or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation, Landlord shall have the option to terminate this Lease upon ninety
(90) days’ notice, provided such notice is given no later than one hundred
eighty (180) days after the date of such taking, condemnation, reconfiguration,
vacation, deed or other instrument. If more than twenty-five percent (25%) of
the rentable square feet of the Premises is taken, or if access to the Premises
is substantially impaired, Tenant shall have the option to terminate this Lease
upon ninety (90) days’ notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking. Landlord shall be
entitled to receive the entire award or payment in connection therewith, except
that Tenant shall have the right to file any separate claim available to Tenant
for any taking of Tenant’s personal property and fixtures belonging to Tenant
and removable by Tenant upon expiration of the Lease Term pursuant to the terms
of this Lease, and for moving expenses, so long as such claim does not diminish
the award available to Landlord, its ground lessor with respect to the Real
Property or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination, or the date of
such taking, whichever shall first occur. If any part of the Premises shall be
taken, and this Lease shall not be so terminated, the Base Rent and Tenant’s
Share of Direct Expenses and Utilities Costs shall be proportionately abated.
Tenant hereby waives any provision of California law that conflicts with the
foregoing provisions of this Article 12 including, without limitation, Sections
1265.110-1265.160 of the California Code of Civil Procedure.

12.2 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 12, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and Tenant’s Share of Direct
Expenses and Utilities Costs shall be abated for the period of such taking in
proportion to the ratio that the amount of rentable square feet of the Premises
taken bears to the total rentable square feet of the Premises. Landlord shall be
entitled to receive the entire award made in connection with any such temporary
taking.

 

-28-




 

--------------------------------------------------------------------------------

 

ARTICLE 13

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Except as provided in Section 14.7 below, Tenant shall not,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment or other such
foregoing transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant and its employees (all of the foregoing are
hereinafter sometimes referred to collectively as “Transfers” and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). If Tenant shall desire Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the “Transfer
Notice”) shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty
(180) days after the date of delivery of the Transfer Notice, (ii) a description
of the portion of the Premises to be transferred (the “Subject Space”),
(iii) all of the terms of the proposed Transfer, the name and address of the
proposed Transferee, and a copy of all existing and/or proposed documentation
pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and (v) such other
information as Landlord may reasonably require. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Each time Tenant requests Landlord’s consent to a proposed
Transfer, whether or not Landlord shall grant consent, within thirty (30) days
after written request by Landlord, as Additional Rent hereunder, Tenant shall
pay to Landlord Seven Hundred Fifty Dollars ($750.00) for Landlord’s review and
processing fees, and, in addition, Tenant shall reimburse Landlord for any
reasonable out-of-pocket legal fees incurred by Landlord in connection with
Tenant’s proposed Transfer.

 

-29-




 

--------------------------------------------------------------------------------

 

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Notwithstanding the foregoing, Tenant hereby
waives Tenant’s rights (if any) under Section 1995.310 of the California Civil
Code and agrees that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply, without limitation as to other reasonable
grounds for withholding consent:

14.2.1 Landlord has sued or been sued by the proposed Transferee or has
otherwise been involved in a legal dispute with the proposed Transferee or one
of its affiliates;

14.2.2 The Transferee engages in any of the Prohibited Uses (as defined below),
either within the Premises or, with regard to the Prohibited Uses listed as
items 3 and 10 on Exhibit I hereto, in any other locations or online;

14.2.3 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.4 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.5 The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space; and

14.2.6 In the event that Landlord has recaptured any portion of the Premises
pursuant to Section 14.4 below, then from and after such date, it shall be
reasonable for Landlord to withhold its consent if either the proposed
Transferee, or any person or entity which directly or indirectly, controls, is
controlled by, or is under common control with, the proposed Transferee,
(i) occupies space in the Building at the time of the request for consent,
(ii) is negotiating with Landlord to lease space in the Building at such time,
or (iii) has negotiated with Landlord during the six (6)-month period
immediately preceding the Transfer Notice, and in each instance Landlord has
adequate available space in the Building to reasonably meet such tenant’s space
requirements.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Tenant’s sole remedy in the event that Landlord shall wrongfully withhold
consent to or disapprove any assignment or sublease shall be to obtain an order
by a court of competent jurisdiction that Landlord grant such consent; in no
event shall Landlord be liable for damages with respect to its granting or
withholding consent to any proposed assignment or sublease.

 

-30-




 

--------------------------------------------------------------------------------

 

14.3 Transfer Premium. Except as otherwise provided in Section 14.7 below, if
Landlord consents to a Transfer, as a condition thereto which the parties hereby
agree is reasonable, Tenant shall pay to Landlord fifty percent (50%) of any
“Transfer Premium,” as that term is defined in this Section 14.3, received by
Tenant from such Transferee. “Transfer Premium” shall mean all rent, additional
rent and other consideration received from such Transferee in excess of the
Rent, Additional Rent and other consideration payable by Tenant under this Lease
on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the actual, reasonable and documented expenses
incurred by Tenant for (i) any changes, alterations and improvements made to the
Premises, and/or any tenant improvement allowance provided by Tenant to the
Transferee, in connection with the Transfer, (ii) any brokerage commissions and
advertising expenses in connection with the Transfer, (iii) reasonable legal
fees incurred by Tenant in negotiating the Transfer and obtaining Landlord’s
consent thereto, (iv) costs of advertising the space for sublease or assignment,
(v) unamortized cost of initial and subsequent improvements to the Premises by
Tenant, and (vi) any other costs actually paid in assigning or subletting the
Subject Space. The Transfer Premium shall not apply to any assignment or
sublease to an Affiliate pursuant to the provisions of Section 14.7 below.
“Transfer Premium” shall also include, but not be limited to, key money and
bonus money paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
the Transferee in connection with such Transfer. For purposes of calculating
Transfer Premium during the Abatement Period, the Base Rent shall be equal to
$46.25 per rentable square of the Subject Space. Throughout the Lease Term,
Tenant shall have the right to modify Base Rent for potential Transfer to full
service by adding $4.00 per rentable square of the Subject Space without paying
a Transfer Premium to Landlord to cover such gross-up expenses.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event that (i) the Subject Space
of the proposed Transfer pertains to more than thirty-nine percent (39%) of the
rentable area of the Premises and (ii) the term of the proposed Transfer is
longer than eighty percent (80%) of the remaining Lease Term (including the
Option Term, if Tenant has exercised such Option pursuant to the Extension
Option Rider), then Landlord shall have the option, by giving written notice to
Tenant (the “Recapture Notice”) within thirty (30) days after receipt of any
Transfer Notice, to recapture the Subject Space. Such Recapture Notice shall
cancel and terminate this Lease with respect to the Subject Space as of the date
stated in the Transfer Notice as the effective date of the proposed Transfer
until the last day of the term of the Transfer as set forth in the Transfer
Notice. If Landlord provides its Recapture Notice to Tenant, Tenant has thirty
(30) days in which to rescind the Transfer Notice and shall retain the Subject
Space without a Transfer. If this Lease shall be canceled with respect to less
than the entire Premises, the Rent reserved herein shall be prorated on the
basis of the number of rentable square feet retained by Tenant in proportion to
the number of rentable square feet contained in the Premises, and this Lease as
so amended shall continue thereafter in full force and effect, and upon request
of either party, the parties shall execute written confirmation of the same. If
Landlord declines, or fails to elect in a timely manner to recapture the Subject
Space under this Section 14.4, then, provided Landlord has consented to the
proposed Transfer, Tenant shall be entitled to proceed to transfer the Subject
Space to the proposed Transferee, subject to provisions of the last paragraph of
Section 14.2 of this Lease.

 

-31-




 

--------------------------------------------------------------------------------

 

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found understated, Tenant shall, within thirty (30) days after
demand, pay the deficiency and Landlord’s costs of such audit.

14.6 Additional Transfers. Except as provided in Section 14.7 below, for
purposes of this Lease, the term “Transfer” shall also include (i) if Tenant is
a partnership, the withdrawal or change, voluntary, involuntary or by operation
of law, of fifty percent (50%) or more of the partners, or transfer of
twenty-five percent or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter),
(A) the dissolution, merger, consolidation or other reorganization of Tenant,
(B) the sale or other transfer of more than an aggregate of fifty percent
(50%) of the voting shares of Tenant (other than to immediate family members by
reason of gift or death), within a twelve (12) month period or (C) the sale,
mortgage, hypothecation or pledge of more than an aggregate of fifty percent
(50%) of the value of the unencumbered assets of Tenant within a twelve
(12) month period.

14.7 Affiliated Companies/Restructuring of Business Organization. The assignment
or subletting by Tenant of all or any portion of this Lease or the Premises to,
or the use of the Premises by, (i) any person or entity which controls, is
controlled by or under common control with Tenant (with control being defined as
ownership, directly or indirectly, of at least fifty percent (50%) of the voting
stock of such entity), or (ii) any entity which purchases all or substantially
all of the assets of Tenant, or (iii) any entity into which Tenant is merged or
consolidated (all such persons or entities described in (i), (ii) and
(iii) being sometimes hereinafter referred to as “Affiliates”) shall not be
deemed a Transfer under this Article 14, and thus shall not be subject to
Landlord’s right to receive any Transfer Premium pursuant to Section 14.3 above,
or Landlord’s recapture right in Section 14.4 above, provided that:

(a) any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Article 14;

(b) Tenant gives Landlord at least ten (10) days’ prior notice of any such
assignment or sublease to an Affiliate;

 

-32-




 

--------------------------------------------------------------------------------

 

(c) Any such Affiliate has, as of the effective date of any such assignment or
sublease a tangible net worth and net income, in the aggregate, computed in
accordance with generally accepted accounting principles (but excluding goodwill
as an asset), which is equal to or greater than Tenant as of the effective date
of any such assignment or sublease and sufficient to meet the obligations of
Tenant under the assignment or sublease;

(d) any such assignment or sublease shall be subject and subordinate to all of
the terms and provisions of this Lease, and such assignee, if applicable, shall
assume, in a written document delivered to Landlord upon or prior to the
effective date of such assignment, all the obligations of Tenant under this
Lease arising after the effective date of such assignment, including, without
limitation, the provisions of Article 5 of the Lease regarding the use of the
Premises; and

(e) Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease.

Notwithstanding anything hereinabove contained, Tenant acknowledges and agrees
that Landlord’s consent shall be required, and may be withheld in Landlord’s
sole discretion, if the proposed Transferee (or any Affiliate of such
Transferee) is a person or entity that has previously defaulted under a lease or
other agreement with Landlord or any Affiliate of Landlord, or against which
Landlord or such Landlord Affiliate has entered into adversarial litigation,
arbitration, mediation or other dispute resolution/settlement proceedings.

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, subject to the terms of
Section 8.3 above, Tenant shall, without expense to Landlord, remove or cause to
be removed

 

-33-




 

--------------------------------------------------------------------------------

 

from the Premises all debris and rubbish, and such items of furniture,
equipment, telephone, computer and any satellite cabling, free-standing cabinet
work, and other articles of personal property owned by Tenant or installed or
placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to (i) for the first two (2) months of the holdover, one hundred
fifty percent (150%) of the Base Rent applicable during the last rental period
of the Lease Term under this Lease and (ii) for the remainder of the holdover
period, two hundred percent (200%) of the Base Rent applicable during the last
rental period of the Lease Term under this Lease. Such month-to-month tenancy
shall be subject to every other term, covenant and agreement contained herein.
Landlord hereby expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any lost profits to Landlord
resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by a party, the
other party shall execute and deliver to the requesting party an estoppel
certificate, which shall be substantially in the form of Exhibit E, attached
hereto (or such other commercially reasonable form as may be reasonably required
by any prospective mortgagee or purchaser of the Project, or any portion
thereof, if Landlord is the requesting party), indicating therein any exceptions
thereto that may exist at that time, and shall also contain any other
information reasonably requested by the requesting party. Failure of a party to
execute and deliver such estoppel certificate within such 10-business day
period, where such failure continues for an additional five (5) business days
after a subsequent notice of such failure is delivered by the requesting party
to such party, shall constitute an acknowledgment by such party that statements
included in the estoppel certificate delivered to such party by the requesting
party made in connection with a proposed sale or financing by Landlord or
proposed Transfer by Tenant, as the case may be, are true and correct, without
exception.

 

-34-




 

--------------------------------------------------------------------------------

 

ARTICLE 18

SUBORDINATION

This Lease is subject and subordinate to all present and future ground or
underlying leases of the Real Property and to the lien of any mortgages or trust
deeds, now or hereafter in force against the Real Property and the Building, if
any, and to all renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, unless the holders of such mortgages
or trust deeds, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Notwithstanding any
contrary provision of this Article 18, a condition precedent to the
subordination of this Lease to any future mortgage, deed of trust, ground or
underlying lease is that Landlord shall obtain for the benefit of Tenant a
commercially reasonable subordination, non-disturbance and attornment agreement
from the mortgagee, beneficiary or lessor (collectively, a “Mortgagee”) under
such future instrument. Tenant covenants and agrees in the event any proceedings
are brought for the foreclosure of any such mortgage, or if any ground or
underlying lease is terminated, to attorn, without any deductions or set-offs
whatsoever, to the purchaser upon any such foreclosure sale, or to the lessor of
such ground or underlying lease, as the case may be, if so requested to do so by
such purchaser or lessor, and to recognize such purchaser or lessor as the
lessor under this Lease. Tenant shall, within ten (10) business days of request
by Landlord, execute such further commercially reasonable instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Landlord represents and warrants to Tenant that as of the Lease Date,
there are no other deeds of trust or ground leases encumbering the Real
Property.

ARTICLE 19

TENANT’S DEFAULTS; LANDLORD’S REMEDIES; LANDLORD DEFAULTS

19.1 Events of Default by Tenant. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent. The occurrence of any
of the following shall constitute a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due, where such failure shall
continue for a period of three (3) days after written notice thereof from
Landlord; or

19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided however, that if the nature of such default is such
that the same cannot reasonably be cured within a 30 day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure said default as
soon as possible but in no event longer than ninety (90) days; or

 

-35-




 

--------------------------------------------------------------------------------

 

19.1.3 Abandonment or vacation of the Premises by Tenant. Abandonment is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for twenty (20) days or longer while in default of any provision of
this Lease.

19.1.4 Any failure by Tenant to execute and deliver any statement described in
Article 18 requested by Landlord, where such failure continues for five
(5) business days after delivery of written notice of such failure by Landlord
to Tenant.

Any notice given pursuant to this Section 15.1 shall be in lieu of, and not in
addition to, any notice required under Section 1161 of the California Code of
Civil Procedure, or any similar or successor statute.

19.2 Landlord’s Remedies Upon Default. Upon the occurrence of any such default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity, the option to pursue any one or more of the
following remedies, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

-36-




 

--------------------------------------------------------------------------------

 

(v) (v) At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 of this Lease. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant’s part to be observed or performed (and may enter the Premises for
such purposes). Any such actions undertaken by Landlord pursuant to the
foregoing provisions of this Section 19.2.3 shall not be deemed a waiver of
Landlord’s rights and remedies as a result of Tenant’s failure to perform and
shall not release Tenant from any of its obligations under this Lease. Tenant
shall have no right of self-help to perform repairs or any other obligation of
Landlord, and shall have no right to withhold, set-off, or abate Rent. Without
limitation of the preceding sentence, Tenant hereby waives Tenant’s rights (if
any) under Section 1932, Subdivision 1, and Section 1942 of the California Civil
Code, Section 431.70 of the California Code of Civil Procedure, and similar
laws.

19.3 Payment by Tenant. Tenant shall pay to Landlord, within fifteen (15) days
after delivery by Landlord to Tenant of statements therefor: (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with Landlord’s performance or cure of any of Tenant’s obligations pursuant to
the provisions of Section 19.2.3 above; and (ii) sums equal to all expenditures
made and obligations incurred by Landlord in collecting or attempting to collect
the Rent or in enforcing or attempting to enforce any rights of Landlord under
this Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Section 19.3 shall
survive the expiration or sooner termination of the Lease Term.

19.4 Security for Performance of Tenant’s Obligations. Notwithstanding any
security deposit held by Landlord pursuant to Article 20, Tenant hereby agrees
that in the event of a default by Tenant, Landlord shall be entitled to seek and
obtain a writ of attachment and/or a temporary protective order and Tenant
hereby waives any rights or defenses to contest such a writ of attachment and/or
temporary protective order on the basis of California Code of Civil Procedure
Section 483.010 or any other related statute or rule.

 

-37-




 

--------------------------------------------------------------------------------

 

19.5 Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.6 Waiver of Default. No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach by Tenant of the same or any other of the terms, provisions, and
covenants herein contained. Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon a default by Tenant shall not be
deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.

19.7 Payment of Rent and Security Deposit After Default. If Tenant fails to pay
Base Rent, Tenant’s Share of Direct Expenses or any other monetary obligation
due hereunder on the date it is due, then after Tenant’s third failure to pay
any monetary obligation on the date it is due, at Landlord’s option, all
monetary obligations of Tenant hereunder shall thereafter be paid by cashier’s
check, and Tenant shall, upon demand, provide Landlord with an additional
security deposit equal to three (3) months’ Base Rent. If Landlord has required
Tenant to make said payments by cashier’s check or to provide an additional
security deposit, Tenant’s failure to make a payment by cashier’s check or to
provide the additional security deposit shall be a default hereunder.

19.8 Efforts to Relet. For the purposes of this Article 19, Tenant’s right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord’s interests
hereunder. If Landlord elects to terminate this Lease pursuant to Section 19.2.1
above following Tenant’s default, Landlord shall use commercially reasonable
efforts to mitigate its damages to the extent required by applicable Laws. The
foregoing enumeration is not exhaustive, but merely illustrative of acts which
may be performed by Landlord without terminating Tenant’s right to possession.

19.9 Waiver of Reinstatement. Tenant hereby waives all rights under California
Code of Civil Procedure Sections 1174 and 1179 and California Civil Code
Section 3275 providing for relief from forfeiture and any other right now or
hereafter existing to redeem the Premises or reinstate this Lease after
termination pursuant to this Article 19 or by order or judgment of any court or
by any legal process.

 

-38-




 

--------------------------------------------------------------------------------

 

19.10 Default by Landlord. Landlord shall be in default under this Lease if
(i) Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of thirty (30) days after written notice thereof from
Tenant to Landlord; provided that if such failure cannot reasonably be cured
within said 30-day period, Landlord shall be in default hereunder only if
Landlord fails to commence the cure of said failure within said 30-day period,
or having commenced the curative action within said 30-day period, fails to
diligently pursue same, and (ii) each Mortgagee of whose identity Tenant has
been notified in writing shall have failed to cure such default within thirty
(30) days (or such longer period of time as may be specified in any written
agreement between Tenant and Mortgagee regarding such matter) after receipt of
written notice from Tenant of Landlord’s failure to cure within the time periods
provided above. In the event of an uncured default by Landlord under the Lease,
Tenant shall use reasonable efforts to mitigate its damages and losses arising
from any such default and Tenant may pursue any and all remedies available to it
at Law or in equity, provided, however, in no event shall Tenant claim a
constructive or actual eviction or that the Premises have become unsuitable or
uninhabitable prior to a default and failure to cure by Landlord and its
Mortgagee under this Lease and, further provided, in no event shall Tenant be
entitled to receive more than its actual direct damages, it being agreed that
Tenant hereby waives any claim it otherwise may have for special or
consequential damages.

ARTICLE 20

SIGNS

20.1 Building Standard Signage. Landlord shall provide space on the Building
directory on the ground floor lobby of the Building for a listing identifying
Tenant’s name and suite numbers in a location and with a design reasonably
acceptable to Landlord and Tenant. Landlord shall also install signage
identifying Tenant’s name: (a) either (i) on the entry door to the Premises
located on each floor of the Building or (ii) on one (1) of the walls adjacent
to such entry door; and (b) in any common elevator lobbies of the Building. All
such signage described in this Section 20.1 shall use Building standard
materials and lettering and shall otherwise be subject to Landlord’s reasonable
approval. Landlord shall pay for the cost of the initial installation of such
signage, and Tenant shall pay for the cost of any changes thereto.

20.2 Exterior Signage. Tenant shall not place, affix or maintain any signs,
advertising placards, names, insignia, trademarks, descriptive material or any
other similar item or items in, on or attached to the storefront, the glass
panes and supports of the windows, the door, the roof or the demising walls of
the Premises except as Landlord shall approve in writing in accordance with the
provisions of this Section 20.2. Subject to Tenant obtaining the approval of all
applicable governmental entities and Tenant’s compliance with all applicable
Laws and the terms of this Article 20, Tenant shall have the right to install,
at Tenant’s cost, one (1) sign displaying Tenant’s logo and Tenant’s name,
“Zendesk” on (i) the Market Street elevation of the Building, (ii) the East
elevation of the Building and (iii) the West elevation of the Building, each in
the approximate location depicted on Exhibit F-1 attached hereto and labeled
“office” or “Zendesk”, as applicable (the “Building Exterior Signs”). Regardless
of whether any such items are depicted on Exhibit F-1 attached hereto, the
graphics, materials, color, design, lettering, lighting, size, specifications,
manner of affixing and exact location of the Building Exterior Signs shall be
subject to Landlord’s reasonable approval. Tenant shall pay for all costs and
expenses related to

 

-39-




 

--------------------------------------------------------------------------------

 

the Building Exterior Signs, including, without limitation, costs of the design,
construction, installation, maintenance, insurance, utilities, repair and
replacement of the Building Exterior Signs. Tenant shall install and maintain
the Building Exterior Signs in compliance with all Laws and subject to the
applicable provisions of Articles 8 and 9 above.

20.3 Transferability. The rights granted to Tenant under this Article 20 are
personal to the original tenant executing this Lease (the “Original Tenant”) and
any Affiliate to which Tenant’s entire interest in this Lease has been assigned
pursuant to Section 14.7 (but any name change on the Building Exterior Signs to
reflect such Affiliate assignee shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld or delayed) and may not be exercised
or used by or assigned to any other person or entity.

20.4 Maintenance/Removal. Should the Building Exterior Signs require
maintenance, repairs or replacement as determined in Landlord’s reasonable
judgment, Landlord shall have the right to provide written notice thereof to
Tenant and Tenant shall cause such repairs, replacement and/or maintenance to be
performed within fifteen (15) days after receipt of such notice from Landlord,
at Tenant’s sole cost and expense; provided, however, if such repairs,
replacement and/or maintenance are reasonably expected to require longer than
fifteen (15) days to perform, Tenant shall commence such repairs, replacement
and/or maintenance within such fifteen (15) day period and shall diligently
prosecute such repairs, replacement and maintenance to completion. Should Tenant
fail to perform such maintenance, repairs or replacement within the periods
described in the immediately preceding sentence, Landlord shall have the right
to cause such work to be performed and to charge Tenant as Additional Rent for
the costs of such work. Upon the expiration or earlier termination of this
Lease, Tenant shall, at Tenant’s sole cost and expense, cause the Building
Exterior Signs to be removed, and Tenant shall repair all damage occasioned
thereby and restore the affected areas to their original condition prior to the
installation of Building Exterior Sign, normal wear and tear excepted. If Tenant
fails to remove such signage and repair and restore the affected areas as
provided in the immediately preceding sentence, within fifteen (15) days
following the expiration or earlier termination of this Lease, then Landlord may
perform such work, and all costs and expenses incurred by Landlord in so
performing such work shall be reimbursed by Tenant to Landlord within fifteen
(15) days after Tenant’s receipt of invoice therefor. The immediately preceding
sentence shall survive the expiration or earlier termination of this Lease.
Tenant shall be responsible for maintaining insurance on the Building Exterior
Signs as part of the insurance required to be carried by Tenant pursuant to
Section 10.2 above.

20.5 Use of Exterior Portion of the Building. Landlord agrees that except for
bona fide identity signage and/or logos installed on the Building for the
benefit of bona fide tenants in the Building, Landlord shall not grant any
rights to any tenant or other third party to utilize the exterior surfaces (or
any material portion thereof) of the Building for the purpose of advertising,
promoting or identifying a person, sign, cause, project, product, service or the
like by the placement of a billboard or similar advertising on the walls of the
Building. Further, Landlord shall use reasonable efforts to inform Tenant of the
type and location of the signage for the retail tenant at the Building. Any
retail signage for the Building may only be placed within the area depicted and
labeled “Retail” on Exhibit F-2 attached hereto.

 

-40-




 

--------------------------------------------------------------------------------

 

ARTICLE 21

COMPLIANCE WITH LAW

On and after the Lease Commencement Date, Landlord shall be responsible for
ensuring that all common areas, including restrooms, are in compliance with all
Laws (as defined below). Tenant shall not do anything or suffer anything to be
done in or about the Premises or Buildings which will in any way conflict with
any federal, state or local laws, statutes, ordinances or other governmental
rules, regulations or requirements now in force or which may hereafter be
enacted or promulgated, including, without limitation the Americans with
Disabilities Act of 1990 (collectively, the “Laws”). At its sole cost and
expense, Tenant shall promptly comply with all such Laws, including, without
limitation, the making of any alterations and improvements to the Premises.
Notwithstanding the foregoing to the contrary, Landlord shall be responsible for
making all alterations and improvements required by applicable Laws with respect
to the items which are Landlord’s responsibility to repair and maintain pursuant
to Section 7.2 of this Lease (i.e., the structural portions of the Building, the
exterior windows of the Building, the roof of the Building (other than the
portions upon which Telecommunications Equipment and/or the Roof Deck are
situated), the Base, Shell and Core components of the Building and the common
areas of the Building and Real Property); provided, however, that Tenant shall
reimburse Landlord, within thirty (30) days after invoice, for the costs of any
such improvements and alterations and other compliance costs to the extent
necessitated by or resulting from (i) any Alterations installed by or on behalf
of Tenant (including, without limitation, the installation of the
Telecommunications Equipment and/or the Roof Deck), (ii) any specific act,
omission or negligence of tenant or Tenant’s agents, contractors, employees or
licensees, and/or (iii) Tenant’s specific manner of use of the Premises (as
distinguished from general office use). The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said Laws,
shall be conclusive of that fact as between Landlord and Tenant.

ARTICLE 22

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon at least 48 hours’
advance written notice to Tenant (except no such notice shall be required in
emergencies) to enter the Premises to: (i) inspect them; (ii) show the Premises
to prospective purchasers, or mortgagees, or to the ground or underlying lessors
and, during the last year of the Lease Term, to prospective tenants; (iii) post
reasonable and customary notices of nonresponsibility; and/or (iv) alter,
improve or repair the Premises or the Building if necessary to comply with
current building codes or other applicable laws, or for structural alterations,
repairs or improvements to the Building which Landlord is required to perform
under this Lease. Notwithstanding anything to the contrary contained in this
Article 22, Landlord may enter the Premises at any time to (a) perform regularly
scheduled services required of Landlord; and (b) perform any covenants of Tenant
which Tenant fails to perform. Any such entries shall be without the abatement
of Rent and shall include the right to take such reasonable steps as required to
accomplish the stated purposes. Subject to Landlord’s indemnity of Tenant in
Section 10.1.2 above, Tenant hereby waives any claims for damages or for any
injuries or inconvenience to or interference with

 

-41-




 

--------------------------------------------------------------------------------

 

Tenant’s business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises. Notwithstanding anything to the contrary set forth above, Landlord
agrees to use commercially reasonable efforts to minimize interference with
Tenant’s use of and access to the Premises as a result of Landlord’s exercise of
its entry rights under this Article 22.

ARTICLE 23

ROOFTOP RIGHTS

23.1 Telecommunications Equipment. Notwithstanding the terms and provisions of
the Lease to the contrary, if Tenant requires the use of telecommunications
services, including, without limitation, satellite service, Internet access,
credit card verification or other data transmission equipment (collectively, the
“Telecommunications Equipment”), then upon fifteen (15) days advance written
notice to Landlord and subject to available capacity and Tenant’s compliance
with all applicable Laws and Landlord’s requirements for property and roof
maintenance and repair, Tenant shall have the non-exclusive right to place such
Telecommunications Equipment on the roof of the Building in a location approved
by Landlord. The Telecommunications Equipment and Tenant’s right to use the roof
of the Building for the installation of such equipment shall be for Tenant’s
sole use and such right may not be transferred, assigned, subleased or otherwise
alienated by Tenant to a third party telecommunications carrier or other third
party that does not occupy space in the Premises. Tenant agrees that Tenant
shall not sell the use of the Telecommunications Equipment to provide services
to any party other than Tenant and its subtenant(s)’ employees and clients in
connection with its business, or to transmit to any other location other than
the Premises. The installation of the Telecommunications Equipment shall
constitute work and shall be performed in accordance with and subject to the
provisions of Article 8 above, and the portion of the roof of the Building
affected by the Telecommunications Equipment shall be deemed to be a portion of
the Premises (provided, however, that no Rent or Additional Rent shall be
charged for the use of the roof); consequently, all of the provisions of the
Lease with respect to Tenant’s obligations hereunder shall apply to the
installation, use and maintenance of the Telecommunications Equipment, including
without limitation, provisions relating to compliance with requirements as to
insurance, indemnity, repairs and maintenance. The cost of the
Telecommunications Equipment and all costs of installing, maintaining and
removing the Telecommunications Equipment shall be borne solely by Tenant. Upon
the expiration of the Lease Term or upon any earlier termination of this Lease,
Tenant shall, at Tenant’s sole cost and expense and subject to the control of
and direction from Landlord, remove the Telecommunications Equipment, repair and
damage caused thereby, and restore the roof to the condition existing prior to
the installation of the Telecommunications Equipment, reasonable wear and tear
excepted.

 

-42-




 

--------------------------------------------------------------------------------

 

23.2 Rooftop Deck. Subject to Tenant’s compliance with all applicable Laws and
this Section 23.2, Tenant shall have the right to use a portion of the roof of
the Building to install a deck (the “Roof Deck”) for the sole purpose of
providing outside lounge space and meeting space for Tenant’s employees,
invitees, guests, and visitors, and for receptions. Tenant shall not be entitled
to use the Roof Deck for any other purpose whatsoever. Landlord makes no
representation that necessary permits and approvals to install the Roof Deck can
be obtained or that Tenant’s use of the Roof Deck is permitted by governmental
laws, rules and regulations. The installation of the Roof Deck, if at all, shall
be made after the completion of the Tenant Improvements and shall constitute an
Alteration to be performed by Tenant, at Tenant’s sole cost and expense, in
accordance with and subject to the provisions of Article 8 above. The portion of
the roof of the Building where the Roof Deck is situated shall be deemed to be a
portion of the Premises; consequently, all of the provisions of the Lease with
respect to Tenant’s obligations hereunder shall apply to the installation, use,
maintenance and cleaning of the Roof Deck, including without limitation,
provisions relating to compliance with requirements as to insurance, indemnity,
repairs and maintenance; provided, however, Tenant shall not be required to pay
any Base Rent or Additional Rent for the use of the Roof Deck nor shall such
area be included with any rentable area calculations for purposes of this Lease.
Landlord may require that Tenant install, at Tenant’s expense, safety fencing or
other perimeter boundary improvements to separate the Roof Deck from the
remaining areas of the roof. The cost of installing and maintaining the Roof
Deck shall be borne solely by Tenant. Tenant shall be responsible for all taxes
and charges imposed for any of Tenant’s personal property in the Roof Deck and
shall comply with all rules and regulations promulgated by Landlord with regard
to Tenant’s use of the Roof Deck. Tenant shall not make any alterations to the
Roof Deck without the prior written consent of Landlord, which consent may be
withheld by Landlord in its sole and absolute discretion. Unless required as
part of the governmental approvals for the installation and use of the Roof
Deck, Tenant shall not be required to remove the Roof Deck at the expiration or
earlier termination of this Lease.

ARTICLE 24

MISCELLANEOUS PROVISIONS

24.1 Terms; Captions. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.

24.2 Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 of this Lease.

24.3 No Waiver. No waiver of any provision of this Lease shall be implied by any
failure of a party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by a party of any provision of this Lease may only be in writing, and
no express waiver shall affect any provision other than

 

-43-




 

--------------------------------------------------------------------------------

 

the one specified in such waiver and that one only for the time and in the
manner specifically stated. No receipt of monies by Landlord from Tenant after
the termination of this Lease shall in any way alter the length of the Lease
Term or of Tenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Lease Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

24.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building require a modification or modifications of this
Lease, which modification or modifications will not cause an increased cost or
expense to Tenant or in any other way materially and adversely change the rights
and obligations of Tenant hereunder, then and in such event, Tenant agrees that
this Lease may be so modified and agrees to execute whatever documents are
required therefor and deliver the same to Landlord within ten (10) business days
following the request therefor. Should Landlord or any such current or
prospective mortgagee or ground lessor require execution of a short form of
Lease for recording, containing, among other customary provisions, the names of
the parties, a description of the Premises and the Lease Term, Tenant agrees to
execute such short form of Lease and to deliver the same to Landlord within ten
(10) business days following the request therefor.

24.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Real Property, the
Building and/or in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer; provided that the
transferee has executed an assignment and assumption agreement that provides
that the transferee assumes all of the obligations of Landlord. The liability of
any transferee of Landlord shall be limited to the interest of such transferee
in the Real Property and Building and such transferee shall be without personal
liability under this Lease, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant. Tenant further acknowledges that Landlord may assign its interest
in this Lease to a mortgage lender as additional security, subject to the
provisions of Article 18 above, including the delivery of a commercially
reasonable subordination, non-disturbance and attornment agreement from the
Mortgagee, and agrees that such an assignment shall not release Landlord from
its obligations hereunder and that Tenant shall continue to look to Landlord for
the performance of its obligations hereunder.

24.6 Prohibition Against Recording. Except as provided in Section 24.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant, and the recording thereof in violation of this provision
shall make this Lease null and void at Landlord’s election.

24.7 Landlord’s Title; Air Rights. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord; provided,
however, that Landlord shall not construct any improvements in its airspace
during the pendency of this Lease. No rights to any view or to light or air over
any property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.

 

-44-




 

--------------------------------------------------------------------------------

 

24.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint-venturer or any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of Rent nor any act of the parties hereto shall be deemed
to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.

24.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

24.10 Time of Essence. Time is of the essence of this Lease and each of its
provisions.

24.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

24.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not expressly set forth in
Article 4 or in one or more of the Exhibits attached hereto.

24.13 Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Landlord and the Landlord
Parties hereunder (including any successor landlord) and any recourse by Tenant
against Landlord or the Landlord Parties shall be limited solely and exclusively
to an amount which is equal to the interest of Landlord in the Building, and
neither Landlord, nor any of the Landlord Parties shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant.

24.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties

 

-45-




 

--------------------------------------------------------------------------------

 

and agreements of the parties relating in any manner to the rental, use and
occupancy of the Premises, shall be considered to be the only agreement between
the parties hereto and their representatives and agents, and none of the terms,
covenants, conditions or provisions of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto. All negotiations and
oral agreements acceptable to both parties have been merged into and are
included herein. There are no other representations or warranties between the
parties, and all reliance with respect to representations is based totally upon
the representations and agreements expressly contained in this Lease.

24.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Building as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building;
provided, however, that Landlord shall not enter into a lease permitting any
tenant to engage in any of the uses set forth on Exhibit I attached hereto (the
“Prohibited Uses”). Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant, type of use or number of tenants shall,
during the Lease Term, occupy any space in the Building.

24.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, delay due to changes in any Laws (including, without
limitation, the ADA), or the interpretation thereof, or delay attributable to
lightning, earthquake, fire, storm, hurricane, tornado, flood, washout,
explosion, or any other similar industry-wide or Building-wide cause beyond the
reasonable control of the party from whom performance is required, or any of its
contractors or other representative, except with respect to the obligations
imposed with regard to Rent and other charges to be paid by Tenant pursuant to
this Lease and except with respect to Tenant’s obligations under the Tenant Work
Letter (collectively, the “Force Majeure”), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

24.17 Notices. All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, by nationally recognized
overnight courier service or delivered personally (i) to Tenant at the
appropriate address set forth in Section 5 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord; or
(ii) to Landlord at the addresses set forth in Section 3 of the Summary, or to
such other firm or to such other place as Landlord may from time to time
designate in a Notice to Tenant. Any Notice will be deemed given on the date it
is mailed as provided in this Section 24.17 or upon the date personal delivery
is made. If Tenant is notified of the identity and address of Landlord’s
mortgagee or ground or underlying lessor, Tenant shall give to such mortgagee or
ground or underlying lessor written notice of any default by Landlord under the
terms of this Lease by registered or certified mail, and such mortgagee or
ground or underlying lessor shall be given a reasonable opportunity to cure such
default prior to Tenant’s exercising any remedy available to Tenant.

 

-46-




 

--------------------------------------------------------------------------------

 

24.18 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several. In such event
it is agreed that any one of the named Tenants shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Tenants, and Landlord may rely on the same as if all of the named Tenants
had executed such document.

24.19 Authority. If Tenant is a corporation or partnership, each individual
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in the
state in which the Building is located and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so.

24.20 Attorneys’ Fees; Landlord Bankruptcy Proceedings. If Landlord or Tenant
brings an action to enforce the terms hereof or declare rights hereunder, the
prevailing party in any such action, or appeal thereon, shall be entitled to its
reasonable attorneys’ fees and court costs to be paid by the losing party as
fixed by the court in the same or separate suit, and whether or not such action
is pursued to decision or judgment. The attorneys’ fee award shall not be
computed in accordance with any court fee schedule, but shall be such as to
fully reimburse all attorneys’ fees and court costs reasonably incurred in good
faith. Landlord shall be entitled to reasonable attorneys’ fees and all other
costs and expenses incurred in the preparation and service of notices of default
and consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such default. Landlord and Tenant
agree that attorneys’ fees incurred with respect to defaults and bankruptcy are
actual pecuniary losses within the meaning of Section 365(b)(1)(B) of the
Bankruptcy Code or any successor statute.

24.21 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the state in which the Building is located.

24.22 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

24.23 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party’s dealings with any real estate broker or agent other than
the Brokers.

24.24 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or

 

-47-




 

--------------------------------------------------------------------------------

 

perform any acts hereunder at Landlord’s expense or to any setoff of the Rent or
other amounts owing hereunder against Landlord; provided, however, that the
foregoing shall in no way impair the right of Tenant to commence a separate
action against Landlord for any violation by Landlord of the provisions hereof
so long as notice is first given to Landlord and any holder of a mortgage or
deed of trust covering the Building, Real Property or any portion thereof, of
whose address Tenant has theretofore been notified, and an opportunity is
granted to Landlord and such holder to correct such violations as provided
above.

24.25 Confidentiality. Tenant and Landlord each acknowledge that the content of
this Lease and any related documents are confidential information. Tenant and
Landlord shall each keep such confidential information strictly confidential and
shall not disclose such confidential information to any person or entity other
than such party’s financial, legal, and space planning consultants. In addition,
Landlord shall be permitted to disclose the contents of this Lease and any
related documents to its lenders, partners, investors, prospective investors,
and prospective purchasers. Each party shall be relieved of its obligations to
hold confidential information in strict confidence with respect to any portion
of such confidential information that: (i) is or later falls within the public
domain without breach of this Lease; (ii) was known to, or independently
developed by, such party prior to disclosure by the other party; (iii) becomes
known to such party from a third party not owing any obligation of confidence to
such party; (iv) such party is subject to banking, insurance or other
regulation, or requirements of the Securities Exchange Commission, that would
require confidential information to be disclosed to examiners or auditors,
government officials, or other parties in accordance with Laws.

24.26 Property Management. Landlord shall engage a property manager that has
experience in managing properties similar to the Building in its improved
condition.

24.27 Landlord Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, Real Property, or any part
thereof and that no representations or warranties respecting the condition of
the Premises, the Building or the Real Property have been made by Landlord to
Tenant, except as specifically expressly set forth in this Lease or in Exhibit B
attached to this Lease. However, Tenant acknowledges that Landlord may from time
to time, at Landlord’s sole option, renovate, improve, alter, or modify
(collectively, the “Renovations”) the Building, Premises, and/or Real Property,
including without limitation, the common areas, systems and equipment, roof, and
structural portions of the same, which Renovations may include, without
limitation, (i) modifying the common areas and tenant spaces to comply with
applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions, and building safety and security, and
(ii) installing new carpeting, lighting, and wall coverings in the Building
common areas, and in connection with such Renovations, Landlord may, among other
things, erect scaffolding or other necessary structures in the Building, limit
or eliminate access to portions of the Real Property, including portions of the
common areas, or perform work in the Building, which work may create noise, dust
or leave debris in the Building. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent (except to the extent provided under Section 11.5 above). Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations, nor

 

-48-




 

--------------------------------------------------------------------------------

 

shall Tenant be entitled to any compensation or damages from Landlord for loss
of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations except to the extent provided under Section 11.5 above. All
Renovations that are performed during the Business Hours and are reasonably
anticipated to disturb Tenant’s use or enjoyment of the Premise shall be done
only after Tenant has provided its prior written consent, which shall not be
unreasonably withheld or delayed, and provided that Landlord delivers to Tenant
detailed information about the nature of the Renovations, including the scope of
the Renovations, the times during which construction work will take place, the
schedule for the construction, and location of the Renovations. Notwithstanding
the foregoing, Tenant’s consent shall not be required with respect to any
Renovations that are necessitated for Landlord to comply with its obligations
under Article 21 above, but Landlord shall in such event, except in the event of
an emergency, provide Tenant with detailed information about the nature of such
Renovations, including the scope of the applicable Renovations, the times during
which construction work will take place, the schedule for the construction, and
location of the applicable Renovations.

24.28 Prohibited Party Transactions. Tenant represents and warrants to Landlord
that (1) Tenant is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National,”
“Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and (2) Tenant is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation. Tenant agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorney’s fees and costs)
arising or related to any breach of the foregoing representation and warranty.

24.29 Certified Access Specialist (CASp) Inspection. Please be advised that the
Premises has not undergone an inspection by a Certified Access Specialist
(CASp). Since compliance with the Americans with Disabilities Act of 1990, the
California Building Code and similar legislation and/or codes, all as amended or
supplemented from time to time (collectively referred to herein as the “Codes”)
is dependent upon Tenant’s specific use of the Premises and Tenant’s intended
leasehold improvements and alterations, Landlord makes no warranty or
representation as to whether or not the Premises complies with the Codes except
as otherwise expressly set forth in this Lease. See also Senate Bill No. 1186,
California Civil Code §1938 and §55.53, as amended or supplemented from time to
time.

24.30 Consent and Approvals. Any time the consent or approval of Landlord or
Tenant is required under this Lease, such consent or approval shall not be
unreasonably withheld, conditioned or delayed, and whenever this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish
rules and regulations or make an allocation or other determination, Landlord and
Tenant shall act reasonably and in good faith. Notwithstanding the foregoing,
(i) Landlord shall be entitled to grant or withhold its consent or approval or
exercise its discretion in its sole and absolute discretion with respect to
(A) matters which could affect the

 

-49-




 

--------------------------------------------------------------------------------

 

common areas of the Real Property or the exterior appearance of the Building or
Real Property, (B) actions taken by Landlord pursuant to Article 19 of this
Lease, or (C) matters which could have an adverse effect on the structural
components or Systems and Equipment of the Building, and (ii) Landlord and
Tenant shall grant or withhold its consent or exercise its discretion with
respect to matters for which there is a standard of consent or approval or
discretion specifically set forth in this Lease in accordance with such specific
standards.

24.31 Counterparts. This Lease may be executed in counterparts, all of which,
when taken together, shall constitute a fully executed original.

LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD ONLY WHEN FULLY EXECUTED
BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED ORIGINAL OF
THIS LEASE TO TENANT. THE DELIVERY OF A DRAFT OF THIS LEASE TO TENANT SHALL NOT
CONSTITUTE AN AGREEMENT BY LANDLORD TO NEGOTIATE IN GOOD FAITH, AND LANDLORD
EXPRESSLY DISCLAIMS ANY LEGAL OBLIGATION TO NEGOTIATE IN GOOD FAITH.

[SIGNATURES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE.]

 

-50-




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

 

 

 

 

 

 

 

“Landlord”:

 

 

 

1019 MARKET ST. PROPERTY, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

1019 Market St. Holdings III, LLC,

a Delaware limited liability company Its

Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ W. Greg Geiger

 

 

 

 

 

 

 

 

Printed Name: W. Greg Geiger                                             

 

 

 

 

 

 

 

 

Title: Authorized Signer                                        
                

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Armstrong

 

 

 

 

 

 

 

 

Printed Name: Sean Armstrong                                             

 

 

 

 

 

 

 

 

Title: Authorized Signer                                        
                

 

 

 

“Tenant”:

 

 

 

ZENDESK, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mikkel Svane

 

 

 

 

 

 

 

 

Printed Name: Mikkel Svane                                                 

 

 

 

 

 

 

 

 

Title: CEO and President                                                     

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Geschke

 

 

 

 

 

 

 

 

Printed Name: John Geschke                                                 

 

 

 

 

 

 

 

 

Title: General Counsel and Secretary                                     

 

***

If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

Signature Page




 

--------------------------------------------------------------------------------

 

EXHIBIT A

OUTLINE OF FLOOR PLANS OF PREMISES

Exhibit A to that certain Lease Agreement dated as of September 6, 2013, between
1019 MARKET ST. PROPERTY, LLC, a Delaware limited liability company
(“Landlord”), and ZENDESK, INC., a Delaware corporation (“Tenant”).

The Outline of the Floor Plan of Premises comprising this Exhibit A is attached
hereto as the immediately following page and is incorporated herein by this
reference.




 

--------------------------------------------------------------------------------

 

[g201411061744190091550.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744191341551.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744192751552.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744194001553.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744195561554.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744196971555.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744198371556.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744199781557.jpg]




 

--------------------------------------------------------------------------------

 

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter”) shall set forth the terms and
conditions relating to the initial construction of Tenant Improvements (as
defined in Section 2.1 below) in the Premises. This Tenant Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Tenant Improvements, in sequence, as such issues will arise
during the actual construction of the Tenant Improvements in the Premises. All
references in this Tenant Work Letter to Sections of “this Lease” shall mean the
relevant portion of the Lease Agreement to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part.

SECTION 1

GENERAL CONSTRUCTION OF THE PREMISES

1.1 Delivery of Base, Shell and Core. Prior to the Effective Date, Landlord
shall construct (a) the base, shell, and core (i) of the Premises and (ii) of
the floors of the Building on which the Premises are located, including, without
limitation, certain finishes in and to the 5th Floor, (b) certain additional
improvements to the Building and its facade (collectively, the “Base, Shell, and
Core”), all as further specified in the plans and specifications described on
Schedule 1 attached hereto (the “Project Plans”) copies of which have been
provided or made available to Tenant. Tenant represents and warrants that it has
had an opportunity to review and inspect the Project Plans and the Building,
including, without limitation, the Premises as improved pursuant to the Project
Plans, and by executing the Lease, Tenant accepts the Building and the Base,
Shell and Core, except for those items listed on Schedule 3 attached hereto (the
“Storefront Work”), in its current “As-Is” condition existing as of the Lease
Date and the Lease Commencement Date, subject to Landlord’s obligations with
regard to the Compliance Condition set forth in this Section 1.1. Landlord shall
install in the Premises certain “Tenant Improvements” (as defined below)
pursuant to the provisions of this Tenant Work Letter. Except for the Tenant
Improvement work described in this Tenant Work Letter and except for the Tenant
Improvement Allowance set forth below, Landlord shall not be obligated to make
any other alterations or improvements to the Premises, the Building or the Real
Property. On the Lease Commencement Date, Landlord shall deliver the Base, Shell
and Core, the Tenant Improvements and the Systems and Equipment in good working
order and condition and in compliance with all Laws (herein the “Compliance
Condition”). In the event that as of the Lease Commencement Date (x) the Base,
Shell and Core, the Tenant Improvements and/or the Systems and Equipment are not
in the Compliance Condition or and (y) Tenant delivers to Landlord written
notice of the existence of the Compliance Condition (the “Non-Compliance
Notice”) by the date which is one hundred eighty (180) days after the Lease
Commencement Date (the “Non-Compliance Outside Date”), then Landlord shall, at
Landlord’s sole cost and expense which expense shall not be included in
Additional Rent, do that which is necessary to put the applicable components of
the Base, Shell and Core, the Tenant Improvements and/or the Systems and
Equipment described in the Non-Compliance Notice into the Compliance Condition
within a reasonable period of time after Landlord’s receipt of the
Non-Compliance Notice or such shorter period as is required by Law; provided,
further, that to the extent any such work is required or triggered by Tenant’s
proposed

 

Exhibit B

-1-




 

--------------------------------------------------------------------------------

 

use of the Premises or the Tenant Improvements to be constructed therein, then
Landlord shall perform such work, but Tenant shall pay Landlord for the cost of
such work within thirty (30) days after invoice by Landlord or (as to the
interior area of the Premises only) Tenant shall perform such work at Tenant’s
sole cost and expense. If Tenant fails to deliver the Non-Compliance Notice to
Landlord on or prior to the Non-Compliance Outside Date, Landlord shall have no
obligation to perform the work described in the foregoing provisions of this
Section 1; provided that Landlord shall remain responsible for making all
alterations and improvements which are Landlord’s responsibility to make
pursuant to Section 7.2 and Article 21 of the Lease.

1.2 Termination Right. If Landlord fails to cause the Substantial Completion of
the Storefront Work to occur by the date that is one hundred fifty (150) days
after the Lease Date (the “Outside Date”), as such date may be extended as
provided hereinbelow, then the sole remedy of Tenant for such failure shall be
the right to deliver a notice to Landlord (a “Termination Notice”) electing to
terminate this Lease effective upon the date occurring five (5) business days
following Landlord’s receipt of the Termination Notice (the “Termination
Effective Date”). The effectiveness of any such Termination Notice delivered by
Tenant to Landlord shall be governed by the terms of this Section 1.2. The
Termination Effective Date and the Outside Date shall be extended to the extent
of any delays beyond the reasonable control of Landlord, including any delay or
delays caused by “Force Majeure,” as that term is defined in Section 24.16 of
the Lease. Upon any termination of this Lease as set forth in this Section 1.2,
Landlord and Tenant shall be relieved from any and all liability to each other
resulting hereunder except that Landlord shall return to Tenant any prepaid
rent. Tenant’s rights to terminate this Lease, as set forth in this Section 1.2,
shall be Tenant’s sole and exclusive remedy at law or in equity for the failure
of the Substantial Completion of the Storefront Work to occur as set forth
above. Upon the occurrence of the Substantial Completion of the Storefront Work,
Tenant’s rights to terminate this Lease, as set forth in this Section 1.2, shall
be null and void.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to, but not exceeding Forty-Eight Dollars ($48.50) per rentable square foot of
the Premises (i.e., up to Three Million Five Hundred Thirty-seven Thousand Two
Hundred Fifty and 50/100ths Dollars ($3,537,250.50), based on 72,933 rentable
square feet in the Premises), for the costs relating to the initial design and
construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”) over and above the items included in the
Base, Shell, and Core. Tenant shall not be responsible for nor shall Tenant fund
any construction to the Base, Shell, and Core and to any of the structural
components of the Building. In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any portion of
the Tenant Improvement Allowance which is not used to pay for the Tenant
Improvement Allowance Items (as such term is defined below); provided, however,
upon the completion of the Tenant Improvements, and provided that Tenant
completed the Tenant Improvements in a manner substantially consistent with the
Final Space Plans, as amended from time to time by mutual

 

Exhibit B

-2-




 

--------------------------------------------------------------------------------

 

consent of Landlord and Tenant, to the extent that any portion of the Tenant
Improvement Allowance is unused, then Tenant shall have the right, exercisable
by written notice to Landlord (the “Unused Allowance Exercise Notice”), to elect
to use such unused amount of the Tenant Improvement Allowance (the “Unused
Allowance Amount”), if any, to receive a credit against consecutive future
installments of Base Rent next coming due under the Lease immediately following
the Abatement Period, and for no other purpose. Notwithstanding anything in this
Section 2.1 to the contrary, in no event shall the aggregate of any Base Rent
credit received by Tenant exceed the amount of the Unused Allowance Amount.

2.2 Allowable Items Eligible for Disbursement from the Tenant Improvement
Allowance. Except as otherwise set forth in this Tenant Work Letter, the Tenant
Improvement Allowance shall be disbursed by Landlord (each of which disbursement
shall be made pursuant to Landlord’s standard disbursement process), only for
the following items and costs (collectively, the “Tenant Improvement Allowance
Items”):

2.2.1 payment of the fees of the “Architect” and the “Engineers,” as those terms
are defined in Section 3.1 of this Tenant Work Letter, Tenant’s project
coordinator, construction consultant or similar consultant providing actual and
direct services to Tenant with respect to the construction of the Tenant
Improvements; provided, however, that only an amount not to exceed $7.00 per
rentable square foot of the Premises (i.e., up to Five Hundred Ten Thousand Five
Hundred Thirty-One Dollars ($510,531.00)) may be deducted from the Tenant
Improvement Allowance to pay for such fees, and payment of the fees incurred by,
and the cost of documents and materials supplied by, Landlord and Landlord’s
consultants in connection with the preparation and review of the “Construction
Drawings,” as that term is defined in Section 3.1 of this Tenant Work Letter and
such work as may be undertaken by such consultants;

2.2.2 the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements, including, any utility connection fees
or subcharges assessed based upon Tenant’s use of the Premises;

2.2.3 the cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage;

2.2.4 the cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5 the cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws and building codes (collectively,
“Code”);

2.2.6 sales and use taxes and Title 24 fees;

2.2.7 the Landlord Supervision Fee, as that term is defined in Section 4.3.2 of
this Tenant Work Letter; and

 

Exhibit B

-3-




 

--------------------------------------------------------------------------------

 

2.2.8 All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.2.9 [Intentionally deleted]

2.3 Disbursement of the Tenant Improvement Allowance. During the design and
construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant pursuant to Landlord’s standard disbursement
process; provided, however, that Landlord shall have no obligation to disburse
any portion of the Tenant Improvement Allowance until after Landlord’s receipt
of (i) an application and certification for payment of the “Contractor,” as that
term is defined in Section 4.1 of this Tenant Work Letter, showing the schedule,
by trade of percentage of completion of the Tenant Improvements in the Premises,
detailing the portion of the work completed and the portion not completed,
(ii) appropriate executed progress mechanics’ lien releases which comply with
the applicable provisions of California Civil Code Sections 8132¬8138 (although
Landlord (and not Tenant) shall be responsible for obtaining such lien releases,
and in connection therewith Landlord shall use commercially reasonable efforts
to promptly obtain such lien releases), (iii) if there is an Over-Allowance
Amount required to be paid by Tenant pursuant to Section 4.3 below for such
disbursement, Landlord shall only be required to make a disbursement equal to
Landlord’s pro rata share of the Tenant Improvement Allowance and only after
Tenant has paid its pro rata share of the Over-Allowance Amount. For purposes
hereof, Landlord’s pro rata share for each such disbursement amount of the
Tenant Improvement Allowance shall equal the percentage resulting from dividing
the Tenant Improvement Allowance (less sums already disbursed for any
Non-Construction Allowance Items, as defined below), by the total cost of the
Tenant Improvement Allowance Items (less sums already disbursed for any
Non-Construction Allowance Items) as estimated in the Cost Proposal (defined
below) delivered pursuant to Section 4.2 (as may be revised from time to time),
and Tenant’s pro rata share for each such disbursement of the Over-Allowance
Amount shall equal the Over-Allowance Amount divided by such total cost of the
Tenant Improvement Allowance Items (less sums already disbursed for any
Non-Construction Allowance Items, as defined below). Notwithstanding the
foregoing, with respect to fees and expenses of the Architect or Engineers or
any other pre-construction items for which the payment scheme set forth in items
(i) and (ii) of the immediately preceding sentence is not applicable
(collectively, the “Non-Construction Allowance Items”), Landlord shall make
disbursements of the Tenant Improvement Allowance therefor on a monthly basis
following Landlord’s receipt of invoices and other reasonable evidence that
Tenant has incurred the cost for the applicable Non-Construction Allowance Items
(unless Landlord has received a preliminary notice in connection with such
costs, in which event conditional lien releases must be submitted in connection
with such costs) and such other information and documentation reasonably
required by Landlord.

2.4 Other Terms. Landlord shall only be obligated to make disbursements from the
Tenant Improvement Allowance following the occurrence of the Effective Date and
to the extent costs are incurred by Tenant for Tenant Improvement Allowance
Items. All Tenant Improvement Allowance Items for which the Tenant Improvement
Allowance has been made available shall be deemed Landlord’s property under the
terms of the Lease, as amended, provided that Landlord, at the time of
Landlord’s approval of the Final Working Drawings (defined in Section 3.3

 

Exhibit B

-4-




 

--------------------------------------------------------------------------------

 

below), may require that Tenant, at Tenant’s expense, at the end of the Lease
Term, remove such non-general office Tenant Improvements (including any vertical
(not horizontal) cabling, wiring and/or conduit installed by or on behalf of
Tenant) from the Premises and repair any damage to the Premises and Building
caused by such removal in accordance with the terms of the Lease, as amended.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain Blitz
Architecture, or such other architect as may be reasonably approved by Landlord
and Tenant, (the “Architect”) to prepare the Construction Drawings. Tenant shall
retain engineering consultants designated by Tenant, subject to the reasonable
approval of Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, lifesafety, and sprinkler work in the Premises. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.” All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord’s approval. Landlord shall approve, or disapprove, the Construction
Drawings, or such portion as has from time to time been submitted, within five
business (5) days after receipt of same or designate by notice given within such
time period to Tenant the specific changes reasonably required to be made to the
Construction Drawings in order to correct any issues and shall return the
Construction Drawings to Tenant. Tenant shall make the changes necessary in
order to correct any such issue and shall return the Construction Drawings to
Landlord, which Landlord shall approve, or disapprove, within three (3) business
days after Landlord receives the revised Construction Drawings. This procedure
shall be repeated until all of the Construction Drawings are approved by
Landlord and written approval has been delivered to and received by Tenant.
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the base building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

3.2 Final Space Plan. On or before the date set forth in Schedule 2, attached
hereto, Tenant and Architect shall prepare the final space plan for Tenant
Improvements in the Premises (the “Final Space Plan”), which Final Space Plan
shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein, and
shall deliver the Final Space Plan to Landlord for Landlord’s approval. Tenant
shall submit to Landlord the Space Plan for Landlord’s review and approval.
Within five (5) business days after Landlord receives the Space Plan, Landlord
shall either approve or disapprove the Space

 

Exhibit B

-5-




 

--------------------------------------------------------------------------------

 

Plan for reasonable and material reasons (which shall be limited to the
following: (i) adverse effect on the Building; (ii) possible damage to the
Systems and Equipment; (iii) non¬compliance with applicable codes; (iv) effect
on the exterior appearance of the Building, (v) reduction of the scope of the
Tenant Improvements resulting in a failure to construct Tenant Improvements in
the entire Premises (for the avoidance of doubt, it shall be reasonable for
Landlord to disapprove a change to the Final Space Plan if such change
contemplates the elimination of Tenant’s construction of certain floor(s) within
the Premises), or (vi) unreasonable interference with the normal and customary
business operations of other tenants in the Building (each, a “Design Problem”))
and return the Space Plan to Tenant. In such event, Landlord shall require, and
Tenant shall make the changes necessary in order to correct the Design Problems
and shall return the Space Plan to Landlord, which Landlord shall approve or
disapprove within three (3) business days after Landlord receives the revised
Space Plan. This procedure shall be repeated until the Space Plan is finally
approved by Landlord and written approval has been delivered to and received by
Tenant. The Space Plan may be submitted by Tenant in one or more stages and at
one or more times, and the time periods for Landlord’s approval shall apply with
respect to each such portion submitted.

3.3 Final Working Drawings. On or before the date set forth in Schedule 2,
Tenant, Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval. Landlord shall approve, or disapprove, the Final Working Drawings, or
such portion as has from time to time been submitted, within five business
(5) days after receipt of same or designate by notice given within such time
period to Tenant the specific changes reasonably required to be made to the
Final Working Drawings in order to correct any issues and shall return the Final
Working Drawings to Tenant. Tenant shall make the changes necessary in order to
correct any such issue and shall return the Final Working Drawings to Landlord,
which Landlord shall approve within three (3) business days after Landlord
receives the revised Final Working Drawings.

3.4 Approved Working Drawings. On or before the date set forth therefor in
Schedule 2, Tenant shall cause the Architect to submit the Final Working
Drawings approved by Landlord (the “Approved Working Drawings”) to the
applicable local governmental agency for all applicable building permits
necessary to allow “Contractor,” as that term is defined in Section 4.1 of this
Tenant Work Letter, to commence and fully complete the construction of the
Tenant Improvements (collectively, the “Permits”), and, in connection therewith,
Tenant shall coordinate with Landlord in order to allow Landlord, at Landlord’s
option, to take part in all phases of the permitting process, and shall supply
Landlord, as soon as possible, with all plan check numbers and dates of
submittal. Landlord shall cooperate with Tenant in executing permit applications
and performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord.

3.5 Time Deadlines. Tenant shall cooperate with Architect, the Engineer, and
Landlord to complete all phases of the Construction Drawings and the permitting
process and to receive the permits, and with Contractor, for approval of the
“Cost Proposal,” as that term is

 

Exhibit B

-6-




 

--------------------------------------------------------------------------------

 

defined in Section 4.2, below, in accordance with the dates set forth in
Schedule 2. Tenant shall meet with Landlord on a weekly basis to discuss
Tenant’s progress in connection with the same. Certain of applicable dates for
approval of items, plans and drawings as described in this Section 3, Section 4,
below, and in this Tenant Work Letter are set forth and further elaborated upon
in Schedule 2 (the “Time Deadlines”), attached hereto. Tenant agrees to comply
with the Time Deadlines.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. Following the parties’ approval of the Approved Working
Drawings, Landlord shall submit the Approved Working Drawings for competitive
bidding to at least three (3) contractors from a list approved by Landlord and
Tenant in their respective reasonable discretion, but which list shall include
Howard S. Wright. The contractor with the lowest sealed fixed price qualified
bid shall be selected by Landlord, unless otherwise mutually approved by Tenant
and Landlord, and shall serve as the general contractor (the “Contractor”) to
construct the Tenant Improvements. Once the Contractor is selected, the
Contractor shall submit the Approved Working Drawings for competitive bidding to
at least three (3) subcontractors per trade selected by the Contractor and
Landlord. The subcontractor bids shall be submitted promptly to Landlord and a
reconciliation shall be performed by Landlord to adjust inconsistent or
incorrect assumptions so that a like-kind comparison can be made and a low
bidder determined for such subcontract. The subcontractors with the lowest
qualified bids per trade shall be selected, unless otherwise mutually approved
by Tenant and Landlord. Notwithstanding anything to the contrary contained in
this Tenant Work Letter: (a) Landlord and the Contractor shall not be required
to solicit bids from subcontractors relating to the structural, mechanical,
electrical, plumbing, HVAC, life safety and sprinkler work of the Tenant
Improvements (it being agreed that Landlord shall be entitled to designate and
select such subcontractors without going through a bidding process, but in such
case, the costs charged by such subcontractors shall not exceed generally
competitive rates); (b) Landlord may require the Contractor bid certain trades
to union affiliated subcontractors, and (c) Landlord may require Contractor to
use union affiliated subcontractors for certain trades irrespective of whether
such subcontractors were the lowest bidder for such trade.

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the construction of the Tenant Improvements (the
“Cost Proposal”). Notwithstanding the foregoing, portions of the cost of the
Tenant Improvements may be delivered to Tenant as such portions of the Tenant
Improvements are priced by Contractor (on an individual item-by-item or
trade-by-trade basis), even before the Approved Working Drawings are completed
(the “Partial Cost Proposal”). Tenant shall approve and deliver the Cost
Proposal to Landlord within five (5) business days of the receipt of the same
(or, as to a Partial Cost Proposal, within five (5) business days of receipt of
the same). The date by which Tenant must approve and deliver the Cost Proposal,
or the last Partial Cost Proposal to Landlord, as the case may be, shall be
known hereafter as the “Cost Proposal Delivery Date.” The total of all Partial
Cost Proposals, if any, shall be known as the Cost Proposal.

 

Exhibit B

-7-




 

--------------------------------------------------------------------------------

 

4.3 Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference, if any, between (i) the amount of the Cost Proposal and (ii) the
amount of the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the Cost Proposal Delivery Date). The Over-Allowance Amount shall be
disbursed by Landlord prior to the disbursement of any then remaining portion of
the Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Tenant Improvement Allowance. In the event that, after the
Cost Proposal Date, any revisions, changes, or substitutions shall be made to
the Construction Drawings or the Tenant Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions shall be added
to the last Proposal and shall be paid by Tenant to Landlord immediately upon
Landlord’s request to the extent such additional costs increase any existing
Over-Allowance Amount or result in an Over-Allowance Amount.

4.3.2 Cost Increases. In the event that the cost of the Tenant Improvements
increases following Tenant’s approval of the Cost Proposal due to the
requirements of any governmental agency imposed with respect to the construction
of the Tenant Improvements or due to any other circumstances, Tenant shall pay
to Landlord the amount of such increase within five (5) business days of
Landlord’s written notice; provided, however, that Landlord shall first apply
toward such increase any remaining balance in the Tenant Improvement Allowance.

4.3.3 Change Orders. In the event that Tenant requests any changes to the
Approved Working Drawings, Landlord shall not unreasonably withhold its consent
to any such changes so long as such changes do not constitute a Design Problem
and will not materially delay the Substantial Completion of the Tenant
Improvements, and shall grant its consent to such changes within one
(10) business day after Landlord’s receipt of the same, provided, that the
changes do not create any design problems. If such changes increase the costs to
Landlord of constructing the Tenant Improvements shown on the Approved Working
Drawings, Landlord shall provide Tenant with invoices documenting and evidencing
such increased costs, and Tenant shall pay Landlord for such increases prior to
the commencement of such work. The costs charged by Landlord to Tenant pursuant
to this Section shall be an amount equal to the actual construction costs
incurred by Landlord to implement the requested changes and revise the Approved
Working Drawings.

4.3.4 Landlord Supervision. After Landlord selects the Contractor, Landlord
shall independently retain Contractor to construct the Tenant Improvements in
accordance with the Approved Working Drawings and the Cost Proposal and Landlord
shall supervise the construction by Contractor, and Tenant shall pay a
construction supervision and management fee (the “Landlord Supervision Fee”) to
Landlord in an amount (a) equal to the product of (i) three percent (3%) and
(ii) an amount equal to the Tenant Improvement Allowance; and (b) equal to the
product of (i) two percent (2%) and (ii) the amount of costs of the hard Tenant
Improvements in excess of the Tenant Improvement Allowance, if any, including,
without limitation, hard costs to be paid from the Over-Allowance Amount.

 

Exhibit B

-8-




 

--------------------------------------------------------------------------------

 

4.3.5 Contractor’s Warranties and Guarantees. Landlord hereby assigns to Tenant
all warranties and guarantees by Contractor relating to the Tenant Improvements,
which assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and/or Tenant, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Tenant Improvements.

4.3.6 Tenant’s Indemnity; Landlord’s Covenants. From and after the Effective
Date, Tenant hereby indemnifies Landlord for any loss, claims, damages or delays
arising from the actions of Architect and the Engineers on the Premises or in
the Building. Within ten (10) days after completion of construction of the
Tenant Improvements, Landlord shall cause Contractor and Architect to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
in which the Building is located in accordance with Section 8182 of the Civil
Code of the State of California or any successor statute and furnish a copy
thereof to Landlord upon recordation. In addition, Landlord, following the
Substantial Completion of the Premises, shall have prepared and delivered to the
Building management office, with a copy to Tenant, a copy of the “as built”
plans and specifications (including all working drawings) for the Tenant
Improvements.

SECTION 5

SUBSTANTIAL COMPLETION;

LEASE COMMENCEMENT DATE

5.1 Substantial Completion. For purposes of this Lease, “Substantial Completion”
of the Premises shall mean (1) Landlord has substantially completed the Tenant
Improvements in accordance with the Approved Working Drawings (with the
exception of any punch-list items which will not materially and adversely
interfere with Tenant’s ability to commence its business operations in the
Premises), such that Tenant can install its freestanding work stations,
fixtures, furniture, equipment, and telecommunication and cabling systems and to
move into the Premises; (2) Landlord has obtained a certificate of occupancy for
the Building and Premises, or its equivalent; and (3) Tenant has been delivered
complete and uninterrupted access to the Premises (and other required portions
of the Building) sufficient to allow Tenant to install its freestanding work
stations, fixtures, furniture, equipment, and telecommunication and cabling
systems and to move into the Premises. For purposes of this Lease, “Substantial
Completion” of the Storefront Work shall mean that Landlord has substantially
completed the Storefront Work in accordance with the Project Plans (with the
exception of any minor punch-list items which will not materially and adversely
interfere with Landlord’s ability to commence construction of the Tenant
Improvements and do not otherwise constitute structural components of the Base,
Shell and Core). Landlord shall promptly notify Tenant in writing of the
Substantial Completion of the Storefront Work (and the occurrence of the
Effective Date), and within two (2) days of such notice, Landlord shall cause
its contractor to inspect the Premises with a representative of Tenant and
complete a punch list of unfinished items to the Storefront Work. Authorized
representatives for Landlord and Tenant shall execute said punch list to
indicate their approval thereof. The items listed on such punch list shall be
completed by the Contractor within thirty (30) days after the approval of such
punch list or as soon thereafter as reasonably practicable.

 

Exhibit B

-9-




 

--------------------------------------------------------------------------------

 

5.2 Landlord Delays. If Tenant contends that a Landlord Caused Delay has
occurred (as defined below), Tenant shall notify Landlord in writing within five
(5) business days of each of (i) the date upon which such Landlord Caused Delay
becomes known to Tenant, Architect, or Contractor and (ii) the date upon which
such Landlord Caused Delay ends (the “Delay Termination Date”). Tenant’s failure
to deliver both of such notices to Landlord within the required time period
shall be deemed to be a waiver by Tenant of the contended Landlord Caused Delay
to which such notices would have related. If such actions, inaction or
circumstances described in the notice set forth in clause (i) above (the “Delay
Notice”) are not cured by Landlord within five (5) business days following
Landlord’s receipt of the Delay Notice and if such actions, inaction or
circumstances otherwise qualify as a Landlord Caused Delay, then a Landlord
Caused Delay shall be deemed to have occurred commencing as of the date of
Landlord’s receipt of the Delay Notice and ending as of the Delay Termination
Date.

5.2.1 Abatement of Base Rent for a Landlord Caused Delay. The Lease Commencement
Dates shall occur as provided in Section 7.2 of Summary attached to the Lease;
provided that the one hundred fifty (150) day component of the Lease
Commencement Date (as set forth in Section 7.2 of the Summary) shall be extended
on a day-for-day basis for each day of Landlord Caused Delay which actually
delays the Substantial Completion of the Tenant Improvements.

5.2.2 Definition of Landlord Caused Delay. The term “Landlord Caused Delay” as
used in the Lease or this Agreement shall mean any delay in the design of the
Tenant Improvements or Tenant’s move-in into the Premises during the move-in
period which is due to any act or omission of Landlord (wrongful, negligent or
otherwise), its agents or contractors (including acts or omissions while acting
as agent or contractor for Tenant). The term Landlord Delay shall include, but
shall not be limited to any: (1) delay in the giving of authorizations or
approvals by Landlord, including, but not limited to the approval of the
Construction Drawings; (2) delay attributable to the acts or failures to act,
whether willful, negligent or otherwise, of Landlord, its agents or contractors;
(3) delay attributable to the interference of Landlord, its agents or
contractors with the design of the Tenant Improvements or the failure or refusal
of any such party to permit Tenant, its agents or contractors, access to and
priority use of the Building or any Building facilities or services, including
freight elevators, passenger elevators, and loading docks, which access and use
are required for the orderly and continuous performance of the work necessary
for Tenant to complete its move-in into the Premises during the move-in period;
(4) delay attributable to Landlord giving Tenant incorrect or incomplete Project
Plans, or revisions made to such Project Plans subsequent to the delivery of
such items to Tenant (collectively, “Incomplete Plans”) in either case, in
addition to such delay being deemed a Landlord Delay, any increased costs
incurred by Landlord as a result of such Incomplete Plans shall not be deducted
from the Tenant Improvement Allowance; (6) delay attributable to Landlord’s
failure to allow Tenant sufficient access to the Building and/or the Premises
during the move-in period to move into the Premises over one (1) weekend;
(7) delay by Landlord in administering and paying when due the Tenant
Improvement Allowance; and (8) delay caused by the failure of the Base Core and
Shell to comply with the ADA (in which case, in addition to such delay being
deemed a Landlord Delay, any increased costs incurred by Landlord as a result

 

Exhibit B

-10-




 

--------------------------------------------------------------------------------

 

of such non-compliance shall not be deducted from the Tenant Improvement
Allowance). In no event shall Tenant’s remedies or entitlements for the
occurrence of a Landlord Delay be abated, deferred, diminished or rendered
inoperative because of a prior, concurrent, or subsequent delay resulting from
any action or inaction of Tenant.

5.2.3 Determination of Landlord Caused Delay. If Tenant contends that a Landlord
Caused Delay has occurred, Tenant shall notify Landlord in writing within two
(2) business days of each of (i) the date upon which such Landlord Caused Delay
becomes known to Tenant, Architect, or Contractor and (ii) the date upon which
such Landlord Caused Delay ends (the “Delay Termination Date”). Tenant’s failure
to deliver both of such notices to Landlord within the required time period
shall be deemed to be a waiver by Tenant of the contended Landlord Caused Delay
to which such notices would have related. If such actions, inaction or
circumstances described in the notice set forth in clause (i) above (the “Delay
Notice”) are not cured by Landlord within two (2) business days following
Landlord’s receipt of the Delay Notice and if such actions, inaction or
circumstances otherwise qualify as a Landlord Caused Delay, then a Landlord
Caused Delay shall be deemed to have occurred commencing as of the date of
Landlord’s receipt of the Delay Notice and ending as of the Delay Termination
Date.

5.3 Inspection. After the Tenant Improvements to the Premises are Substantially
Completed (excepting punch list items) and prior to Tenant’s move-in into the
Premises (“First Time”), and within thirty (30) days after Tenant’s move-in
period (“Second Time”), in each case following two (2) days’ advance written
notice from Tenant to Landlord, Landlord shall cause the Contractor to inspect
the Premises with a representative of Tenant and complete a punch list of
unfinished items to the Tenant Improvements. Authorized representatives for
Landlord and Tenant shall execute said punch list to indicate their approval
thereof. The items listed on such punch list shall be completed by the
Contractor within thirty (30) days after the approval of such punch list or as
soon thereafter as reasonably practicable.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Subject to
the terms hereof and provided that Tenant and its agents do not interfere with,
or delay, Contractor’s work in the Building and the Premises, at Landlord’s
reasonable discretion, Contractor shall allow Tenant access to the Premises
prior to the Substantial Completion of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises. Prior to Tenant’s entry into the Premises
as permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. In connection with any such entry, Tenant
acknowledges and agrees that Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, interfere with Landlord or Landlord’s
Contractor, agents or representatives in performing work in the Building and the
Premises, or interfere with the general operation of the Building and/or the
Real Property. If at any time any such person representing Tenant shall not be
cooperative or shall otherwise cause or threaten to cause any such disharmony or
interference, including, without limitation, labor disharmony, and Tenant

 

Exhibit B

-11-




 

--------------------------------------------------------------------------------

 

fails to immediately institute and maintain corrective actions as directed by
Landlord, then Landlord may revoke Tenant’s entry rights upon twenty-four
(24) hours’ prior written notice to Tenant. Tenant acknowledges and agrees that
any such entry into and occupancy of the Premises or any portion thereof by
Tenant or any person or entity working for or on behalf of Tenant shall be
deemed to be subject to all of the terms, covenants, conditions and provisions
of the Lease, excluding only the covenant to pay Rent (until the occurrence of
the Lease Commencement Date). Tenant further acknowledges and agrees that
Landlord shall not be liable for any injury, loss or damage which may occur to
any of Tenant’s work made in or about the Premises in connection with such entry
or to any property placed therein prior to the Lease Commencement Date, the same
being at Tenant’s sole risk and liability. Tenant shall be liable to Landlord
for any damage to any portion of the Premises, including the Tenant Improvement
work, caused by Tenant or any of Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees. In the event that the
performance of Tenant’s work in connection with such entry causes extra costs to
be incurred by Landlord or requires the use of any Building services, Tenant
shall promptly reimburse Landlord for such extra costs and/or shall pay Landlord
for such Building services at Landlord’s standard rates then in effect. In
addition, Tenant shall hold Landlord harmless from and indemnify, protect and
defend Landlord against any loss or damage to the Building or Premises and
against injury to any persons caused by Tenant’s actions pursuant to this
Section 6.1. Notwithstanding the foregoing or anything in this Tenant Work
Letter to the contrary, prior to the Effective Date the foregoing liability and
indemnity shall apply only to Tenant’s actions pursuant to this Section 6.1. In
addition, should any of Tenant’s agents, contractors, consultants, workmen,
mechanics, suppliers and invitees desire to enter the Premises or Building prior
to the Effective Date, prior to any such entry such agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall enter into a
access agreement, in form and substance reasonably acceptable to Landlord,
whereby such agents, contractors, consultants, workmen, mechanics, suppliers and
invitees agree to hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Building or Premises and against
injury to any persons caused by such party’s actions.

6.2 Tenant’s Representative. Tenant has designated AINSLEY HILL (Telephone No.:
(415) 940-7897 ext. 328, E-Mail: ahill@zendesk.com) as its sole representative
with respect to the matters set forth in this Tenant Work Letter, who shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Tenant Work Letter.

6.3 Landlord’s Representative. Landlord has designated ERIC CLAPP (Telephone
No.: (310) 294-1239, E-Mail: eclapp@westportcp.com) as its sole representative
with respect to the matters set forth in this Tenant Work Letter, who, until
further notice to Tenant, shall have full authority and responsibility to act on
behalf of the Landlord as required in this Tenant Work Letter.

6.4 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

 

Exhibit B

-12-




 

--------------------------------------------------------------------------------

 

6.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in
Section 19.1 of the Lease or any uncured default by Tenant under this Tenant
Work Letter has occurred at any time on or before the Substantial Completion of
the Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises, and (ii) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease. In addition, if the Lease is terminated
prior to the Lease Commencement Date, for any reason due to a default by Tenant
as described in Section 19.1 of the Lease or under this Tenant Work Letter, in
addition to any other remedies available to Landlord under the Lease, at law
and/or in equity, Tenant shall pay to Landlord, as Additional Rent under the
Lease, within five (5) days of receipt of a statement therefor, any and all
costs incurred by Landlord (including any portion of the Tenant Improvement
Allowance disbursed by Landlord) and not reimbursed or otherwise paid by Tenant
through the date of such termination in connection with the Tenant Improvements
to the extent planned, installed and/or constructed as of such date of
termination, including, but not limited to, any costs related to the removal of
all or any portion of the Tenant Improvements and restoration costs related
thereto.

6.6. Tenant’s Early Occupancy Rights. Notwithstanding anything to the contrary
in this Tenant Work Letter or any other provision of this Lease, but subject to
the provisions of this grammatical paragraph, Tenant may require that Landlord
accelerate the construction of the Tenant Improvements on two (2) floors of the
Premises (the “Early Access Floors”) in order to accommodate Tenant’s desire to
commence business in those floors prior to Substantial Completion of the Tenant
Improvements for the entire Premises. The particular floors that will constitute
the Early Access Floor shall be subject to Landlord’s reasonable approval. All
costs arising from the acceleration of construction on the Early Access Floors
shall be at Tenant’s expense (although the Tenant Improvement Allowance may be
applied to such costs) [subject to Tenant’s Construction Period Maximum
Liability set forth in Section 4.3.4. above.] Promptly following the
identification of the Early Access Floors, Landlord and Tenant shall amend the
Time Deadlines to reflect the revised construction schedule. Without limitation
of the foregoing, any delays in the Substantial Completion of the Tenant
Improvements on floors other than the Early Access Floors caused by the
acceleration of the construction on the Early Access Floors shall be attributed
to Tenant and shall not be deemed a Landlord Caused Delay. After Substantial
Completion of the Early Access Floors, Tenant may have access to such floors and
may commence doing business therefrom. Tenant shall be bound to all of the terms
of the Lease with respect to the Early Access Floors as of the date Tenant
commence occupancy therein and shall pay Base Rent for the Early Access Floors
based on the below schedule (provided, that Tenant’s presence on the Early
Access Floors does not trigger the Abatement Period as set forth in Section 3.2
of the Lease and does not trigger the Lease Commencement Date). Prior to
commencing occupancy of the Early Access Floors, Tenant shall deliver to
Landlord the insurance certificates required under Section 10.3 of the Lease.

 

Exhibit B

-13-




 

--------------------------------------------------------------------------------

 

Rent Schedule for Early Access Floors:

 

 

 

 

Floor

  

Monthly Installment of Base Rent

B

  

$36,603.02

G

  

$17,933.44

2

  

$38,059.90

3

  

$37,308.33

4

  

$37,555.00

5

  

$37,805.52

6

  

$37,878.75

7

  

$37,951.98

By way of example, if Tenant occupies the third (3rd) and fourth (4th) floors as
Early Access Floors, then Tenant’s total monthly Base Rent for such floors would
be $74,863.33 per month.

 

Exhibit B

-14-




 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO TENANT WORK LETTER

DESCRIPTION OF PROJECT PLANS

1). Storefront and Window Renovations –

a). Storefront & Window Renovation, prepared by Petra Structural Engineers,
Dated 8.22.13.

b). Storefront & Window Renovation, prepared by Studio TMT Architects, Dated
8.29.3

c). Eastern Outfitting Building Exterior & Structural
Alterations—Specifications, Prepared by Studio TMT Architects, Dated 1.22.13.

d). PCO #18 between Howard S. Wright and Weber Electric. Restoration of Marquee
Lighting, Dated 3.26.13.

2). Mechanical, Electrical, Plumbing and Fire As-Built Drawings -

a). Mechanical Shell As-Built Drawings, Prepared by AMI, Dated 8.19.13.

b). Mechanical As-Built Drawings—5th Floor TI, Prepared by AMI, Dated 8.19.13.

c). Electrical As-Built Drawings—Complete Building, Prepared by Weber Electric,
Dated 3.8.13

d). Plumbing As-Built Drawings—Complete Building, Prepared by Ayoob Mechanical,
Inc., Dated 8.23.13.

e). Fire Sprinkler As-Built Drawings, Prepared by AAA Fire Protection, Dated
2.7.13.

3). 5th Floor Market Ready Tenant Improvement -

a). Tenant Improvement Drawings, Prepared by Studio TMT, Dated 5.28.13.

b).Tenant Improvement Drawings, Prepared by Studio TMT, Dated 5.13.13.

4). Interior Core Improvements -

a). Interior Core Improvement Drawings, Prepared by Studio TMT, Dated 12.5.12.

b). Eastern Outfitting Building Exterior & Structural
Alterations—Specifications, Prepared by Studio TMT Architects, Dated 12.14.13.

c). Minor Permit Submittal—1017-1019 Location, Prepared by KC Glass, Dated
11.27.13

d). Elevator Cab Finish Submittal, Prepared by Howard S. Wright, Dated 6.25.13

5). Interior and Structural Alterations -

a). Interior Floor Alterations, Prepared by Studio TMT, Dated 2.19.13.

b). Eastern Outfitting Building Exterior & Structural
Alterations—Specifications, Prepared by Studio TMT Architects and Petra
Structural Engineers, Dated 1.22.13.

 

Schedule 1 to Tenant

Work Letter

-1-




 

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO TENANT WORK LETTER

TIME DEADLINES

 

 

 

 

Dates

  

Actions to be Performed

 

 

1. October 28, 2013

  

Final Space Plan to be completed by Tenant and delivered to Landlord.

 

 

2. February 24, 2014

  

Tenant to deliver Final Working Drawings to Landlord.

 

 

3. March 3, 2014

  

Tenant to submit Approved Working Drawings to the City of San Francisco for all
applicable building permits.

 

Schedule 2 to Tenant

Work Letter

-1-




 

--------------------------------------------------------------------------------

 

SCHEDULE 3 TO TENANT WORK LETTER

DESCRIPTION OF STOREFRONT WORK

(All based on the Minor Permit to Alter set of drawings)

Market Street -

 

 

•

 

Extend 2nd floor decking to meet new storefront assembly.

 

 

•

 

Erect steel frame work for new storefront system at 1st and 2nd floor.

 

 

•

 

Install new aluminum storefront system, doors and glazing.

 

 

•

 

Install replacement light bulbs on Market Street window mullions, floors 3 thru
7.

 

 

•

 

Repair Terra Cotta and Sheet Metal per Page and Turnbull Specifications.

 

 

•

 

Install new stone surround at Market Street storefront.

Stevenson Street -

 

 

•

 

Cut low wall at Stevenson Elevation to accommodate new glass line at 1st floor,
which will run from floor level to underside of 2nd floor decking.

 

 

•

 

Install new storefront system and glazing to match floors above.

 

 

•

 

Paint to match above.

 

 

•

 

Install 3 wall mounted light fixtures on exterior.

 

Schedule 3 to Tenant

Work Letter

-1-




 

--------------------------------------------------------------------------------

 

EXHIBIT C

AMENDMENT TO LEASE

This AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
            , 20    , by and between 1019 MARKET ST. PROPERTY, LLC, a Delaware
limited liability company (“Landlord”), and ZENDESK, INC., a Delaware
corporation (“Tenant”)

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
September 6, 2013 (the “Lease”) pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord certain “Premises”, within the Building located at
1019 Market Street, San Francisco, California.

B. Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning given such terms in the Lease.

C. Landlord and Tenant desire to amend the Lease to confirm the commencement and
expiration dates of the term, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Confirmation of Dates. The parties hereby confirm that the term of the Lease
commenced as of                      (the “Lease Commencement Date”) for a term
of approximately one hundred one (101) months ending on                     
(unless sooner terminated as provided in the Lease.

2. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

IN WITNESS WHEREOF, this Amendment to Lease has been executed as of the day and
year first above written.

 

 

 

 

 

 

 

 

 

 

“Landlord”:

 

 

 

1019 MARKET ST. PROPERTY, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

1019 Market St. Holdings III, LLC,

a Delaware limited liability company

Its Managing Member

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Exhibit C

-1-




 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

ZENDESK, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Exhibit C

-2-




 

--------------------------------------------------------------------------------

 

EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. Access to the Building may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for access to the Building. Landlord and its agents
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building during the continuance of same by any means it
deems appropriate for the safety and protection of life and property.

4. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.

5. Other than furniture, packages, supplies, and equipment delivered in the
ordinary course of Tenant’s business, no furniture, freight, packages, supplies,
equipment or merchandise will be brought into or removed from the Building or
carried up or down in the elevators, except upon prior notice to Landlord, and
in such manner, in such specific elevator, and between such hours as shall be
designated by Landlord. Tenant shall provide Landlord with not less than 24
hours prior notice of the need to utilize an elevator for any such purpose, so
as to provide Landlord with a reasonable period to schedule such use and to
install such padding or take such other actions or prescribe such procedures as
are appropriate to protect against damage to the elevators or other parts of the
Building.

 

Exhibit D

-1-




 

--------------------------------------------------------------------------------

 

6. Landlord shall have the right to control and operate the public portions of
the Building, the public facilities, the HVAC, and any other facilities
furnished for the common use of tenants, in such manner as is customary for
comparable buildings in the vicinity of the Building.

7. The requirements of Tenant will be attended to only upon application at the
management office of the Building or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

8. Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate with Landlord or Landlord’s agents to prevent same.

9. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

10. Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without Landlord’s consent first had and
obtained.

11. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.

12. Tenant shall not use any method of HVAC other than that which may be
supplied by Landlord, without the prior written consent of Landlord.

13. Tenant shall not use or keep in or on the Premises or the Building any
kerosene, gasoline or other inflammable or combustible fluid or material. Tenant
shall not use, keep or permit to be used or kept, any foul or noxious gas or
substance in or on the Premises, or permit or allow the Premises to be occupied
or used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors, or vibrations, or interfere in any way
with other tenants or those having business therein.

14. Tenant shall not bring into or keep within the Building or the Premises any
animals, birds, fish or reptiles. Bicycles, but no other electric or motorized
vehicles may be kept in the Building in the areas designated by Landlord.

15. 16. Landlord will approve where and how telephone and telegraph wires are to
be introduced to the Premises. No boring or cutting for wires shall be allowed
without the consent of Landlord. The location of telephone, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.

 

Exhibit D

-2-




 

--------------------------------------------------------------------------------

 

17. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

19. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s HVAC system, and shall refrain from attempting to adjust any
controls.

20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied.

23. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.

24. The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the Real
Property.

25. Food vendors shall be allowed in the Building upon receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the Building’s management office. Under no
circumstance shall the food vendor display their products in a public or common
area including corridors and elevator lobbies. Any failure to comply with this
rule shall result in immediate permanent withdrawal of the vendor from the
Building.

 

Exhibit D

-3-




 

--------------------------------------------------------------------------------

 

26. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

27. Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building. The Rules and
Regulations shall not supersede any provision of the Tenant’s Lease and to the
extent of any inconsistency between Tenant’s Lease and the Rules and
Regulations, the Lease shall govern. Any of the Rules and Regulations that
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises and Building, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein. Landlord shall not be responsible to Tenant
or to any other person for the nonobservance of the Rules and Regulations by
another tenant or other person. Tenant shall be deemed to have read these Rules
and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

Exhibit D

-4-




 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF ESTOPPEL CERTIFICATE

The undersigned, as Tenant/Landlord under that certain Lease Agreement (the
“Lease”) made and entered into as of                     ,
                    and between                     , a                     as
Landlord, and the undersigned as Tenant, for Premises on the
                    (                     ) floor(s) of the Building located at
                                                             hereby certifies as
follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned has commenced occupancy of the Premises described in the
Lease, currently occupies the Premises, and the Lease Term commenced on
            .

3. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

4. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

5. The Lease Term expires on             .

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder.

7. No rental has been paid in advance and no security has been deposited with
Landlord except as provided in the Lease.

8. To Tenant’s actual knowledge (without inquiry or investigation), as of the
date hereof, there are no existing defenses or offsets that the undersigned has,
which preclude enforcement of the Lease by Landlord.

9. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
            . The current monthly installment of Base Rent is $            .

10. The undersigned acknowledges that this Estoppel certificate may be delivered
to Landlord’s prospective mortgagee, or a prospective purchaser, and
acknowledges that it recognizes that if same is done, said mortgagee,
prospective mortgagee, or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part, and in accepting an assignment of the Lease as
collateral security, and that receipt by it of this certificate is a condition
of making of the loan or acquisition of such property.

 

Exhibit E

-1-




 

--------------------------------------------------------------------------------

 

11. If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in the
state in which the Building is located and that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

Executed at             on the             day of             ,             .

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Exhibit E

-2-




 

--------------------------------------------------------------------------------

 

EXHIBIT F-1

APPOXIMATE LOCATION OF TENANT’S BUILDING EXTERIOR SIGNS

Exhibit F-1 to that certain Lease Agreement dated as of September 6, 2013,
between 1019 MARKET ST. PROPERTY, LLC, a Delaware limited liability company
(“Landlord”), and ZENDESK, INC., a Delaware corporation (“Tenant”).

The depictions of the approximate locations of Tenant’s Building Exterior Signs
comprising this Exhibit F-1 are attached hereto as the immediately following
pages and is incorporated herein by this reference.

 

Exhibit F-1

-1-




 

--------------------------------------------------------------------------------

 

[g201411061744282751558.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744284151559.jpg]




 

--------------------------------------------------------------------------------

 

[g201411061744285721560.jpg]




 

--------------------------------------------------------------------------------

 

EXHIBIT F-2

RETAIL SIGNAGE LOCATION

Exhibit F-2 to that certain Lease Agreement dated as of September 6, 2013,
between 1019 MARKET ST. PROPERTY, LLC, a Delaware limited liability company
(“Landlord”), and ZENDESK, INC., a Delaware corporation (“Tenant”).

The depictions of the Retail Signage Location comprising this Exhibit F-2 are
attached hereto as the immediately following pages and is incorporated herein by
this reference.

 

Exhibit F-2

-1-




 

--------------------------------------------------------------------------------

 

[g201411061744288371561.jpg]




 

--------------------------------------------------------------------------------

 

EXHIBIT G TO LEASE

JANITORIAL SCHEDULE

Janitorial Specifications

1019 Market Street

Tenant Premises

Office Areas

Nightly (five days/week):

 

 

1.

Sweep non-carpeted areas with chemically treated dust mop

 

 

2.

Empty all waste paper containers, spot clean, replace liners

 

 

3.

Clean telephone handsets

 

 

4.

Turn off lights ASAP each night

 

 

5.

Remove all trash from floors, return waste baskets and chairs to proper
positions

 

 

6.

Spot mop any spillage off non-carpeted areas

Every other night:

 

 

1.

Vacuum all carpeted areas

 

 

a.

Carpet sweep any visible debris on non-vacuuming days

Weekly:

 

 

1.

Dust all horizontal surfaces including ledges, window sills, pictures, shelves
and furniture

 

 

2.

Spot clean doors, door frames, and counters

 

 

3.

Spot clean around light switches

 

 

4.

Spot clean partition door glass

 

 

5.

Clean telephone handsets

Monthly:

 

 

1.

Perform high dusting beyond normal reach

Quarterly:

 

 

1.

Scrub, re-seal and refinish all VCT flooring

 

 

2.

Thoroughly vacuum upholstered furniture

 

 

3.

Edge vacuum all carpeted areas

 

Exhibit G

-1-




 

--------------------------------------------------------------------------------

 

Conference Rooms

Nightly (five days/week):

 

 

1.

Polish table tops

 

 

2.

Empty all waste paper containers

 

 

3.

Vacuum carpets

 

 

4.

Spot clean walls

 

 

5.

Arrange chairs in an orderly manner

Weekly:

 

 

1.

Dust tables, chairs and cabinets

Monthly:

 

 

1.

Vacuum all chairs

Kitchenettes, Coffee Bars & Vending Areas

Nightly (five days/week):

 

 

1.

Clean table tops

 

 

2.

Clean sinks and counter tops

 

 

3.

Clean chairs as required to maintain a neat appearance

 

 

4.

Damp mop non-carpeted areas

 

 

5.

Empty all waste containers and replace liners

 

 

6.

Spot clean outside of refrigerators

 

 

7.

Wipe clean exterior surface of cabinets and drawers

Tenant Restrooms

Nightly (five days/week):

 

 

1.

Empty and wipe out all waste paper containers

 

 

2.

Empty feminine dispensers and replace liner

 

 

3.

Clean and polish all metal and mirrors

 

 

4.

Clean and polish all dispensers

 

 

5.

Clean and disinfect wash basins, urinals, and toilets including both top and
underside of toilet seat

 

 

6.

Spot clean tile walls and toilet partitions (inside/outside)

 

 

7.

Spot clean walls around wash basins

 

 

8.

Clean floors with germicidal solution

 

 

9.

Refill soap, towels, tissue, and seat covers

 

 

10.

Check all fixtures, flush valves, etc. and report non-working or leaking items
to Maintenance and Engineering

Weekly:

 

 

1.

Dust all low reach and high reach areas including but not limited to structural
ledges, mirror tops and ledges, A/C diffusers, return air grills and light
fixtures

Monthly:

 

 

1.

Wash down all partitions inside and outside

 

Exhibit G

-2-




 

--------------------------------------------------------------------------------

 

Bimonthly (6 times a year):

 

 

1.

Machine scrub floors INCLUDING corners and cove base

Landlord Responsibilities for Common Area

Entrance Lobbies

Nightly (five days/week):

 

 

1.

Sweep and spot clean tile flooring

 

 

2.

Damp mop all spillage

 

 

3.

Vacuum carpets

 

 

4.

Spot clean carpets

 

 

5.

Dust ledges within reach

 

 

6.

Dust all horizontal surfaces

 

 

7.

Empty all waste containers, spot clean, and replace liners

 

 

8.

Spot clean walls

 

 

9.

Clean chrome and painted hand rails

 

 

10.

Clean entrance door glass, frames, and thresholds

 

 

11.

Police sidewalks immediately outside entrance areas

 

 

12.

Spot clean all glass including low partitions, mirrors and the corridor side of
all windows and glass to tenant premises

 

 

13.

Thoroughly clean all door thresholds of dirt and debris

 

 

14.

Spot clean and dust directory board glass and ledges

Weekly:

 

 

1.

Dust all high ledges

 

 

2.

Edge vacuum all carpets

 

 

3.

Damp sponge clean all baseboards

 

 

4.

Vacuum all chairs and sofas

Monthly:

 

 

1.

Dust and vacuum air supply and exhaust diffusers

 

 

2.

Machine scrub guard station

Freight Car Lobbies

Nightly (five days/week):

 

 

1.

Damp mop and spot clean VCT flooring if applicable

Monthly:

 

 

1.

Machine scrub, re-seal and refinish floors

 

Exhibit G

-3-




 

--------------------------------------------------------------------------------

 

Passenger Elevator Cleaning

Nightly (five days/week):

 

 

1.

Clean elevator cab floor

 

 

2.

Vacuum and clean all elevator thresholds

 

 

3.

Wipe down walls

 

 

4.

Polish stainless steel doors

Monthly:

 

 

1.

Clean elevator cab lights

 

 

2.

Clean entire cab ceiling

 

 

3.

Clean and polish all wood surfaces

 

 

4.

Polish elevator thresholds with #000—steel wool

 

 

5.

Clean carpet in elevator lobby floors

Exterior

Windows

 

 

1.

Exterior portion of windows washed twice per year

Sidewalks

 

 

1.

Power washed between at least two times per month

 

Exhibit G

-4-




 

--------------------------------------------------------------------------------

 

EXHIBIT H TO LEASE

HVAC DEPRECIATION SCHEDULE

 

 

 

 

25

  

years

 

 

52

  

weeks per year

 

 

55

  

Hours per week

 

 

71,500

  

- Useful Life in terms of hours

 

 

(

  

$290,000 Central Plant Replacement +(# of Heat Pumps * $80,000) ) / Overtime
Hours

 

 

$290,000

  

Central

Plant $20,000 Heat Pump Cost

 

 

40

  

# of Heat Pumps

 

 

$15.24

  

Cost Per Hour of Overtime HVAC assuming 40 Heat Pumps (5 per floor)

 

Exhibit H

-1-




 

--------------------------------------------------------------------------------

 

EXHIBIT I TO LEASE

PROHIBITED USES

 

1.

A facility for any use which is illegal or would reasonably be determined to
cause a threat of imminent harm to persons or property, constitutes a public or
private nuisance or emits an obnoxious odor, noise, or sound which can be heard
or smelled (in either event to more than a de minimus extent) outside of the
Building.

 

2.

Any medical marijuana facility, or similar use whether it is styled as a
collective or otherwise.

 

3.

Establishment providing nude or topless entertainment or wait-staff, or any
establishment selling or exhibiting pornographic materials (including, without
limitation, adult books or videos). Materials shall be considered “adult” or
“pornographic” under this paragraph if the same are not available for sale or
rental to children under 18 years old because they explicitly deal with or
depict sexuality). Any company or business that engages in the business of
providing any of the foregoing materials or services at locations other than the
Building shall also be prohibited.

 

3.

Any operation primarily used as a storage warehouse operation (except incidental
to Tenant’s primary retail business) and any assembling, manufacturing,
distilling, refining, smelting, agricultural, or mining operation.

 

4.

Any pawn shop, “second hand” store, schlock store, or “surplus” store.

 

5.

Any fire sale, bankruptcy sale (unless pursuant to a court order) or auction
house operation (but this provision shall not restrict the absolute freedom of
an occupant to determine its own selling prices nor shall it preclude the
conduct of any seasonal sales, promotional or clearance sales or legitimate
going out of business sales in compliance with applicable Laws).

 

6.

Any central laundry, dry cleaning plant, or laundromat; including, nominal
supportive facilities for on-site service oriented to pickup and delivery by the
ultimate consumer.

 

7.

Any bar, pub, tavern or night club, where the sale of beer, wine and/or alcohol
is more than 70% of the facilities annual revenue.

 

8.

Any flea market, amusement, video arcade, children’s play center (including,
without limitation, any business primarily providing physical play activities
for children, kiddie rides or games), pinball, computer or other gamerooms, pool
or billiard hall, dance or music hall, disco or nightclub or any other facility
operated solely for entertainment purposes, such as a “laser tag” or “virtual
reality” theme operation.

 

9.

Any training or educational facility.

 

10.

Any gambling facility or operation, including but not limited to: off-track or
sports betting parlor; table games such as blackjack or poker; slot machines,
video poker/blackjack keno machines or similar devices; or bingo hall.

 

Exhibit I

-1-




 

--------------------------------------------------------------------------------

 

 

11.

Any tattoo parlor.

 

12.

Any house of worship

 

13.

Any liquor store (provided, however, that the foregoing shall not be deemed to
prohibit the sale of beer, wine and/or alcohol by any occupant ancillary to its
primary use of the premises, or the sale of beer, wine or alcohol for
on-premises consumption at any restaurant or bar permitted hereunder).

 

Exhibit I

-2-




 

--------------------------------------------------------------------------------

 

EXTENSION OPTION RIDER

1. This EXTENSION OPTION RIDER (this “Extension Rider”) is made and entered into
by and between 1019 MARKET ST. PROPERTY, LLC, a Delaware limited liability
company (“Landlord”), and ZENDESK, INC., a Delaware corporation (“Tenant”), and
is dated as of the date of the Lease Agreement (“Lease”) by and between Landlord
and Tenant to which this Extension Rider is attached. The agreements set forth
in this Extension Rider shall have the same force and effect as if set forth in
the Lease. To the extent the terms of this Extension Rider are inconsistent with
the terms of the Lease, the terms of this Extension Rider shall control.

1. Option Right. Landlord hereby grants Tenant one (1) option to extend the
Lease Term for a period of five (5) years (the “Option Term”), which option
shall be exercisable only by written Exercise Notice (as defined below)
delivered by Tenant to Landlord as provided below. Upon the proper exercise of
such option to extend, the Lease Term shall be extended for the Option Term.

2. Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the “Option Rent”) shall be equal to the Fair Market Rental Rate for the
Premises. As used herein, the “Fair Market Rental Rate” shall mean the annual
Base Rent at which non-affiliated parties from new, non-expansion, non-renewal
and non-equity tenants, as of the commencement of the Option Term, will be
leasing non-sublease, non-equity, unencumbered space comparable in size,
location, and quality to the Premises for a comparable term, with comparable
tenant improvement allowances, if any, and other generally applicable conditions
of tenancy, which comparable space is located in the Building and in other
comparable recently renovated office buildings located in the area bordered by
Market Street to the north, 3rd Street to the east, Brannan Street to the south,
and 11th Street to the west, including buildings located immediately on both
sides of each of the aforementioned streets, in San Francisco, California (the
“Market Area”), taking into consideration all base rent and other out-of-pocket
concessions generally being granted at such time for such comparable space for
the Option Term (including, without limitation, any tenant improvement allowance
provided for such comparable space, with the amount of such tenant improvement
allowance to be provided for the Premises during the Option Term to be
determined after taking into account the age, quality and layout of the tenant
improvements in the Premises as of the commencement of the Option Term). All
other terms and conditions of the Lease shall apply throughout the Option Term;
however, Tenant shall, in no event, have the option to extend the Lease Term
beyond the Option Term described in Section 1 above.

3. Exercise of Option. The option contained in this Extension Rider shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice (“Interest Notice”) to Landlord not more than fifteen
(15) months nor less than twelve (12) months prior to the expiration of the
initial Lease Term stating that Tenant may be interested in exercising its
option; (ii) Landlord, after receipt of Tenant’s notice, shall deliver notice
(the “Option Rent Notice”) to Tenant within thirty (30) days after Landlord’s
receipt of the Interest Notice setting forth Landlord’s determination of the
Option Rent; and (iii) if Tenant wishes to exercise such option, Tenant shall,
on or before the date (the “Exercise Date”) which is thirty (30) days after
Tenant’s receipt of the Option Rent Notice, exercise the option by delivering
written notice (“Exercise Notice”) thereof to Landlord. Concurrently with
Tenant’s delivery of

 

-1-




 

--------------------------------------------------------------------------------

 

the Exercise Notice, Tenant may object, in writing, to Landlord’s determination
of the Fair Market Rental Rate set forth in the Option Rent Notice, in which
event such Fair Market Rental Rate shall be determined pursuant to Section 4
below. Tenant’s failure to deliver the Exercise Notice on or before the Exercise
Date, shall be deemed to constitute Tenant’s waiver of its extension right
hereunder. If Tenant timely delivers the Exercise Notice but fails to timely
object in writing to Landlord’s determination of the Fair Market Rental Rate set
forth in the Option Rent Notice, Tenant shall be deemed to have accepted
Landlord’s determination of the Option Rent and the following provisions of
Section 4 shall not apply.

4. Determination of Fair Market Rental Rate. In the event Tenant timely and
appropriately objects in writing to the Fair Market Rental Rate initially
determined by Landlord in the Option Rent Notice, Landlord and Tenant shall
thereafter attempt in good faith to agree upon such Fair Market Rental Rate,
using their best good faith efforts. If Landlord and Tenant fail to reach
agreement on such Fair Market Rental Rate within twenty (20) days following
Tenant’s objection to such Fair Market Rental Rate (the “Outside Agreement
Date”) then each party shall submit to the other party a separate written
determination of the Option Rent within ten (10) business days after the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with Sections 4.1 through 4.7 below. If Landlord’s and Tenant’s
determinations do not differ by an amount in excess of five (5%) percent, the
two determinations shall be averaged and the resulting figure shall be
conclusively deemed to be the Fair Market Rental Rate. If the two determinations
differ by an amount in excess of five (5%) percent, then such determinations
shall be submitted to arbitration in accordance with Sections 4.1 through 4.7
below. Failure of Tenant or Landlord to submit a written determination of the
Option Rent within such ten (10) business day period shall conclusively be
deemed to be the non-determining party’s approval of the Option Rent submitted
within such ten (10) business day period by the other party.

4.1 Landlord and Tenant shall each appoint one (1) appraiser who shall by
profession be a real estate appraiser who shall have been active over the five
(5) year period ending on the date of such appointment in the appraisal of
office buildings in Market Area. The determination of the appraisers shall be
limited solely to the issue of whether Landlord’s or Tenant’s submitted Fair
Market Rental Rate is the closer to the actual Fair Market Rental Rate as
determined by the appraisers, taking into account the requirements with respect
thereto set forth in Section 2 above. Each such appraiser shall be appointed
within thirty (30) days after the Outside Agreement Date.

4.2 The two (2) appraisers so appointed shall, within ten (10) days of the date
of the appointment of the last appointed appraiser, agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) appraisers.

4.3 The three (3) appraisers shall, within thirty (30) days of the appointment
of the third appraiser, reach a decision as to which of Landlord’s or Tenant’s
submitted Fair Market Rental Rate is closer to the actual Fair Market Rental
Rate and shall select such closer determination as the Fair Market Rental Rate
and notify Landlord and Tenant thereof.

4.4 The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant.

 

-2-




 

--------------------------------------------------------------------------------

 

4.5 If either Landlord or Tenant fails to appoint an appraiser within the time
period specified in Section 4.1 hereinabove, the appraiser appointed by one of
them shall reach a decision, notify Landlord and Tenant thereof, and such
appraiser’s decision shall be binding upon Landlord and Tenant.

4.6 If the two (2) arbitrators fail to agree upon and appoint a third arbitrator
within the time period provided in Section 4.3 above, then the parties shall
mutually select the third arbitrator. If Landlord and Tenant are unable to agree
upon the third arbitrator within ten (10) days, then either party may, upon at
least five (5) days prior written notice to the other party, request the
Presiding Judge of the San Francisco County Superior Court, acting in his
private and nonjudicial capacity, to appoint the third arbitrator. Following the
appointment of the third arbitrator, the panel of arbitrators shall within
thirty (30) days thereafter reach a decision as to whether Landlord’s or
Tenant’s submitted Option Rent shall be used and shall notify Landlord and
Tenant thereof.

4.7 Each party shall pay the fees and expenses of the appraiser appointed by or
on behalf of it, and each shall pay one-half of the fees and expenses of the
third appraiser, if any.

5. Suspension of Right to Extend Lease Term. Notwithstanding anything in the
foregoing to the contrary, at Landlord’s option, and in addition to all of
Landlord’s remedies under the Lease, at law or in equity, the right to extend
the Lease Term hereinabove granted to Tenant shall not be deemed to be properly
exercised if, as of the date Tenant delivers the Exercise Notice or as of the
end of the initial Lease Term, Tenant is in default under this Lease. In
addition, Tenant’s right to extend the Lease Term is personal to the Original
Tenant, and any Affiliate to which Tenant’s entire interest in this Lease has
been assigned pursuant to Section 14.7 of the Lease, and may not be assigned or
exercised, voluntarily or involuntarily, by or to, any person or entity other
than the Original Tenant, or such Affiliate assignee, as the case may be, and
shall only be available to and exercisable by the Tenant, or such Affiliate
assignee, when the Original Tenant, or such Affiliate assignee, is in actual and
physical possession of the entire Premises.

[SIGNATURES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE.]

 

-3-




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Extension Rider to be
executed the day and date of the Lease.

 

 

 

 

 

 

 

 

 

 

 

 

“Landlord”:

 

 

 

1019 MARKET ST. PROPERTY, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

1019 Market St. Holdings III, LLC,

a Delaware limited liability company Its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ W. Greg Geiger

 

 

 

 

 

 

 

 

Printed Name: W. Greg Geiger                                             

 

 

 

 

 

 

 

 

Title: Authorized Signer                    
                                    

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Armstrong

 

 

 

 

 

 

 

 

Printed Name: Sean Armstrong                                             

 

 

 

 

 

 

 

 

Title: Authorized Signer                              
                          

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

ZENDESK, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mikkel Svane

 

 

 

 

 

 

 

 

Printed Name: Mikkel Svane                                                     

 

 

 

 

 

 

 

 

Title: CEO and President                            
                            

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Geschke

 

 

 

 

 

 

 

 

Printed Name: John Geschke                                                     

 

 

 

 

 

 

 

 

Title: General Counsel and Secretary                                     

Signature Page




 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT RIDER

This LETTER OF CREDIT RIDER (this “LC Rider”) is made and entered into by and
between by and between 1019 MARKET ST. PROPERTY, LLC, a Delaware limited
liability company (“Landlord”), and ZENDESK, INC., a Delaware corporation
(“Tenant”), and is dated as of the date of the Lease Agreement (“Lease”) by and
between Landlord and Tenant to which this Extension Rider is attached. The
agreements set forth in this LC Rider shall have the same force and effect as if
set forth in the Lease. To the extent the terms of this LC Rider are
inconsistent with the terms of the Lease, the terms of this LC Rider shall
control.

1. Concurrently upon execution of the Lease, Tenant shall deliver to Landlord,
as collateral for the full and faithful performance by Tenant of all of its
obligations under the Lease and for all losses and damages Landlord may suffer
as a result of any default by Tenant under the Lease, subject to Tenant’s rights
to notice and cure pursuant to Article 19 of the Lease, an irrevocable and
unconditional negotiable letter of credit (the “Letter of Credit”), in the form
attached hereto as Exhibit 1 and containing the terms required herein, payable
in the County of San Francisco, California, running in favor of Landlord issued
by a solvent bank under the supervision of the Superintendent of Banks of the
State of California, or a National Banking Association, in the amount of THREE
MILLION SIX HUNDRED EIGHT THOUSAND THREE HUNDRED FORTY-FOUR AND 90/100 DOLLARS
($3,608,344.90) (“LC Amount”), as the same may be reduced pursuant to Paragraph
5 below. Should Tenant fail to deliver the original Letter of Credit to Landlord
by September 10, 2013, such failure shall constitute an immediate event of
default under the Lease without further notice or cure rights. The Letter of
Credit shall be (i) at sight and irrevocable, (ii) subject to the terms of this
LC Rider, maintained in effect, whether through replacement, renewal or
extension, for the entire period from the date of execution of this Lease
through the date which is sixty (60) days after the Lease Expiration Date
(subject, however, to the reduction and termination provisions of Paragraph 5
below), and Tenant shall deliver a new Letter of Credit or certificate of
renewal or extension to Landlord at least fifteen (15) days prior to the
expiration of the Letter of Credit, without any action whatsoever on the part of
Landlord, (iii) subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590, and (iv) fully assignable
by Landlord in connection with a transfer of Landlord’s interest in the Lease
and permit partial draws. In addition to the foregoing, the form and terms of
the Letter of Credit (and the bank issuing the same) shall be acceptable to
Landlord, in Landlord’s reasonable discretion, and shall provide, among other
things, in effect that: (A) Landlord, or its then managing agent, shall have the
right to draw down an amount up to the face amount of the Letter of Credit upon
the presentation to the issuing bank of Landlord’s (or Landlord’s then managing
agent’s) of a written statement certifying that such amount is due to Landlord
under the terms and conditions of the Lease, it being understood that if
Landlord or its managing agent be a corporation, partnership or other entity,
then such statement shall be signed by an officer (if a corporation), a general
partner (if a partnership), or any authorized party (if another entity); (B) the
Letter of Credit will be honored by the issuing bank without inquiry as to the
accuracy thereof and regardless of whether the Tenant disputes the content of
such statement; and (C) in the event of a transfer of Landlord’s interest in the
Building, Landlord shall transfer the Letter of Credit, in whole or in part (or
cause a substitute letter of credit to be delivered, as applicable) to the
transferee and thereupon the Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of the whole or any portion of said Letter of Credit to a new Landlord. The bank
issuing the Letter of Credit shall at all times remain solvent and open for
business.

 

-1-




 

--------------------------------------------------------------------------------

 

2. If, as result of any application or use by Landlord of all or any part of the
Letter of Credit (or any “Cash Collateral,” as that term is defined, below), the
amount of the Letter of Credit and Cash Collateral shall collectively be less
than the LC Amount, Tenant shall, within ten (10) days thereafter, provide
Landlord with either (i) cash (the “Cash Collateral”) to be held and applied by
Landlord as collateral in the same manner as if Landlord held such amount as
part of the Letter of Credit, or (ii) additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
amount of the LC Amount) and any such additional (or replacement) letter of
credit shall comply with all of the provisions of this LC Rider, and if Tenant
fails to comply with the foregoing, the same shall constitute an uncurable
default by Tenant. Tenant further covenants and warrants that it will neither
assign nor encumber the Letter of Credit or Cash Collateral, as the case may be,
or any part thereof and that neither Landlord nor its successors or assigns will
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if the Letter of
Credit expires earlier than the date which is sixty (60) days after the Lease
Expiration Date and the conditions for the release of the Letter of Credit set
forth in Paragraph 5, below, have not been satisfied, and Tenant has not
provided Landlord with cash in lieu of the entire LC amount then outstanding
pursuant to Paragraph 1 above, Landlord will accept Cash Collateral, a renewal
letter of credit or substitute letter of credit (such renewal or substitute
letter of credit or Cash Collateral to be in effect and delivered to Landlord,
as applicable, not later than fifteen (15) days prior to the expiration of the
Letter of Credit), which with respect to any letter of credit shall be
irrevocable and automatically renewable as above provided through the date which
is sixty (60) days after the Lease Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its reasonable discretion. In the event that Tenant provides Cash Collateral
pursuant to the foregoing provisions of this Paragraph 2, Landlord shall have no
obligation to maintain such Cash Collateral in a separate account, and Tenant
shall not be entitled to receive any interest accruing thereon. However, if Cash
Collateral is not timely delivered or the Letter of Credit is not timely renewed
or a substitute Letter of Credit is not timely received, or if Tenant fails to
maintain the Letter of Credit and/or the Cash Collateral in the amount and in
accordance with the terms set forth in this LC Rider, Landlord shall have the
right to present the Letter of Credit to the bank in accordance with the terms
of this LC Rider, and the entire sum evidenced thereby shall be paid to and held
by Landlord as Cash Collateral for performance of all of Tenant’s obligations
under the Lease and for all losses and damages Landlord may suffer as a result
of any default by Tenant under the Lease, subject to Tenant’s rights to notice
and cure pursuant to Article 19 of the Lease.

3. If there shall occur a default under the Lease as set forth in Article 19 of
the Lease and such default remains uncured beyond the applicable notice and cure
periods set forth in Article 19, Landlord may, but without obligation to do so,
draw upon the Letter of Credit and/or utilize the Cash Collateral, in part or in
whole, to cure any default of Tenant and/or to compensate Landlord for any and
all damages of any kind or nature sustained or which may be sustained by
Landlord resulting from Tenant’s default. Tenant agrees not to interfere in any
way with payment to Landlord of the proceeds of the Letter of Credit, either
prior to or following a “draw” by Landlord of any portion of the Letter of
Credit, regardless of whether any dispute exists between Tenant and Landlord as
to Landlord’s right to draw from the Letter of Credit. No condition or term of
the Lease shall be deemed to render the Letter of Credit conditional to justify
the issuer of the Letter of Credit in failing to honor a drawing upon such
Letter of Credit in a timely manner.

 

-2-




 

--------------------------------------------------------------------------------

 

4. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor or Cash
Collateral be (i) deemed to be or treated as a “security deposit” within the
meaning of California Civil Code Section 1950.7, (ii) subject to the terms of
such Section 1950.7, or (iii) intended to serve as a “security deposit” within
the meaning of such Section 1950.7. The parties hereto (A) recite that the
Letter of Credit and/or Cash Collateral, as the case may be, is not intended to
serve as a security deposit and such Section 1950.7 and any and all other laws,
rules and regulations applicable to security deposits in the commercial context
(“Security Deposit Laws”) shall have no applicability or relevancy thereto and
(B) waive any and all rights, duties and obligations either party may now or, in
the future, will have relating to or arising from the Security Deposit Laws.

5. Notwithstanding anything to the contrary set forth in this LC Rider, but
subject to the provisions of Paragraphs 5(a) and (b) below, it is hereby agreed
that the LC Amount shall be reduced by and to the amounts on the dates set forth
on the schedule below:

 

 

 

 

 

 

 

 

 

 

Reduction Date

  

Amount of Reduction

 

  

Revised LC Amount

 

First day of 37th month of initial Lease Term

  

$

601,390.82

  

  

$

3,006,954.08

  

First day of 49th month of initial Lease Term

  

$

601,390.82

  

  

$

2,405,563.27

  

First day of 61st month of initial Lease Term

  

$

601,390.82

  

  

$

1,804,172.45

  

Further, in the event that Tenant successfully completes an initial public
offering of stock in Tenant through the New York Stock Exchange or other
nationally recognized stock exchange that raises a minimum of One Hundred
Million Dollars ($100,000,000) in gross proceeds for Tenant in the primary
offering, then it is hereby agreed that the LC Amount shall be reduced by and to
the amounts on the dates set forth on the schedule below:

 

 

 

 

 

 

 

 

 

 

Reduction Date

  

Amount of Reduction

 

  

Revised LC Amount

 

First day of 25th month of initial Lease Term

  

$

902,086.23

  

  

$

2,706,258.68

  

First day of 36th month of initial Lease Term

  

$

902,086.23

  

  

$

1,804,172.45

  

(a) Notwithstanding the foregoing provisions of this Paragraph 5 to the
contrary, there shall be no reduction in the LC Amount, or waiver of the Letter
of Credit requirement and/or return of the Letter of Credit to Tenant, at any
time while Tenant is in default of any of its obligations under the Lease.

(b) Any such reductions in the LC Amount pursuant this Paragraph 5 shall be
accomplished through an amendment or replacement Letter of Credit, to be
provided by Tenant to Landlord at Tenant’s sole cost and expense.

[SIGNATURES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE.]

 

-3-




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Letter of Rider to be
executed the day and date of the Lease.

 

 

 

 

 

 

 

 

 

 

“Landlord”:

 

 

 

1019 MARKET ST. PROPERTY, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

1019 Market St. Holdings III, LLC,
a Delaware limited liability company Its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  

 

/s/ W. Greg Geiger

 

 

 

 

 

 

 

 

Printed Name: W. Greg Geiger                                             

 

 

 

 

 

 

 

 

Title: Authorized Signer                                                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Armstrong

 

 

 

 

 

 

 

 

Printed Name: Sean Armstrong                                         

 

 

 

 

 

 

 

 

Title: Authorized Signer                                                     

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

ZENDESK, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mikkel Svane

 

 

 

 

 

 

Printed Name: Mikkel Svane                                                     

 

 

 

 

 

 

Title: CEO and President                                        
                  

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Geschke

 

 

 

 

 

 

Printed Name: John Geschke                                                     

 

 

 

 

 

 

Title: General Counsel and Secretary                                    

Signature Page

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT TO LEASE

This AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
May 9, 2014, by and between 1019 MARKET ST. PROPERTY, LLC, a Delaware limited
liability company (“Landlord”), and ZENDESK, INC., a Delaware corporation
(“Tenant”)

R E C I T A L S:

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
September 6, 2013 (the “Lease”) pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord certain “Premises”, within the Building located at
1019 Market Street, San Francisco, California.

B. Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning given such terms in the Lease.

C. Landlord and Tenant desire to amend the Lease to confirm the commencement and
expiration dates of the term, as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Confirmation of Dates. The parties hereby confirm that the term of the Lease
commenced as of March 5, 2014 (the “Lease Commencement Date”) for a term of
approximately one hundred one (101) months ending on August 31, 2022 (unless
sooner terminated as provided in the Lease.

2. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

IN WITNESS WHEREOF, this Amendment to Lease has been executed as of the day and
year first above written.

 

“Landlord”:

 

1019 MARKET ST. PROPERTY, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

 

1019 Market St. Holdings III, LLC,

a Delaware limited liability company

Its Managing Member

 

 

 

 

 

 

 

 

By:

 

/s/ W. Greg Geiger 

 

 

 

 

 

 

Printed Name: W. Greg Geiger

 

 

 

 

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

 

By:

 

/s/ Peter Aronson 

 

 

 

 

 

 

Printed Name: Peter Aronson

 

 

 

 

 

 

Title: Authorized Signer

 

--------------------------------------------------------------------------------

 

 

“Tenant”:

 

ZENDESK, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Geschke

 

 

 

 

Printed Name: John Geschke

 

 

 

 

Title: SVP, General Counsel

 

 

 

 

 

 

 

 

 

By:

 

/s/ Alan Black 

 

 

 

 

Printed Name: Alan Black

 

 

 

 

Title: CFO

 

 

 

-2-

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into effective
as of September 18, 2014, by and between 1019 MARKET ST. PROPERTY, LLC, a
Delaware limited liability company (“Landlord”), and ZENDESK, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease Agreement dated as of
September 6, 2013, as amended by that certain Amendment to Lease effective as of
May 9, 2014 (collectively, the “Lease”) pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord certain “Premises”, within the Building
located at 1019 Market Street, San Francisco, California.

B. Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning given such terms in the Lease.

C. Landlord and Tenant desire to amend the Lease to provide that Landlord assume
responsibility for payment of certain utilities subject to reimbursement by
Tenant, as set forth below.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Utility Charges. Notwithstanding Section 6.1.2 of the Lease to the contrary,
Landlord shall contract for and pay directly for electrical service to the
Premises; provided, however, Tenant shall promptly reimburse to Landlord, as
Additional Rent, 100% of the cost of such electrical service to the Premises;
provided, further, that such reimbursement shall be deemed to be a direct
payment by Tenant of such electrical service for purposes of Section 4.2.10 of
the Lease, such that the cost of such electrical service shall be excluded from
the definition of “Utility Costs”.

2. No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. In the event of any conflict between the terms and conditions
of the Lease and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail.

3. Counterparts: Facsimile and Electronic Execution. This Amendment may be
executed in counterparts, all of which shall constitute the same Amendment,
notwithstanding that all parties to this Amendment are not signatories to the
same or original counterpart. Delivery of an executed counterpart of this
Amendment by facsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart. Any party delivering an executed
counterpart of this Amendment by facsimile or electronic mail also shall deliver
an original executed counterpart of this Amendment, but the failure to deliver
an original executed

1

--------------------------------------------------------------------------------

 

counterpart shall not affect the validity, enforceability and binding effect of
this Amendment. Signature and acknowledgement pages may be detached from the
counterparts and attached to a single copy of this Amendment to physically form
one (1) document.

4. Voluntary Consent; Reasonable Terms. Landlord and Tenant have carefully read
and reviewed this Amendment and, by affixing their respective signatures hereto,
each acknowledge their informed and voluntary consent to the terms of this
Amendment. The parties hereby agree that, at the time of this Amendment is
executed, the terms of this Amendment are commercially reasonable and effectuate
the intent and purpose of Landlord and the Tenant with respect to the matters
addressed herein.

[SIGNATURE PAGE TO AMENDMENT FOLLOWS]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment to Lease has been executed as of the day and
year first above written.

 

“Landlord”:

 

1019 MARKET ST. PROPERTY, LLC,

Delaware limited liability company

 

 

 

 

 

By:

 

1019 Market St. Holdings III, LLC,

a Delaware limited liability company

Its Managing Member

 

 

 

 

 

 

 

 

By:

 

/s/ W. Greg Geiger 

 

 

 

 

 

 

Printed Name: W. Greg Geiger

 

 

 

 

 

 

Title: Authorized Signer

 

 

 

 

 

 

 

 

By:

 

/s/ Sean Armstrong 

 

 

 

 

 

 

Printed Name: Sean Armstrong

 

 

 

 

 

 

Title: Authorized Signer

 

 

“Tenant”:

 

ZENDESK, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

/s Alan Black 

 

 

 

 

Alan Black (Sep 18, 2014)

 

 

 

 

Printed Name: Alan Black

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

By:

 

/s/ John Geschke 

 

 

 

 

John Geschke (Sep 18, 2014)

 

 

 

 

Printed Name: John Geschke

 

 

 

 

Title: General Counsel

 

3